[exhibit1041amendment2top001.jpg]
Execution Version US-DOCS\97310286.3 AMENDMENT NO. 2 TO THE SECOND AMENDED AND
RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT This Amendment No. 2 to the
Second Amended and Restated Property Management and Servicing Agreement (this
“Amendment”), is entered into as of this 14th day of December, 2017, by and
among Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit Master
Funding III, LLC, Spirit Master Funding VI, LLC and Spirit Master Funding VIII,
LLC, each as an issuer (each, an “Issuer” and, collectively, the “Issuers”),
Spirit Realty, L.P. (“Spirit Realty”), as property manager and special servicer
(together with its successors in such capacities, the “Property Manager” and
“Special Servicer,” respectively), Midland Loan Services, a division of PNC
Bank, National Association, as Back-Up Manager (together with its successors in
such capacity, the “Back-Up Manager”). WITNESSETH: WHEREAS, the Issuers, the
Property Manager, the Special Servicer and the Back-Up Manager entered into that
certain Second Amended and Restated Property Management and Servicing Agreement,
dated as of May 20, 2014 (as amended by Amendment No. 1 thereto, dated as of
November 26, 2014, the “Property Management Agreement”); WHEREAS, Article VIII
of the Second Amended and Restated Master Indenture, dated as of May 20, 2014,
as amended by Amendment No. 1 thereto, dated as of November 26, 2014, and
Amendment No. 2 thereto, dated as of the date hereof (as so amended, the “Master
Indenture”), among the Issuers and the Indenture Trustee, and Section 9.01 of
the Property Management Agreement permit amendments to the Property Management
Agreement subject to certain conditions set forth therein; WHEREAS, the Issuers
have entered into that certain Series 2017-1 Supplement to the Master Indenture
related to the issuance by the Issuers of $542,400,000 Net-Lease Mortgage Notes,
Series 2017-1, Class A and $132,000,000 Net-Lease Mortgage Notes, Series 2017-1,
Class B (collectively, the “Series 2017-1 Notes”) on the date hereof (the
“Series 2017-1 Notes Issuance”), which constitutes a New Issuance (as defined in
the Master Indenture); WHEREAS, Section 8.04 of the Master Indenture authorizes
the Issuers and the other parties thereto to amend, modify or supplement any of
the Transaction Documents, including the Property Management Agreement, without
the consent of the Noteholders, in connection with any New Issuance, including
the Series 2017-1 Notes Issuance; provided that consent of holders of 100% of
the Aggregate Series Principal Balance affected by such amendment, modification
or supplement is required if the related amendments, modifications or
supplements to such Transaction Document is set forth in Section 8.04(a)(1)-(7)
of the Master Indenture; WHEREAS, the parties hereto desire, in accordance with
Article VIII of the Master Indenture and Section 9.01 of the Property Management
Agreement, to amend the Property Management Agreement as provided herein, which
amendments, modifications and supplements are not enumerated in Section
8.04(a)(1)-(7) of the Master Indenture; and



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top002.jpg]
2 US-DOCS\97310286.3 NOW, THEREFORE, based upon the mutual promises and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows: AGREEMENTS 1. Defined
Terms. All capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Property Management Agreement and if not
defined therein, shall have the meaning assigned thereto in the Master
Indenture. 2. Amendments to the Property Management Agreement. (i) As of the
date hereof, the Property Management Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Property Management
Agreement attached as Exhibit A hereto (the “Amended Property Management
Agreement”). (ii) as of the date hereof, Exhibit E to the Property Management
Agreement is hereby amended by amending and restating Exhibit E in its entirety
in the form of amended Exhibit E attached hereto as Exhibit B hereto (the
“Amended Exhibit E”); and (iii) as of the date hereof, the Property Management
Agreement is hereby amended by adding a new Exhibit I in the form attached
hereto as Exhibit C in its proper alphabetical order (the “New Exhibit I”); and
(iv) except as expressly set forth in this Amendment, the Exhibits and Schedules
to the Property Management Agreement shall be the Exhibits and Schedules to the
Property Management Agreement, as amended hereby, and on and after the date
hereof, unless otherwise specified, any reference to “Property Management
Agreement” in the Exhibits and/or Schedules and/or Transaction Documents
included in the Property Management Agreement shall be a reference to the
Property Management Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time. 3. Reference to and Effect on the Property
Management Agreement; Ratification. (a) Except as specifically amended above,
the Property Management Agreement is and shall continue to be in full force and
effect and is hereby ratified and confirmed in all respects. (b) Except as
expressly set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party hereto under the Master Indenture or the Property Management Agreement, or
constitute a waiver of any provision of any other agreement. (c) Upon the
effectiveness hereof, each reference in the Property Management to “this
Agreement”, “Property Management Agreement”, “Second Amended and Restated
Property Management and Servicing Agreement”, “hereto”, “hereunder”, “hereof” or
words of like



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top003.jpg]
3 US-DOCS\97310286.3 import referring to the Property Management Agreement, and
each reference in any other Transaction Document to “Property Management
Agreement”, “Second Amended and Restated Property Management Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Property Management Agreement shall mean and be a reference to the Property
Management Agreement as amended hereby. 4. Effectiveness. This Amendment shall
be effective upon delivery of executed signature pages by all parties hereto.
The parties hereto agree and acknowledge that the amendments, modifications set
forth herein are being made in connection with a New Issuance and that the
related amendments, modifications and supplements are not of the type described
in Section 8.04(a)(1)-(7) of the Master Indenture. 5. Counterparts; Facsimile
Signature. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Amendment. 6. Governing Law. THIS
AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE
(WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. 7. Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof. 8.
Severability. The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment. Whenever possible each provision
of this Amendment shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment. 9. Interpretation. Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.
[Remainder of Page Intentionally Blank; Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top004.jpg]
[Amendment No. 2 to the Second Amended and Restated Property Management and
Servicing Agreement] IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective officers or representatives
all as of the day and year first above written. SPIRIT MASTER FUNDING, LLC, as
Issuer By: Spirit SPE Manager, LLC, a Delaware limited liability company Its:
Manager By: /s/ Phillip D. Joseph, Jr. Name: Phillip D. Joseph, Jr. Title:
Executive Vice President, Chief Financial Officer and Treasurer SPIRIT MASTER
FUNDING II, LLC, as Issuer By: Spirit SPE Manager, LLC, a Delaware limited
liability company Its: Manager By: /s/ Phillip D. Joseph, Jr. Name: Phillip D.
Joseph, Jr. Title: Executive Vice President, Chief Financial Officer and
Treasurer SPIRIT MASTER FUNDING III, LLC, as Issuer By: Spirit SPE Manager, LLC,
a Delaware limited liability company Its: Manager By: /s/ Phillip D. Joseph, Jr.
Name: Phillip D. Joseph, Jr. Title: Executive Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top005.jpg]
[Amendment No. 2 to the Second Amended and Restated Property Management and
Servicing Agreement] SPIRIT MASTER FUNDING VI, LLC, as Issuer By: Spirit SPE
Manager, LLC, a Delaware limited liability company Its: Manager By: /s/ Phillip
D. Joseph, Jr. Name: Phillip D. Joseph, Jr. Title: Executive Vice President,
Chief Financial Officer and Treasurer SPIRIT MASTER FUNDING VIII, LLC, as Issuer
By: Spirit SPE Manager, LLC, a Delaware limited liability company Its: Manager
By: /s/ Phillip D. Joseph, Jr. Name: Phillip D. Joseph, Jr. Title: Executive
Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top006.jpg]
[Amendment No. 2 to the Second Amended and Restated Property Management and
Servicing Agreement] SPIRIT REALTY, L.P. By: Spirit General OP Holdings, LLC, a
Delaware limited liability company Its: General Partner By: /s/ Phillip D.
Joseph, Jr. Name: Phillip D. Joseph, Jr. Title: Executive Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top007.jpg]
[Amendment No. 2 to the Second Amended and Restated Property Management and
Servicing Agreement] MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL
ASSOCIATION, as Back-Up Manager By: /s/ David A. Eckels Name: David A. Eckels
Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top008.jpg]
EXHIBIT A Amended Property Management Agreement [See attached.]



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top009.jpg]
Conformed Copy of Property Management Agreement (reflects updates pursuant to
Amendment No. 12 dated as of November 26, 2014December 14, 2017)
US-DOCS\96557504.296557504.7 SPIRIT MASTER FUNDING, LLC, SPIRIT MASTER FUNDING
II, LLC AND SPIRIT MASTER FUNDING III, LLC each, as Issuer, and EACH JOINING
PARTY each, as Issuer, SPIRIT REALTY, L.P. as Property Manager and Special
Servicer and MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
as Back-Up Manager SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING
AGREEMENT Dated as of May 20, 2014 Net-Lease Mortgage Notes



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top010.jpg]
i US-DOCS\96557504.296557504.7 TABLE OF CONTENTS Page Article I DEFINITIONS
..................................................................................................................1
Section 1.01 Defined Terms
.............................................................................................1
Section 1.02 Other Definitional Provisions
................................................................2932 Section
1.03 Certain Calculations in Respect of the Leases and the Mortgage Loans
......................................................................................................3033
Section 1.04 Fee Calculations; Interest Calculations
..................................................3134 Article II
REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS;
DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS
.....................3135 Section 2.01 Representations and Warranties of Spirit
Realtythe Property Manager and the Back-Up Manager
.....................................................3135 Section 2.02
Representations and Warranties of the Issuers
......................................3438 Section 2.03 Recordings and Filings;
Books and Records .........................................3639 Section 2.04
Repurchase or Transfer for Collateral Defects and Breaches of Representations
and Warranties .............................................................3741
Section 2.05 Non-Petition
...........................................................................................4043
Article III ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES
...............................................................................................................4044
Section 3.01 Administration of the Mortgaged Properties, Leases and Mortgage
Loans
......................................................................................................4044
Section 3.02 Collection of Lease Payments and Loan Payments; Lockbox Accounts;
Lockbox Transfer Accounts .................................................4245
Section 3.03 Collection of Real Estate Taxes and Insurance Premiums; Servicing
Accounts; Property Protection Advances; P&I Advances; Emergency Property
Expenses .............................................4346 Section 3.04
Collection Account; Release Account 48; Exchange Reserve Account
.....................................................................................................52
Section 3.05 Withdrawals From the Collection Account and the Release Account
..................................................................................................5154
Section 3.06 Investment of Funds in the Collection Account and the Release
Account
..................................................................................................5255
Section 3.07 Maintenance of Insurance Policies; Errors and Omissions and
Fidelity Coverage
...................................................................................5357
Section 3.08 Enforcement of Alienation Clauses; Consent to Assignment
................5660 Section 3.09 Realization Upon Specially Serviced Assets.
........................................5660 Section 3.10 Issuers, Custodian and
Indenture Trustee to Cooperate; Release of Lease Files and Loan Files
.....................................................................5963
Section 3.11 Servicing Compensation; Interest on Property Protection Advances
....6165



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top011.jpg]
ii US-DOCS\96557504.296557504.7 Section 3.12 Property Inspections; Collection of
Financial Statements; Delivery of Certain Reports
..................................................................................6468
Section 3.13 Annual Statement as to Compliance
......................................................6569 Section 3.14 Reports
by Independent Public Accountants. ........................................6569
Section 3.15 Access to Certain Information; Delivery of Certain Information
..........6569 Section 3.16 Title to REO Property
............................................................................6670
Section 3.17 Management of REO Properties and Mortgaged Properties relating to
Defaulted Assets
................................................................................6670
Section 3.18 Sale and Exchange of Mortgage Loans, Leases and Mortgaged
Properties
...............................................................................................6771
Section 3.19 Modifications, Waivers, Amendments and Consents.
...........................6872 Section 3.20 Transfer of Servicing Between
Property Manager and Special Servicer; Record Keeping
......................................................................6973
Section 3.21 Sub-Management Agreements
...............................................................7074 Article IV
REPORTS
.................................................................................................................7276
Section 4.01 Reports to the Issuers, the Indenture Trustee and the Insurers
..............7276 Section 4.02 Use of Agents
.........................................................................................7377
Article V THE PROPERTY MANAGER AND THE SPECIAL SERVICER
.........................7378 Section 5.01 Liability of the Property Manager and
the Special Servicer ..................7378 Section 5.02 Merger, Consolidation
or Conversion of the Property Manager and the Special
Servicer................................................................................7478
Section 5.03 Limitation on Liability of the Property Manager, the Special
Servicer and the Back-Up Manager; Environmental Liabilities ............7478
Section 5.04 Term of Service; Property Manager and Special Servicer Not to
Resign
....................................................................................................7579
Section 5.05 Rights of Certain Persons in Respect of the Property Manager and
the Special
Servicer................................................................................7680
Section 5.06 [Reserved]
..............................................................................................7681
Section 5.07 Property Manager or Special Servicer as Owner of Notes
....................7681 Article VI SERVICER REPLACEMENT EVENTS
................................................................7781 Section
6.01 Servicer Replacement Events.
...............................................................7781 Section 6.02
Successor Property
Manager..................................................................8286
Section 6.03 Additional Remedies of the Issuers and the Indenture Trustee upon a
Servicer Replacement Event
...............................................................8488 Section 6.04
Replacement of the Servicer.
..................................................................88 Article VII
TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS.
.............................................................................................8489
Section 7.01 Released Mortgage Loans and Released Mortgaged Properties
............8489



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top012.jpg]
iii US-DOCS\96557504.296557504.7 Section 7.02 Third Party Purchase Options;
Release of Mortgaged Properties to Affiliates under Defaulted or Delinquent
Assets; Early Refinancing Prepayment; Other Sales or Exchanges
.........................8894 Section 7.03 Transfer of Lease to New Mortgaged
Property. ....................................8995 Section 7.04 Criteria
Applicable to all Mortgage Properties and Mortgage Loans included in the
Collateral Pool
...............................................................9096 Section 7.05
Restrictions on Environmental Condition Mortgaged Properties ..........9096
Section 7.06 Terminated Lease Property.
...................................................................96 Article
VIII TERMINATION
....................................................................................................9197
Section 8.01 Termination Upon Repurchase or Liquidation of All Mortgaged
Properties or Discharge of Indenture
.....................................................9197 Article IX
MISCELLANEOUS PROVISIONS
........................................................................9197
Section 9.01 Amendment.
...........................................................................................9197
Section 9.02 Counterparts.
..........................................................................................9197
Section 9.03 GOVERNING LAW
..............................................................................9197
Section 9.04 Notices
...................................................................................................9298
Section 9.05 Severability of Provisions
......................................................................9399
Section 9.06 Effect of Headings and Table of Contents
.............................................9399 Section 9.07 Notices to Rating
Agencies
....................................................................9399 Section
9.08 Successors and Assigns: Beneficiaries
................................................94100 Section 9.09 Complete
Agreement
...........................................................................94100
Section 9.10 [Reserved].
...........................................................................................94100
Section 9.11 Consent to Jurisdiction
.........................................................................94100
Section 9.12 No Proceedings
....................................................................................94100



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top013.jpg]
iv US-DOCS\96557504.296557504.7 EXHIBITS EXHIBIT A-1 MORTGAGED PROPERTY SCHEDULE
EXHIBIT A-2 MORTGAGE LOAN SCHEDULE EXHIBIT B FORM OF REQUEST FOR RELEASE —
PROPERTY MANAGER EXHIBIT C FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER
EXHIBIT D FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE
EXHIBIT E CALCULATION OF FIXED CHARGE COVERAGE RATIOS EXHIBIT F FORM OF
DETERMINATION DATE REPORT EXHIBIT G FORM OF JOINDER AGREEMENT EXHIBIT H
INDENTURE



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top014.jpg]
US-DOCS\96557504.296557504.7 This SECOND AMENDED AND RESTATED PROPERTY
MANAGEMENT AND SERVICING AGREEMENT, dated as of May 20, 2014 (as amended,
modified or otherwise modified, the “Agreement”), is made among Spirit Master
Funding, LLC, Spirit Master Funding II, LLC, Spirit Master Funding III, LLC, and
each Joining Party, each as an issuer (each, an “Issuer” and, collectively, the
“Issuers”), Spirit Realty, L.P. (“Spirit Realty”), as property manager and
special servicer (together with its successors in such capacities, the “Property
Manager” and “Special Servicer,” respectively), and Midland Loan Services, a
division of PNC Bank, National Association, as Back-Up Manager (together with
its successors in such capacity, the “Back-Up Manager”). PRELIMINARY STATEMENT
As of the Applicable Series Closing Date, the Issuers own the Mortgaged
Properties and related Leases as indicated on Exhibit A-1 and the Mortgage Loans
as indicated on Exhibit A-2 and each Issuer has pledged such Mortgaged
Properties, Leases and Mortgage Loans owned by it to the Indenture Trustee as
security for the indebtedness evidenced by the Indenture and each Series of
Notes issued under the Indenture. Spirit Realty has agreed to provide property
management services with respect to the Mortgaged Properties and to service the
Leases and the Mortgage Loans as set forth herein. ARTICLE I DEFINITIONS Section
1.01 Defined Terms. Whenever used in this Agreement, including in the
Preliminary Statement, the words and phrases set forth below, unless the context
otherwise requires, shall have the meanings specified in this Section 1.01.
Capitalized terms used in this Agreement, including the Preliminary Statement,
and not defined herein, unless the context otherwise requires, shall have the
respective meanings specified in Section 1.01 of the Indenture (as defined
below). “30/360 Basis”: The accrual of interest calculated on the basis of a
360-day year consisting of twelve 30-day months. “Account Control Agreement”: An
agreement with respect to a deposit account or a securities account, in form and
substance satisfactory to the Indenture Trustee, pursuant to which the
institution at which such account is maintained agrees to follow the
instructions or entitlement orders, as the case may be, of the Indenture Trustee
with respect thereto. “Additional Rent”: With respect to any Lease, in addition
to fixed rent or base rent thereunder, rent, if any, calculated as a percentage
of the total sales generated by the related Tenant at the related Mortgaged
Property in excess of the Monthly Lease Payments for the prior calendar year.
“Additional Servicing Compensation”: Property Manager Additional Servicing
Compensation and/or Special Servicer Additional Servicing Compensation, as the
context may require.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top015.jpg]
2 US-DOCS\96557504.296557504.7 “Advance”: Any Property Protection Advance and/or
P&I Advance, as the context may require. “Advance Interest”: Interest accrued on
any unreimbursed Advance at the Reimbursement Rate and payable to the Property
Manager, Indenture Trustee or the Back-Up Manager, as the case may be, in
accordance with the terms hereof. “Aggregate Collateral Value”: As defined in
the Indenture. “Aggregate Collateral Value of Post-Closing Properties”: Unless
otherwise specified in the applicable Series Supplement, $94,000,000282,440,000.
“Aggregate Note Principal Balance”: As defined in the Indenture. “Aggregate
Series Principal Balance”: As defined in the Indenture. “Allocated Loan Amount”:
For any Mortgage Loan or Mortgaged Property (that does not otherwise secure a
Mortgage Loan) as of any date of determination, the product of (i) the Aggregate
Series Principal Balance and (ii) a fraction, (a) the numerator of which is the
Collateral Value of such Mortgage Loan or Mortgaged Property, as applicable, and
(b) the denominator of which is the sum of (1) the Aggregate Collateral Value
and (2) the Aggregate Collateral Value of Post-Closing Properties multiplied by
a fraction, (A) the numerator of which is the outstanding balance of the
Post-Closing Acquisition Reserve Account and (B) the denominator of which is the
initial balance of the Post-Closing Reserve Account, in each case as of such
date of determination; provided that on the Post-Closing Acquisition Date, all
acquisitions of Post-Closing Properties and releases from the Post-Closing
Acquisition Reserve Account to occur on such Post-Closing Acquisition Date will
be given effect for purposes of determining the Allocated Loan Amount..
“Applicable Series Closing Date”: May 20, 2014. “Appraised Value”: (X) For any
Mortgaged Property included (or to be included) in the Collateral Pool or
securing a Mortgage Loan included (or to be included) in the Collateral Pool
other than an Equipment Loan, an appraised value determined pursuant to an
independent MAI appraisal in accordance with the Uniform Standards of
Professional Appraisal Practice (as recognized by the Financial Institutions
Reform, Recovery and Enforcement Act of 1989) and which takes into account the
leased fee value of the related buildings and land of such Mortgaged Property,
consistent with industry standards, and excludes the value of equipment and
other tangible personal property and business enterprise value, and (1) with
respect to any Mortgage Loan (other than an Equipment Loan) included in the
Collateral Pool as of a Series Closing Date (including the Applicable Series
Closing Date), is the most recent full narrative (complete summary) or limited
scope (limited restricted) MAI appraisal obtained by the Property Manager with
respect to the related Mortgaged Property, (2) with respect to any Mortgaged
Property included in the Collateral Pool as of a Series Closing Date (including
the Applicable Series Closing Date), is the most recent full narrative (complete
summary) or limited scope (limited restricted) MAI appraisal obtained by the
Property Manager with respect to such Mortgaged Property or (3) with respect to
any Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged
Property added (or to be added) to the Collateral Pool since the most recent
Series



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top016.jpg]
3 US-DOCS\96557504.296557504.7 Closing Date (including the Applicable Series
Closing Date), is either (a) a full narrative (complete summary) MAI appraisal
or (b) with respect to a related Mortgaged Property operated within the
Restaurant/Casual Dining Business Sector (as defined in the Indenture), a
limited scope (limited restricted) MAI appraisal obtained within 12 months prior
to the date such Qualified Substitute Mortgage Loan or Qualified Substitute
Mortgaged Property is pledged as part of the Collateral Pool; provided, that, in
the event that, at any time subsequent to a Series Closing Date, in accordance
with the Servicing Standard, the Property Manager or Special Servicer determines
that obtaining a new Appraised Value is necessary, a full narrative (complete
summary) or, with respect to a related Mortgaged Property operated within the
Restaurant/Quick Service Business Sector, limited scope (limited restricted) MAI
appraisal obtained by the Property Manager or the Special Servicer with respect
to such Mortgaged Property or (Y) for any Equipment Loan included or to be
included in the Collateral Pool, as specified in the most recent Series
Supplement. “Asset File”: A Loan File or a Lease File, as the context requires.
“Assignment of Leases”: With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan. “Authorized Officer”: With respect to an
Issuer, any person who is authorized to act for such Issuer and who is
identified on the list delivered by such Issuer to the Indenture Trustee on each
Series Closing Date (as such list may be modified or supplemented from time to
time thereafter by the Issuer). “Available Amount”: The Available Amount onfor
any Payment Date will consist of the aggregate of all amounts received in
respect of the Collateral Pool during the immediately preceding Collection
Period and on deposit in the Collection Account on the immediately preceding
Determination Date, including amounts earned, if any, on the investment of such
funds on deposit in the Collection Account and the Release Account during the
immediately preceding Collection Period, Unscheduled Proceeds, amounts received
on account of payments under any Guaranties, and any amounts received on account
of payments under the Performance UndertakingUndertakings and the Environmental
Indemnity AgreementAgreements, any amounts released from the Liquidity Reserve
Account to be treated as Available Amounts in accordance with the Indenture on
such Payment Date, and any amounts released from the Cashflow Coverage Reserve
Account to be treated as Available Amounts in accordance with the Indenture on
such Payment Date and any other amounts deposited in the Payment Account in
order to be applied as Available AmountAmounts on such Payment Date, but
excluding (i) amounts on deposit in the Release Account and not transferred to
the Collection Account for such Payment Date, (ii) the amount of any collections
allocated to Companion Loans, if any, as provided in the applicable Pari Passu
Co-Lender Agreements, (iii) the amount of any Additional Servicing Compensation,
(iv) amounts received on account of Excess Cashflow (so long as no Early
Amortization Event or Sweep Period has occurred and is continuing), (v) amounts
withdrawn from the Collection Account to reimburse the Property Manager, the
Back-Up Manager or the Indenture Trustee, as applicable, for any unreimbursed
Advances (plus interest thereon) and to pay the Property Management Fee, the
Back-Up Fee, any Special Servicing Fee, Workout Fees or Liquidation Fees and any
Emergency Property Expenses, (vi) amounts required



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top017.jpg]
4 US-DOCS\96557504.296557504.7 to be paid by theany Issuer as the lessor under
the related Leases in respect of sales taxes, (vii) Third Party Option Expenses,
(viii) any amount received from a Tenant or Borrower as reimbursement for any
cost paid by or on behalf of any Issuer as lessor or lender under a related
Lease or Mortgage Loan, as applicable, and (viiiix) any amounts collected by or
on behalf of any Issuer as lender or lessor and held in escrow or impound to pay
future obligations due under a Mortgage Loan or Lease, as applicable, and (ix)
any amounts constituting Third Party Option Expenses. “Average Cashflow Coverage
Ratio”: With respect to any Determination Date, the average of the Cashflow
Coverage Ratios for such Determination Date and each of the two immediately
preceding Determination Dates; provided, however, that the Average Cashflow
Ratio shall not be calculated until the third Determination Date following the
Applicable Series Closing Date. “Back-Up Fee”: With respect to each Mortgage
Loan and each Mortgaged Property (that does not otherwise secure a Mortgage
Loan), the fee payable to the Back-Up Manager pursuant to Section 3.11(h).
“Back-Up Fee Rate”: With respect to each Mortgage Loan and each Mortgaged
Property, a fixed percentage rate equal to 0.00750.0100% per annum. “Back-Up
Manager”: Midland Loan Services, a division of PNC Bank, National Association, a
Delaware corporation, or its successor in interest. “Balloon Loan”: Mortgage
Loans which have substantial payments of principal (relative to the initial
principal balance of such Mortgage Loan) due at their stated maturities.
“Bankruptcy Code”: The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time. “Borrower”: For any Mortgage Loan,
the obligor or obligors on the related Mortgage Note, including any Person that
has acquired the related collateral and assumed the obligations of the original
obligor or obligors under such Mortgage Note. “Business Day”: Any day other than
a Saturday, a Sunday or a day on which banking institutions are authorized or
obligated by law or executive order to remain closed in New York, New York,
Scottsdale, Arizona, or any other city in which is located the principal office
of an Issuer, the Primary Servicing Office of the Property Manager or the
Special Servicer or the Indenture Trustee’s office. “Cashflow Coverage Ratio”:
With respect to any Determination Date and the Collateral Pool, the ratio,
expressed as a fraction, the numerator of which is the Cashflow Coverage Ratio
Numerator for such Determination Date, and the denominator of which is the Total
Debt Service for such Determination Date. “Cashflow Coverage Ratio Numerator”:
With respect to any Determination Date, the sum of (i) the Monthly Loan Payments
and the Monthly Lease Payments received during the Collection Period ending on
such Determination Date, (ii) any income earned from the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top018.jpg]
5 US-DOCS\96557504.296557504.7 investment of funds on deposit in the Collection
Account and the Release Account during the Collection Period ending on such
Determination Date and, (iii) any Liquidity Reserve Amounts and (iv) any net
payments received by any Issuer under the applicable hedge agreements for any
Series of Notes for the Payment Date relating to such Determination Date.
“Cashflow Coverage Reserve Account”: As defined in the Indenture. “CERCLA”: The
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended. “Closing Date Period” means the period from (and including) the most
recent Series Closing Date until (and excluding) the next occurring Series
Closing Date; provided, that the initial Closing Date Period shall commence on
the Applicable Series Closing Date. “Code”: The Internal Revenue Code of 1986,
as amended. “Collateral”: As defined in the Indenture. “Collateral Agent”: As
defined in the Indenture. “Collateral Defect”: As defined in Section 2.04(a).
“Collateral Pool”: As defined in the Indenture. “Collateral Value”: As of any
determination date (i) with respect to each Mortgaged Property (that does not
otherwise secure a Mortgage Loan), the Appraised Value of such Mortgaged
Property as of the First Collateral Date with respect thereto, (ii) with respect
to each Mortgage Loan, the lesser of (a) the Appraised Value of the related
Mortgaged Property or Mortgaged Properties securing such Mortgage Loan and (b)
the outstanding principal balance of such Mortgage Loan, or (iii) with respect
to each potential Post-Closing Property identified on Exhibit I, until the
earlier of the Post-Closing Acquisition Date and the Post- Closing Deadline, the
“Collateral Value” specified for such property on Exhibit I; provided, that,
with respect to clause (i) and (ii), in the event that the Property Manager has
caused a Global Appraisal Event to occur, the “CollateralAppraised Value” of
such Mortgaged Property will be the Re-Appraised Value determined with respect
to such Mortgaged Property in connection with such Global Appraisal Event or
(ii) with respect to each Mortgage Loan, the lesser of (a) the Appraised Value
of the Mortgaged Property or Mortgaged Properties securing such Mortgage Loan
and (b) the outstanding principal balance of such Mortgage Loan. “Collection
Account”: The segregated account or accounts created and maintained by the
Property Manager in the name of the Indenture Trustee, held on behalf of the
Noteholders, for the collection of payments on the Mortgage Loans and Leases.
“Collection Account Agreement”: As defined in Section 3.04(a). “Collection
Account Bank”: As defined in Section 3.04(a).



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top019.jpg]
6 US-DOCS\96557504.296557504.7 “Collection Period”: With respect to any Payment
Date, the period commencing immediately after the Determination Date in the
month preceding the month in which such Payment Date occurs and ending on (and
including) the Determination Date related to such Payment Date. “Companion
Loans”: A mortgage loan or leasehold interest which is secured, on a pari passu
basis by the same Mortgaged Property that secures a Mortgage Loan included in
the Collateral Pool. “Condemnation Proceeds”: All proceeds received in
connection with the condemnation or remediation of, or granting an easement on,
any Mortgaged Property other than proceeds applied to the restoration of such
Mortgaged Property or released to the related Tenant or Borrower in accordance
with the Servicing Standard. “Control Person”: With respect to any Person,
anyone that constitutes a “controlling person” of such Person within the meaning
of the Securities Act of 1933, as amended. “Controlling Party”: As defined in
the Indenture. “Corporate Asset Management Agreement”: A management agreement
entered into by Spirit Realty and Spirit MTA in connection with the Spin-Off
pursuant to which Spirit Realty or one of its Affiliates (which may include a
Taxable REIT Subsidiary) performs services for Spirit MTA which may include,
without limitation, investment management and real estate management and
servicing. “Corrected Lease”: Any Specially Serviced Lease with respect to
which, as of any date of determination, one or more of the following as are
applicable shall have occurred with respect to each Specially Serviced Lease
Trigger Event that previously occurred with respect to such Specially Serviced
Lease: (i) with respect to the circumstances described in clause (a) of the
definition of the term “Specially Serviced Lease”, the related Tenant has made
three consecutive full and timely Monthly Lease Payments under the terms of such
Lease (as such terms may be changed or modified in connection with a bankruptcy
or similar proceeding involving the related Tenant or by reason of a
modification, waiver or amendment granted or agreed to by the Special Servicer)
or such Lease has been terminated and the related Mortgaged Property has been
re-leased; (ii) with respect to the circumstances described in clause (b) of the
definition of the term “Specially Serviced Lease”, such circumstances cease to
exist in the good faith and reasonable judgment of the Special Servicer; (iii)
with respect to the circumstances described in clause (c) of the definition of
the term “Specially Serviced Lease”, the Special Servicer determines that the
applicable Tenant likely will be able to make future Monthly Lease Payments;
(iv) with respect to the circumstances described in clause (d) of the definition
of the term “Specially Serviced Lease”, such default is cured; and



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top020.jpg]
7 US-DOCS\96557504.296557504.7 (v) with respect to the circumstances described
in clause (e) of the definition of the term “Specially Serviced Lease”, such
proceedings are terminated. “Corrected Loan”: Any Specially Serviced Loan with
respect to which, as of any date of determination, one or more of the following
as are applicable shall have occurred with respect to each Specially Serviced
Loan Trigger Event that previously occurred with respect to such Specially
Serviced Loan: (i) with respect to the circumstances described in clause (a) of
the definition of the term “Specially Serviced Loan”, the related Borrower has
made three consecutive full and timely Monthly Loan Payments under the terms of
such Mortgage Loan (as such terms may be changed or modified in connection with
a bankruptcy or similar proceeding involving the related Borrower or by reason
of a modification, waiver or amendment granted or agreed to by the Special
Servicer); (ii) with respect to the circumstances described in clause (b) of the
definition of the term “Specially Serviced Loan”, such circumstances cease to
exist in the good faith and reasonable judgment of the Special Servicer; (iii)
with respect to the circumstances described in clause (c) of the definition of
the term “Specially Serviced Loan”, the Special Servicer determines that the
applicable Borrower likely will be able to make future Monthly Loan Payments;
(iv) with respect to the circumstances described in clause (d) of the definition
of the term “Specially Serviced Loan”, such default is cured; and (v) with
respect to the circumstances described in clause (e) of the definition of the
term “Specially Serviced Loan”, such proceedings are terminated. “Cure Party”:
(i) With respect to any Mortgaged Property, Mortgage Loan, Qualified Substitute
Mortgage Loan or Qualified Substitute Mortgaged Property acquired by the
applicable Issuer from an Originator, such Originator; (ii) with respect to any
Mortgage Loan, Mortgaged Property, Qualified Substitute Mortgaged Property or
Qualified Substitute Mortgage Loan acquired by the applicable Issuer from a
third party unaffiliated with Spirit Realty, such Issuer; and (iii) in the case
of either of (i) or (ii), Spirit Realty in its capacity asthe Support Provider
under the Performance Undertaking. “Custodian”: As defined in the Indenture.
“Custodian Inventory List”: As defined in the Custody Agreement. “Custody
Agreement”: The Second Amended and Restated Custody Agreement, dated as of the
Applicable Closing Date, among the Issuers, the Indenture Trustee and the
Custodian, as the same may be amended or supplemented from time to time.
“Default Interest”: With respect to any (i) Lease, any amounts collected thereon
(other than late payments, late payment charges or amounts representing the
Third Party Option Price (without giving effect to clause (ii) in the definition
thereof) paid by the related the Tenant) that



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top021.jpg]
8 US-DOCS\96557504.296557504.7 represent penalty interest accrued at the rate
specified in the related lease agreement and (ii) Mortgage Loan, any amounts
collected thereon (other than late payments, late payment charges or Yield
Maintenance PremiumsPrepayment Consideration Payments) that represent penalty
interest in excess of interest on theprincipalthe principal balance of such
Mortgage Loan accrued at the related Interest Rate. “Defaulted Asset”: Any
Mortgage Loan or Mortgaged Property included in the Collateral Pool, with
respect to which a default occurs under the applicable Mortgage Loan or Lease,
respectively, that materially and adversely affects the interestinterests of the
applicable Issuer and that continues unremedied for the applicable grace period
under the terms of such Mortgage Loan or Lease (or, if no grace period is
specified, for 30 days). “Defaulting Party”: As defined in Section 6.01(b).
“Delinquent Asset”: Any Mortgage Loan or Mortgaged Property included in the
Collateral Pool (other than a Defaulted Asset), with respect to which any
Monthly Loan Payment or Monthly Lease Payment, as applicable, becomes delinquent
for 60 or more consecutive days. “Determination Date”: With respect to any
Payment Date, the 7th day of the month in which such Payment Date occurs or, if
such 7th day is not a Business Day, the Business Day immediately succeeding such
7th day. “Determination Date Report”: As defined in Section 4.01(a). “Due Date”:
With respect to any Mortgage Loan or Lease, the day of each calendar month on
which the Monthly Loan Payment or Monthly Lease Payment, as applicable, with
respect thereto is due. “Early Amortization Event”: As defined in the Indenture.
“Early Refinancing Prepayment”: As defined in the Series 2017-1 Supplement.
“Eligible Account”: As defined in the Indenture. “Eligible Successor”: An entity
which, at the time it is appointed as Successor Property Manager or Successor
Special Servicer, (i) is legally qualified and has the capacity to carry out the
duties and obligations hereunder of the Property Manager or Special Servicer, as
applicable, and (ii) has demonstrated the ability to administer professionally
and competently a portfolio of leases, mortgaged properties and mortgage loans
that are similar to the Leases, Mortgaged Properties and Mortgage Loans with
high standards of skill and care. “Emergency Property Expenses”: As defined in
Section 3.03(e). “Environmental Condition Mortgaged Property”: Any Mortgaged
Property (i) on which a gasoline station or other gasoline pumping facility is
operated, (ii) on which, to the Property Manager’s knowledge, oil or other
hazardous materials are stored in underground storage tanks, (iii) in the
Manufacturing Business Sector or (iv) any other Mortgaged Property that the
Property Manager believes, in its reasonable discretion exercised in accordance
with the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top022.jpg]
9 US-DOCS\96557504.296557504.7 Servicing Standard (including based on the review
of any Environmental Report), has a material risk of declining in value due to
environmental conditions existing on or in respect of such Mortgaged Property;
provided that no Mortgaged Property described in clauses (i) through (iv) shall
be an Environmental Condition Mortgaged Property if the Rating Condition is
satisfied with respect to the acquisition of such Mortgaged Property by an
Issuer. “Environmental Indemnity Agreement”: As defined in the Indenture.
“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Mortgaged Properties.
“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses,
with respect to certain Mortgage Loans or Mortgaged Properties, caused by the
presence of hazardous substances on, or the migration of hazardous substances
from, the related Mortgaged Properties. “Equipment Loan”: Any commercial
equipment loan secured by equipment used in the operation of a commercial real
estate property and listed on the Mortgage Loan Schedule. “Escrow Payment”: Any
payment received by the Property Manager or the Special Servicer for the account
of any Obligor or otherwise deposited in the Servicing Account for application
toward the payment of real estate taxes, assessments, insurance premiums, ground
rents (if applicable) and similar items in respect of the related Mortgaged
Property. “Event of Default”: As defined in the Indenture. “Excess Cashflow”: As
defined in the Indenture. “Exchange Act”: The Securities Exchange Act of 1934,
as amended. “Exchange Account”: An account established in the name of the
Qualified Intermediary in order to receive all proceeds from the sale or
disposition of Relinquished Properties. “Exchange Agreement”: An agreement
entered into a Qualified Intermediary setting forth the terms of a like-kind
exchange program. “Exchange Cash Collateral”: With respect to any Mortgaged
Property which has been released pursuant to Section 7.01(a), an amount provided
by the Issuers that is free and clear of all Liens in an amount equal to the Net
Release Price thereof that is deposited into the Exchange Reserve Account.
“Exchange Reserve Account”: As defined in Section 3.04(c). “Extraordinary
Expense”: As defined in the Indenture. “Fair Market Value”: With respect to any
Mortgaged Property or Mortgage Loan secured by a Mortgaged Property, at any
time, a price determined by the Property Manager (or



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top023.jpg]
10 US-DOCS\96557504.296557504.7 by the Special Servicer with respect to a
Specially Serviced Asset) in accordance with the Servicing Standard and Section
7.01(b). “FDIC”: Federal Deposit Insurance Corporation or any successor.
“Financing Statement”: A financing statement either filed or recorded or in a
form suitable for filing and recording under the applicable Uniform Commercial
Code. “First Collateral Date”: With respect to any Mortgaged Property or
Mortgage Loan, (i) in the event that such Mortgaged Property or Mortgage Loan
was owned by an Issuer on the(or is) added to the Collateral Pool on a Series
Closing Date on which such Issuer became an “Issuer” hereunder, such Series
Closing Date or (ii) otherwise, the Transfer Date with respect thereto. “Fixed
Charge Coverage Ratio” or “FCCR”: The fixed charge coverage ratio determined in
accordance with the provisions of Exhibit E attached hereto. “FNMA”: Federal
National Mortgage Association or any successor. “GAAP”: Generally accepted
accounting principles as in effect in the United States, consistently applied,
as of the date of such application. “Global Appraisal Event”: An event that
shall occur when the Property Manager, within a one-year period, both (i) causes
new Appraised Values to be determined with respect to all of the Mortgaged
Properties and (ii) designates (in its sole discretion) that a “Global Appraisal
Event” has occurred in connection therewith. “Granting Clause”: The Granting
Clause set forth in the Indenture. “Ground Lease”: With respect to any Mortgaged
Property the fee interest in which is owned by an Issuer or the related
Borrower, the lease agreement, if any, pursuant to which such Issuer leases the
land relating to such Mortgaged Property to the related tenant and such tenant
owns the buildings and other improvements on such Mortgaged Property.
“Guaranty”: With respect to any Lease or Mortgage Loan, the guaranty, if any,
related to such Lease or Mortgage Loan executed by an individual or an Affiliate
or parent of the Tenant or Borrower, as applicable, in favor of the lessor or
the lender, as applicable. “Hazardous Materials”: As defined in the Indenture.
“Indenture”: The Second Amended and Restated Master Indenture, dated as of the
Applicable Series Closing Date, among the Issuers and the Indenture Trustee,
relating to the issuance of the Notes, including all amendments, supplements and
other modifications thereto and any additional indenture between the Indenture
Trustee and any Issuer. “Indenture Trustee”: Citibank, N.A., a national banking
association, in its capacity as indenture trustee under the Indenture, or its
successor in interest or any successor indenture trustee appointed as provided
in the Indenture.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top024.jpg]
11 US-DOCS\96557504.296557504.7 “Indenture Trustee Fee”: As defined in the
Indenture. “Independent”: When used with respect to any specified Person, any
such Person who (i) is not an Issuer, an Issuer Member, the Indenture Trustee,
the Property Manager, the Special Servicer or an Affiliate thereof, (ii) does
not have any direct financial interest in or any material indirect financial
interest in any of the Issuers, the Issuer Members, the Indenture Trustee, the
Property Manager, the Special Servicer or any of their respective Affiliates,
and (iii) is not connected with the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager, the Special Servicer or any of their respective
Affiliates as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions; provided, however, that a
Person shall not fail to be Independent of the Issuers, the Issuer Members, the
Indenture Trustee, the Property Manager, the Special Servicer or an Affiliate
thereof merely because such Person is the beneficial owner of 1% or less of any
class of securities issued by any Issuer, any Issuer Member, the Indenture
Trustee, the Property Manager, the Special Servicer or an Affiliate thereof, as
the case may be. “Initial Purchaser”: As defined in the Indenture. “Interest
Accrual Period”: With respect to each Due Date related to any Mortgage Loan, the
applicable period specified in the related Loan Documents. “Interest Rate”: With
respect to any Mortgage Loan, the annualized rate at which interest is scheduled
(in the absence of a default) to accrue on such Mortgage Loan from time to time
during any Interest Accrual Period in accordance with the related Mortgage Note
and applicable law, as such rate may be modified in accordance with Section 3.19
or in connection with a bankruptcy, insolvency or similar proceeding involving
the related Borrower. “Interested Person”: The Issuers, the Issuer Members, the
Property Manager, the Special Servicer, any holder of Notes or an Affiliate of
any such Person. “Issuer”: Each of Spirit Master Funding, LLC, Spirit Master
Funding II, LLC, Spirit Master Funding III, LLC, Spirit Master Funding VI, LLC,
Spirit Master Funding VIII, LLC and any Joining Party or, in any such case, its
successor in interest, as the context may require. References to a “related” or
“applicable” Issuer shall refer to the Issuer that owns the Collateral or has
issued the Notes being addressed. “Issuer Member”: With respect to any Issuer,
the holder of the LLC Interests with respect to such Issuer, and with respect to
any Joining Party, as indicated in the applicable Joinder Agreement. “Joinder
Agreement”: With respect to any Series of Notes (other than any Series of Notes
that was issued on the Applicable Series Closing Date), the Joinder Agreement,
dated as of the applicable Series Closing Date, among the applicable Joining
Party, the Property Manager, the Special Servicer and the Back-Up Manager,
substantially in the form of Exhibit G attached hereto. “Joining Party”: Any
Spirit SPE or Support Provider SPE, as indicated in the applicable Joinder
Agreement.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top025.jpg]
12 US-DOCS\96557504.296557504.7 “Lease”: Each lease listed on the Mortgaged
Property Schedule and from time to time included in the Collateral Pool. As used
herein, the term “Lease” includes the related lease agreement and other
documents contained in the related Lease File as the context may require. “Lease
Documents”: Any related lease agreement, non-disturbance agreement, guaranty or
other agreement or instrument, to the extent made for the benefit of the related
Originator. “Lease File”: As defined in the Custody Agreement. “Lease Security
Deposit”: As defined in Section 3.03(a). “Lease Transfer Mortgaged Property”: As
defined in Section 7.03. “Like-Kind Exchange Program”: A like-kind exchange
program whereby Relinquished Property may be exchanged with Replacement Property
pursuant to an Exchange Agreement with a Qualified Intermediary. “Liquidated
Lease”: A Defaulted Asset that is a Lease with respect to which the related
Mortgaged Property has been either re-leased or sold, or any Lease related to a
Mortgaged Property sold, exchanged or otherwise disposed of by such Issuer,
whether or not a Defaulted Asset. “Liquidation Fee”: The fee payable to the
Special Servicer pursuant to Section 3.11(g). “Liquidation Fee Rate”: A
percentage equal to 0.50%. “Liquidation Proceeds”: All cash proceeds and all
other amounts (other than Property Insurance Proceeds and REO Revenues) received
by the applicable Issuer, the Property Manager, or the Special Servicer and
retained in connection with the liquidation of any Mortgage Loan, Lease or
Mortgaged Property which is (or relates to) a Defaulted Asset; all cash proceeds
and all other amounts (other than Property Insurance Proceeds and REO Revenues)
from the release or substitution of any Mortgage Loan or Mortgaged Property
other than to the extent deposited into the Release Account; all proceeds from
the investment of funds on deposit in the Release Account; and all cash proceeds
from the release or substitution of any Mortgage Loan or Mortgaged Property
transferred from the Release Account to the Collection Account pursuant to
Section 3.04(b). “LLC Agreement”: With respect to (i) any Issuer that
constitutes an Issuer as of the date hereof, such Issuer’s limited liability
company agreement and (ii) any other Issuer, as indicated in the applicable
Joinder Agreement, in each case as the same may be amended from time to time in
accordance with the terms thereto and the Indenture. “LLC Interests”: The
limited liability company interests issued pursuant to an LLC Agreement
evidencing beneficial ownership interests in the related Issuer. “Loan
Agreement”: The agreement pursuant to which a Mortgage Loan was made.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top026.jpg]
13 US-DOCS\96557504.296557504.7 “Loan Documents”: With respect to each of the
Mortgage Loans, the related Loan Agreement, if any, and Mortgage Note, and any
related Mortgage, Ground Lease, as applicable, Guaranty or other agreement or
instrument, to the extent made for the benefit of the related lender or holder
of the Mortgage Note. “Loan File”: As defined in the Custody Agreement.
“Loan-to-Value Ratio”: With respect to any Mortgage Loan and any commercial real
estate loan proposed to be included in the Collateral Pool as a Qualified
Substitute Mortgage Loan, a ratio, expressed as a percentage, the numerator of
which is the unpaid principal balance of such Mortgage Loan (or proposed
Qualified Substitute Mortgage Loan) and the denominator of which is the
Appraised Value of the Mortgaged Property securing such Mortgage Loan (or the
Mortgaged Property securing the proposed Qualified Substitute Mortgage Loan).
“Lockbox Account”: The account or accounts created and maintained pursuant to
Section 3.02(b). “Lockbox Account Bank”: As defined in Section 3.02(b). “Lockbox
Transfer Account”: The account or accounts created and maintained pursuant to
Section 3.02(c). “Lockbox Transfer Account Bank”: As defined in Section 3.02(c).
“MAI”: A designation signifying that the designee is a member of the Appraisal
Institute, a real estate appraisers and valuation professionals trade group.
“Modified Collateral Detail and Realized Loss Report”: As defined in Section
4.01(c). “Monthly Lease Payment”: With respect to any Lease (except as otherwise
described in the Mortgaged Property Schedule), the fixed or “base” rent monthly
lease payment that is actually payable by the related Tenant from time to time
under the terms of such Lease, after giving effect to any provision of such
Lease providing for periodic increases in such fixed or “base” rent by fixed
percentages or dollar amounts or by percentages based on increases in a consumer
price index. “Monthly Loan Payment”: With respect to any Mortgage Loan, the
scheduled monthly payment of interest and, if applicable, principal due on such
Mortgage Loan that is or would be, as the case may be, payable by the related
Borrower on each Due Date under the terms of the related Mortgage Note as in
effect on the First Collateral Date with respect to such Mortgage Loan, without
regard to any subsequent change in or modification of such terms in connection
with a bankruptcy or similar proceeding involving the related Borrower or a
modification, waiver or amendment of such Mortgage Loan granted or agreed to by
the Special Servicer pursuant to Section 3.19, and assuming that each prior
Monthly Loan Payment has been made in a timely manner. “Moody’s”: Moody’s
Investors Service, Inc.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top027.jpg]
14 US-DOCS\96557504.296557504.7 “Mortgage”: With respect to any Mortgaged
Property, a mortgage (or deed of trust or deed to secure debt), assignment of
leases and rents, security agreement and fixture filing or similar document
executed by the applicable Issuer or the related Borrower, as applicable,
pursuant to which such Issuer or Borrower grants a lien on its interest in such
Mortgaged Property in favor of the Collateral Agent or the initial lender of the
related Mortgage Loan, as applicable. “Mortgage Loan”: Each fixed-rate or
adjustable-rate, monthly pay, first lien, commercial mortgage loan secured by
fee title to, or leasehold interest in, commercial real estate properties
(including each similarly secured, fixed-rate or adjustable-rate, monthly pay,
first lien Equipment Loanmortgage loan acquired after the applicable Series
Closing Date), as listed on the Mortgage Loan Schedule and from time to time
included in the Collateral Pool. “Mortgage Loan Schedule”: The list of Mortgage
Loans transferred to each Issuer as part of the Collateral Pool and attached
hereto as Exhibit A-2 (as such list may be amended upon each Series Closing Date
and each Transfer Date, and otherwise be amended from time to time in accordance
with the Transaction Documents, including to reflect the conveyance by an Issuer
of any Mortgage Loan pursuant to the terms hereof). Such list shall set forth
the following information with respect to each Mortgaged Loan: (i) the street
address (including city, state and zip code) of the related Mortgaged Property
(if any); (ii) the related Issuer loan number and name of Borrower; (iii) the
initial Appraised Value of any related Mortgaged Property; and (iv) the Mortgage
Loan’s maturity date, if applicable. “Mortgage Note”: The original executed note
evidencing the indebtedness of a Borrower under a Mortgage Loan, together with
any rider, addendum or amendment thereto, or any renewal, substitution or
replacement of such note. “Mortgaged Property”: Each parcel of real property
listed on the Mortgaged Property Schedule, the fee or leasehold interest in
which is from time to time included in the Collateral Pool, and each parcel of
real property or leasehold interest in a commercial real estate property
securing a Mortgage Loan, including (to the extent not property of the related
Tenant) the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements or improvements now or
hereinafter erected or located on such parcel and appurtenant easements and
other property rights relating thereto. “Mortgaged Property Schedule”: The list
of Mortgaged Properties and Leases transferred to each Issuer as part of the
Collateral Pool and attached hereto as Exhibit A-1 (as such list may be amended
upon each Series Closing Date and each Transfer Date, and otherwise be amended
from time to time in accordance with the Transaction Documents, including to
reflect the conveyance by an Issuer of any Mortgaged Property pursuant to the
terms hereof). Such list shall set forth the following information with respect
to each Mortgaged Property:



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top028.jpg]
15 US-DOCS\96557504.296557504.7 (i) the street address (including city, state
and zip code) of the Mortgaged Property; (ii) the related Issuer lease number
and name of Tenant; (iii) the Appraised Value; and (iv) the Lease’s final
payment date. “Net Assets” As defined in Section 6.04(b). “Net Default
Interest”: With respect to any (i) Lease, any Default Interest collected
thereon, net of any unreimbursed Advance Interest accrued on Property Protection
Advances made in respect of such Lease and reimbursable from such Default
Interest in accordance with the terms hereof and (ii) Mortgage Loan, any Default
Interest collected thereon, net of any unreimbursed Advance Interest accrued on
Property Protection Advances made in respect of such Mortgage Loan and
reimbursable from such Default Interest in accordance with the terms hereof.
“Net Investment Earnings”: The amount by which the aggregate of all interest and
other income realized during a Collection Period on funds held in the Collection
Account, the Exchange Reserve Account and/or the Release Account (as the context
may require), if any, exceeds the aggregate of all losses, if any, incurred
during such Collection Period in connection with the investment of such funds.
“Net Release Price”: As defined in Section 3.05(b). “Nonrecoverable Advance”:
Any Nonrecoverable P&I Advance and/or Nonrecoverable Property Protection
Advance, as the context may require. “Nonrecoverable P&I Advance”: Any P&I
Advance previously made or proposed to be made in respect of any Payment Date,
that, as determined by the Property Manager (or, if applicable, the Back-Up
Manager or Indenture Trustee), in its commercially reasonable, good faith
business judgment and (other than with respect to any such determination made by
the Indenture Trustee) in accordance with the Servicing Standard, will not be
ultimately recoverable by it from the proceeds on the Collateral Pool allocated
in accordance with the priority set forth in Section 2.11 of the Indenture with
respect to the payment of Collateral Pool Expenses. “Nonrecoverable Property
Protection Advance”: Any Property Protection Advance previously made or proposed
to be made in respect of a Mortgaged Property (including any Lease related
thereto) or Mortgage Loan that, as determined by the Property Manager (or, if
applicable, the Back-Up Manager or Indenture Trustee), in its commercially
reasonable good faith business judgment and (other than with respect any such
determination made by the Indenture Trustee) in accordance with the Servicing
Standard, will not be ultimately recoverable from late payments, Property
Insurance Proceeds, Liquidation Proceeds or any other recovery on or in respect
of the related Mortgage Loan or Mortgaged Property or related Lease with respect
to which such Property Protection Advance was (or is proposed to be) made
(including any Monthly Lease Payments in respect of any Lease added to the
Collateral upon any re-leasing of the related Mortgaged Property).



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top029.jpg]
16 US-DOCS\96557504.296557504.7 “Note Registrar”: As defined in the Indenture.
“Notes”: As defined in the Indenture. “Noteholders”: As defined in the
Indenture. “Obligor”: A Tenant or a Borrower, as the context requires.
“Officer’s Certificate”: A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the applicable Issuer Member on behalf of an Issuer, as the
case may be, and with respect to any other Person, a certificate signed by the
Chairman of the Board, the President, a Vice President or Assistant Vice
President, the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of such Person. “Opinion of Counsel”: A written opinion of
counsel (which shall be rendered by counsel that is Independent of the Issuers,
the Issuer Members, the Indenture Trustee, the Property Manager and the Special
Servicer) in form and substance reasonably acceptable to and delivered to the
addressees thereof. “Originators”: Collectively, each of Spirit Realty and its
Affiliates which has conveyed one or more Mortgage Loans or Mortgaged Properties
to an Issuer pursuant to a Property Transfer Agreement or otherwise. “OTS”: The
Office of Thrift Supervision or any successor thereto. “P&I Advance”: As defined
in Section 3.03(g) hereof. “P&I Shortfall”: With respect to any Series of Notes
and any Payment Date, in the event that the Series Available Amount allocated
(or to be allocated) to such Series of Notes in respect of such Payment Date
will be insufficient to pay in full (x) the P&I Shortfall Scheduled Principal
Payment (if any), in respect of the Notes of such Series due on such Payment
Date and (y) accrued and unpaid Note Interest in respect of the Notes of such
Series due on such Payment Date, in each case in accordance with the terms of
the Series Supplement with respect to such Series of Notes, the amount of such
insufficiency for such Payment Date. For the avoidance of doubt and
notwithstanding the foregoing, in no event shall P&I Shortfall include any Make
Whole Amount, Class B Deferred Interest, Post-ARD Additional Interest or
Deferred Post- ARD Additional Interest “P&I Shortfall Scheduled Principal
Balance”: With respect to any Series of Notes and any Payment Date, the
Scheduled Principal Payment (if any) with respect to each Class of Notes in such
Series other than any such Class of Notes whose Anticipated Repayment Date (x)
occurs on such Payment Date or (y) has occurred prior to such Payment Date.
“Pari Passu Co-Lender Agreements”: Any co-lender agreement relating to any
Issuer acquiring Pari Passu Loans secured by Mortgaged Properties (or leasehold
interests in real property) that also secure Companion Loans held by parties
other than such Issuer.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top030.jpg]
17 US-DOCS\96557504.296557504.7 “Pari Passu Loans”: Mortgage Loans secured by
Mortgaged Properties (or leasehold interests in real property) that also secure
on a pari passu basis any Companion Loans. “Payment Account”: As defined in the
Indenture. “Payment Date”: As defined in the Indenture. “Payoff Amount”: An
amount equal to the Collateral Value as of the First Collateral Date of any
Mortgage Loan or Mortgaged Property, as applicable, as of the First Collateral
Date with respect to such Mortgage Loan or Mortgaged Property, plus any due and
unpaid Monthly Loan Payment(s) or Monthly Lease Payment(s), as applicable, and
any unreimbursed Property Protection Advances (plus Advance Interest thereon),
Emergency Property Expenses, Liquidation Fees, Workout Fees, Special Servicing
Fees and Extraordinary Expenses, in each case with respect to such Mortgage Loan
or Mortgaged Property or the related Lease. “Percentage Rent”: With respect to
any Lease that does not provide for the payment of fixed rent, the rent
thereunder, if any, calculated solely as a percentage of the total sales
generated by the related Tenant at the related Mortgaged Property. “Performance
Undertaking”: As defined in the Indenture. “Permitted Investments”: Any one or
more of the following obligations or securities: (i) direct obligations of, or
obligations fully guaranteed as to timely payment of principal and interest by,
the United States of America or any agency or instrumentality thereof; provided,
that such obligations are backed by the full faith and credit of the United
States of America and have a predetermined, fixed amount of principal due at
maturity (that cannot vary or change) and that each such obligation has a fixed
interest rate or has its interest rate tied to a single interest rate index plus
a single fixed spread; (ii) obligations of the following agencies or
instrumentalities of the United States of America: the Export-Import Bank, the
Farm Credit System Financial Assistance Corporation, the Rural Economic
Community Development Administration, the General Services Administration, the
U.S. Maritime Administration, the Small Business Administration, the Government
National Mortgage Association, the U.S. Department of Housing & Urban
Development, the Federal Housing Administration and the Federal Financing Bank;
provided, that such obligations are backed by the full faith and credit of the
United States of America, have a predetermined, fixed amount of principal due at
maturity (that cannot vary or change) and do not have an “r” highlight attached
to any rating and that each such obligation has a fixed interest rate or has its
interest rate tied to a single interest rate index plus a single fixed spread;
(iii) direct obligations of the following agencies or instrumentalities of the
United States of America that are not backed by the full faith and credit of the
United States: the Resolution Funding Corporation, the Federal Home Loan Bank
System (senior debt obligations only), the Federal National Mortgage Association
(senior



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top031.jpg]
18 US-DOCS\96557504.296557504.7 debt obligations rated “Aaa” by Moody’s and
“AAA” by S&P only) or the Federal Home Loan Mortgage Corporation (senior debt
obligations rated “Aaa” by Moody’s and “AAA” by S&P only); provided, that such
obligations have a predetermined amount of principal due at maturity (that
cannot vary or change) and do not have an “r” highlight attached to any rating
and that each such obligation has a fixed interest rate or has its interest rate
tied to a single interest rate index plus a single fixed spread; (iv)
uncertificated certificates of deposit, time deposits and bankers’ acceptances
having maturities of not more than 360 days, of any bank or trust company
organized under the laws of the United States of America or any state thereof;
provided, that such items are rated in the highest short-term debt rating
category of each Rating Agency or such lower rating as will not result in a
qualification, downgrading or withdrawal of the rating then assigned to the
Notes by any Rating Agency without giving effect to any Insurance Policy (as
evidenced in writing by each Rating Agency), do not have an “r” highlight
affixed to its rating and have a predetermined fixed amount of principal due at
maturity (that cannot vary or change); (v) commercial paper (having original
maturities of not more than 270 days) of any corporation incorporated under the
laws of the United States of America or any state thereof (or of any corporation
not so incorporated; provided, that the commercial paper is denominated in
United States dollars and amounts payable thereunder are not subject to any
withholding imposed by any non-United States jurisdiction) that is rated in the
highest short-term debt rating category of each Rating Agency or such lower
rating as will not result in a qualification, downgrading or withdrawal of the
rating then assigned to the Notes by any Rating Agency without giving effect to
any Insurance Policy (as evidenced in writing by each Rating Agency), does not
have an “r” highlight affixed to its rating, has a predetermined fixed amount of
principal due at maturity (that cannot vary or change) and has a fixed interest
rate or has its interest rate tied to a single interest rate index plus a single
fixed spread, or any demand notes that constitute vehicles for commercial paper
rated in the highest unsecured commercial or finance company paper rating
category of each Rating Agency; (vi) investments in money market funds rated
“AA-mg” (or the equivalent rating) or higher by each Rating Agency; and (vii)
any other obligation or security the inclusion of which, as an Eligible
Investment, satisfies the Rating Agency Notification Condition. provided, that
(1) no investment described hereunder shall evidence either the right to receive
(x) only interest with respect to such investment or (y) a yield to maturity
greater than 120% of the yield to maturity at par of the underlying obligations,
(2) no investment described hereunder may be purchased at a price greater than
par if such investment may be prepaid or called at a price less than its
purchase price prior to stated maturity (that cannot vary or change) and (3)
such Permitted Investments are either (x) at all times available or (y) mature
prior to the Payment



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top032.jpg]
19 US-DOCS\96557504.296557504.7 Date on which funds used to acquire such
investment would otherwise be distributed pursuant to Section 2.11 of the
Indenture. “Permitted Replacement Event”: As defined in Section 6.04(a) hereof.
“Permitted Termination Event”: As defined in Section 6.04(b) hereof. “Person”:
Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, estate, unincorporated
organization or government or any agency, instrumentality or political
subdivision of any government, or any definition of such term as may be provided
in Sections 13(d) and 14(d) of the Exchange Act. “Post-Closing Acquisition
Reserve Account”: As defined in the Indenture. “Post-Closing Property”: As
defined in the Indenture. “Prepayment Consideration Payment”: With respect to
any Mortgage Loan, any yield maintenance or prepayment premium payment made by a
Borrower in connection with a Principal Prepayment on or other early collection
of principal of a Mortgage Loan. “Primary Servicing Office”: The office of the
Property Manager or the Special Servicer, as the context may require, that is
primarily responsible for such party’s servicing obligations hereunder.
“Principal Prepayment”: Any payment of principal voluntarily made by the
Borrower on a Mortgage Loan that is received in advance of its scheduled Due
Date and that is not accompanied by an amount of interest (without regard to any
Yield Maintenance Premium that may have been collected) representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment. “Prime Rate”: The “prime rate” published in the “Money Rates”
section of The Wall Street Journal, as such “prime rate” may change from time to
time. If The Wall Street Journal ceases to publish the “prime rate,” then the
Indenture Trustee shall select an equivalent publication that publishes such
“prime rate”; and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then the Indenture Trustee shall select a comparable interest rate index. In
either case, such selection shall be made by the Indenture Trustee in its sole
discretion and the Indenture Trustee shall notify the Property Manager and the
Special Servicer in writing of its selection. “Principal Prepayment”: Any
payment of principal voluntarily made by the Borrower on a Mortgage Loan that is
received in advance of its scheduled Due Date and that is not accompanied by an
amount of interest (without regard to any Prepayment Consideration Payment that
may have been collected) representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment. “Property
Insurance Policy”: With respect to any Mortgage Loan and/or Mortgaged Property,
any hazard insurance policy, flood insurance policy, title policy, Environmental
Policy, residual value insurance policy or other insurance policy that is
maintained from time to time in



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top033.jpg]
20 US-DOCS\96557504.296557504.7 respect of such Mortgage Loan and/or Mortgaged
Property (including, without limitation, any blanket insurance policy maintained
by or on behalf of the applicable Issuer). “Property Insurance Proceeds”: All
proceeds received under any Property Insurance Policy that provides coverage
with respect to any Mortgaged Property or the related Mortgage Loan, if
applicable. “Property Management Fee”: With respect to each Mortgage Loan and
each Mortgaged Property owned by the Issuer, the fee payable to the Property
Manager pursuant to Section 3.11(a). “Property Management Fee Rate”: With
respect to each Mortgage Loan and each Lease, a fixed percentage rate equal to
0.25% per annum. “Property Manager”: Spirit Realty, in its capacity as property
manager under this Agreement, or any successor property manager appointed as
herein provided. “Property Manager Additional Servicing Compensation”: As
defined in Section 3.11(b). “Property Protection Advances”: With respect to the
Leases, the Mortgage Loans and the Mortgaged Properties: (i) All customary,
reasonable and necessary out-of-pocket costs and expenses incurred by the
Property Manager or the Back-Up Manager, in connection with servicing the
Leases, the Mortgaged Properties and the Mortgage Loans, in accordance with the
Servicing Standard and this Agreement, for the purpose of paying (a) real estate
taxes, (b) in the case of Leasehold Mortgaged Properties, payments required to
be made under the related ground leases, (c) premiums on Property Insurance
Policies (not already paid pursuant to Section 2.11 of the Indenture, as
confirmed by the applicable Issuers) and (d) other amounts necessary to preserve
or maintain the security interest and lien of the Indenture Trustee in, and
value of, each related Mortgaged Property (including any costs and expenses
necessary to re-lease such Mortgaged Property), Lease or Mortgage Loan
(including costs and expenses related to collection efforts). (ii) All
customary, reasonable and necessary out-of-pocket costs and expenses incurred by
the Property Manager or the Back-Up Manager (or, if applicable, the Special
Servicer) in connection with the servicing of a Mortgage Loan after a default,
delinquency or other unanticipated event, or in connection with the
administration of any REO Property, including, but not limited to, the cost of
(a) compliance with the obligations of the Property Manager or the Special
Servicer set forth in Sections 2.04(c), 3.03(c) and 3.17(b), (b) the
preservation, insurance, restoration, protection and management of any
Collateral, including the cost of any “force placed” insurance policy purchased
by the Property Manager to the extent such cost is allocable to a particular
item of Collateral that the Property Manager is required to cause to be insured
pursuant to Section 3.07(a), (c) obtaining any Liquidation Proceeds (insofar as
such Liquidation Proceeds are of



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top034.jpg]
21 US-DOCS\96557504.296557504.7 the nature described in the definition thereof)
or Property Insurance Proceeds in respect of any Collateral or REO Property, (d)
any enforcement of judicial proceedings with respect to any Collateral,
including foreclosures, and (e) the operation, management, maintenance and
liquidation of any REO Property. Notwithstanding anything to the contrary,
“Property Protection Advances” shall not include allocable overhead of the
Property Manager or the Special Servicer, such as costs for office space, office
equipment, supplies and related expenses, employee salaries and related expenses
and similar internal costs and expenses. “Property Transfer Agreements”: As
defined in the Indenture. “Protective Mortgage Loan”: Means any Mortgage Loan
(a) with respect to which Spirit Realty or an affiliate thereof is the Borrower
and (b) that was acquired by any Issuer in lieu of such Issuer acquiring the
Mortgaged Property or Mortgaged Properties securing such Mortgage Loan in order
to reduce or eliminate any actual or potential liability that such Issuer would
have had in the event that such Mortgaged Property or Mortgaged Properties were
acquired by such Issuer. “Purchase Option Deficiency”: An amount equal to the
deficiency, if any, between 125115% of the Allocated Loan Amount of a Mortgaged
Property released in connection with a Third Party Purchase Option and the
related Third Party Option Price for such Mortgaged Property. “Purchase
Premium”: As defined in Section 7.01(c). “Qualified Deleveraging Event”: Either
(i) a firm commitment underwritten public offering of the equity interests of
Spirit MTA or any direct or indirect parent entity of Spirit MTA pursuant to a
registration statement under the Securities Act, which results in aggregate cash
proceeds to Spirit MTA or any direct or indirect parent entity of Spirit MTA of
at least $75 million (net of underwriting discounts and commissions), (ii) an
acquisition (whether by merger, consolidation or otherwise) of greater than
fifty percent (50%) of the voting equity interests of Spirit MTA, or any direct
or indirect parent of Spirit MTA by any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) or (iii) Spirit MTA or any direct
or indirect parent or subsidiary of Spirit MTA sells or transfers (whether by
merger, consolidation or otherwise) all of its interests in the Issuers or the
Issuers convey or transfer (whether by merger, consolidation or otherwise) all
or substantially all the Collateral Pool in accordance with the applicable
restrictions in the Indenture (in each case, other than a sale, transfer or
other conveyance to a direct or indirect parent or wholly owned subsidiary of
Spirit MTA). “Qualified Eligible Successor”: As defined in Section 6.04(b).
“Qualified Insurer”: An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top035.jpg]
22 US-DOCS\96557504.296557504.7 “Qualified Intermediary”: Any third-party acting
as an “qualified intermediary” within the meaning of Section 1031 of the Code
and Section 1.1031(k)-1(g)(4) of the Treasury Regulations. “Qualified Release
Amount”: An amount equal to the product of (i) the amount of the Early
Refinancing Prepayment and (ii) (a) the aggregate Collateral Value of all
Mortgaged Properties (not otherwise securing a Mortgage Loan) and Mortgage Loans
divided by (b) the aggregate Allocated Loan Amount of the Collateral Pool.
“Qualified Substitute Mortgage Loan”: (X) Any Qualified Substitute Protective
Mortgage Loan or (Y) any other commercial real estate loan acquired by the
applicablean Issuer, which, in the case of clause (Y), is: (a) in substitution
for a Released Mortgage Loan, (b) with the proceeds (or a portion thereof) from
the sale of a Released Mortgage Loan or (c) with the proceeds (or a portion
thereof) of a Balloon Payment or Principal Prepayment on a Mortgage Loan and
which, in theeach such case of any such commercial real estate loan, as of the
date of the acquisition thereof, (i) is secured by one or more Mortgaged
Properties that would constitute a Qualified Substitute Mortgaged Property
(other than any requirements set forth in clauses (iii) and (vii) of the
definition thereof) in the event that it (or they) were exchanged by such Issuer
for the Mortgaged Property (or Mortgaged Properties) securing such Released
Mortgage Loan or the Mortgage Loan with respect to which such Balloon Payment or
Principal Prepayment was received, as applicable (it being understood that, for
the purposes of this clause (i), the Collateral Value of each such Mortgaged
Property shall be determined in accordance with clause (i) of the definition of
“Collateral Value” as if it did not secure a Mortgage Loan), (ii) has an unpaid
principal balance that, when combined with any cash proceeds received (or to be
received) in connection with such substitution or such sale, if applicable, and
the principal balance of each other commercial real estate loan acquired (or to
be acquired) by the applicable Issuer in substitution for such Released Mortgage
Loan or with the proceeds of such sale or such Balloon Payment or Principal
Prepayment, as applicable, is not less than the unpaid principal balance of such
Released Mortgage Loan or the amount of such Balloon Payment or Principal
Prepayment, as applicable (other than the amount of such Balloon Payment or
Principal Prepayment that will remain in the Release Account after giving effect
to such acquisition), (iii) has an Interest Rate not more than one percentage
point less than such Released Mortgage Loan or the Mortgage Loan with respect to
which such Balloon Payment or Principal Prepayment was made, as applicable, (iv)
subject to any exceptions with respect to which the Rating Condition is
satisfied or the Requisite Global Majority has consented, the applicable Issuer
has obtained from an Originator or itself has made, with respect to such
commercial real estate loan, either (x) all of the representations and
warranties originally made with respect to such Released Mortgage Loan or
Mortgage Loan with respect to which such Balloon Loan or Principal Prepayment
was made (or (y) all of the representations and warranties required to be made
for Mortgage Loans pursuant to Section 2.19 of the Indenture (in each case, with
each date therein referring to, unless otherwise expressly stated, the date of
such acquisition), (v) pays interest and, if applicable, principal on a monthly
basis, (vi) has been approved in writing by the Support Provider, (vii) has a
maturity date that is not more than one year earlier than such Released Mortgage
Loan or Mortgage Loan with respect to which the Balloon Payment or Principal
Prepayment was made, (viii) if such commercial real estate loan would constitute
a Balloon Loan and either such Released Mortgage Loan was a Balloon Loan or such
commercial real estate loan is being acquired with the proceeds of a Balloon
Payment, such commercial real estate loan has a



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top036.jpg]
23 US-DOCS\96557504.296557504.7 balloon payment that is not more than 10.0%
larger than the Balloon Payment relating to such Released Mortgage Loan or such
Balloon Payment, as applicable and (ix) that has a Loan-to- Value Ratio no
greater than the higher of (a) 80.0% and (b) the Loan-to-Value Ratio of the
Released Mortgage Loan (or the Mortgage Loan with respect to which the Balloon
Payment or Principal Prepayment was made). If one or more of the foregoing
criteria are not met (x) other than with respect to a commercial real estate
loan being acquired with the proceeds of a Balloon Payment or Principal
Prepayment, such commercial real estate loan will be a Qualified Substitute
Mortgage Loan if the Qualified Substitute Mortgage Loan Waiver Criteria are
satisfied with respect to such commercial real estate loan or (y) with respect
to a commercial real estate loan being acquired with the proceeds of a Balloon
Payment or Principal Prepayment, such commercial real estate loan will be a
Qualified Substitute Mortgage Loan if the Special Servicer considers such
acquisition to be in the interest of the Noteholders and the Rating Agency
Notification Condition is satisfied in connection with such acquisition.
“Qualified Substitute Mortgage Loan Waiver Criteria”: Means criteria that will
be satisfied with respect to any commercial real estate loan in the event that:
(1) the Special Servicer considers the acquisition by the applicable Issuer of
such commercial real estate loan to be in the interest of the Noteholders and
(2) either (x) the Rating Condition is satisfied in connection with such
acquisition or (y) both (A) the Rating Agency Notification Condition is
satisfied in connection with such acquisition and (B) after giving effect to
such acquisition, the aggregate Collateral Values (determined as of the date of
acquisition by the applicable Issuer) of all commercial real estate loans
acquired pursuant to this clause (2)(y) and all commercial real estate
properties acquired pursuant to clause (2)(y) of the Qualified Substitute
Mortgaged Property Waiver Criteria, in each case during the Closing Date Period
in which such acquisition occurs, will not exceed 5.0% of the Aggregate
Collateral Value (determined as of the Starting Closing Date with respect to
such Closing Date Period). “Qualified Substitute Mortgaged Property”: Any
commercial real estate property acquired by the applicable Issuer (a) in
substitution for a Released Mortgaged Property or a Released Mortgage Loan, (b)
with the proceeds (or a portion thereof) from the sale of a Released Mortgaged
Property or Released Mortgage Loan or (c) with the proceeds (or a portion
thereof) of a Balloon Payment or Principal Prepayment on a Mortgage Loan and
which, in any case, as of the date of the acquisition thereof, (i) solely to the
extent acquired with amounts on deposit in the Release Account, has a Collateral
Value that, when combined with any cash proceeds received (or to be received) in
connection with such substitution or such sale, if applicable, and the
Collateral Value of each other commercial real estate property acquired (or to
be acquired) by the applicable Issuer or Co-Issuer in substitution for such
Released Mortgaged Property or Released Mortgage Loan or with the proceeds of
such sale or such Balloon Payment or Principal Prepayment, as applicable, is
equal to or greater than (x) in the case of a Released Mortgaged Property, the
Fair Market Value of such Released Mortgaged Property, (y) in the case of a
Released Mortgage Loan, the principal balance of such Released Mortgage Loan or
(z) in the case of a Balloon Payment or Principal Prepayment, the amount of such
Balloon Payment or Principal Prepayment, as applicable (other than the amount of
such Balloon Payment or Principal Prepayment that will remain in the Release
Account after giving effect to such acquisition), (ii) solely to the extent
acquired through an exchange (and not with proceeds on deposit in the Release
Account), has a Fair Market Value that, when combined with any cash proceeds
received (or to be



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top037.jpg]
24 US-DOCS\96557504.296557504.7 received) in connection with such substitution
or such sale, if applicable, and the Fair Market Value of each other commercial
real estate property acquired (or to be acquired) by the applicable Issuer in
substitution for such Released Mortgaged Property or Released Mortgage Loan or
with the proceeds of such sale or such Balloon Payment or Principal Prepayment,
as applicable, is equal to or greater than (x) in the case of a Released
Mortgaged Property, the Fair Market Value of such Released Mortgaged Property,
(y) in the case of a Released Mortgage Loan, the principal balance of such
Released Mortgage Loan or (z) in the case of a Balloon Payment or Principal
Prepayment, the amount of such Balloon Payment or Principal Prepayment, as
applicable (other than the amount of such Balloon Payment or Principal
Prepayment that will remain in the Release Account after giving effect to such
acquisition), (ii)iii) solely to the extent acquired through an exchange (and
not with proceeds on deposit in the Release Account), has a Collateral Value
that, when combined with any cash proceeds received (or to be received) in
connection with such substitution or such sale, if applicable, and the
Collateral Value of each other commercial real estate property acquired (or to
be acquired) by the Issuer in substitution for such Released Mortgaged Property
or Released Mortgage Loan or with the proceeds of such sale or such Balloon
Payment or Principal Prepayment, as applicable, is equal to or greater than (x)
in the case of a Released Mortgaged Property, the Collateral Value of such
Released Mortgaged Property, (y) in the case of a Released Mortgage Loan, the
principal balance of such Released Mortgage Loan or (z) in the case of a Balloon
Payment or Principal Prepayment, the amount of such Balloon Payment or Principal
Prepayment, as applicable (other than the amount of such Balloon Payment or
Principal Prepayment that will remain in the Release Account after giving effect
to such acquisition), (iiiiv) subject to any exceptions with respect to which
the Rating Condition is satisfied or the Requisite Global Majority has
consented, such Issuer has obtained from an Originator or itself has made, (A)
with respect to any such commercial real estate property, acquired in
substitution for a Released Mortgaged Property, either (x) all of the
representations and warranties originally made with respect to such Released
Mortgaged Property, or, in the event that (y) all of the representations and
warranties required to be made with respect to commercial real estate loans
contemplated by Section 2.19 of the Indenture for Mortgaged Properties or (B)
with respect to any such commercial real estate property is being acquired in
substitution for, or with the proceeds of, any Released Mortgage Loan, or the
proceeds of any Balloon Payment or Principal Prepayment of a Mortgage Loan, all
of the representations and warranties required to be made with respect to
commercial real estate loans contemplated by Section 2.19 of the Indenture for
Mortgaged Properties (in each case, with each date therein referring to, unless
otherwise expressly stated, the date of such acquisition), (ivv) in the event
that such commercial real estate property were included as a Mortgaged Property
in the Collateral Pool as of the end of the Collection Period preceding the
Collection Period in which such acquisition occurs, it would not have lowered
the weighted average of the FCCR for all Mortgaged Properties in the Collateral
Pool and all Mortgaged Properties securing Mortgage Loans in the Collateral
Pool, based upon the most recent determination of each such FCCR by the Property
Manager (weighted based on the Allocated Loan Amount of each such Mortgaged
Property), (v; provided, however, with respect to no more than 10% of the
Aggregate Collateral Value in any Closing Date Period (determined as of the
applicable Starting Closing Date), such Qualified Substitute Mortgaged
Properties will not be subject to the weighted average FCCR criteria set forth
in this clause (v), but instead will be required to have a minimum FCCR of 2.5
(measured as of the date of each respective substitution); provided, further,
that with respect to no more than 5% of the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top038.jpg]
25 US-DOCS\96557504.296557504.7 Aggregate Collateral Value in any Closing Date
Period, such Qualified Substitute Mortgaged Properties will not be subject to
the weighted average FCCR or minimum FCCR criteria set forth in this clause (v)
so long as the Tenant under the related Lease (or any related Guarantor) has an
investment grade rating from S&P, Moody’s or Fitch Ratings, Inc.,, (vi) in the
event that any lease relating to such commercial real estate property were
included as a “Lease” in the Collateral Pool as of the end of the Collection
Period preceding the Collection Period in which such acquisition occurs, it
would not have lowered the weighted average of the Monthly Lease Payments for
all Leases in the Collateral Pool and all leases relating to Mortgaged
Properties securing Mortgage Loans in the Collateral Pool (weighted based on the
Allocated Loan Amount of each such Mortgaged Property), (vi) in the event that
any lease relating to such commercial real estate property were included as a
“Lease” in the Collateral Pool as of the end of the Collection Period preceding
the Collection Period in which such acquisition occurs, it would not have
lowered the weighted average of the remaining lease termMonthly Lease Payments
for all Leases in the Collateral Pool and all leases relating to Mortgaged
Properties securing Mortgage Loans in the Collateral Pool (weighted based on the
Allocated Loan Amount of each such Mortgaged Property), (vii) in the event that
any lease relating to such commercial real estate property were included as a
“Lease” in the Collateral Pool as of the end of the Collection Period preceding
the Collection Period in which such acquisition occurs, it would not have
lowered the weighted average of the remaining lease term for all Leases in the
Collateral Pool and all Leases relating to Mortgaged Properties securing
Mortgage Loans in the Collateral Pool (weighted based on the Allocated Loan
Amount of each such Mortgaged Property), (viii) if the tenant thereof or any
third party has an option to purchase such commercial real estate property, the
contractual amount of such option price is no less than what the Allocated Loan
Amount of such commercial real estate property would be after giving effect to
such acquisition, (viiiix) has been approved in writing by the Support Provider,
(ixx) is leased pursuant to a “triple net” lease and (xxi) has an appraisal that
meets the applicable requirements set forth in the definition of “Appraised
Value.” If one or more of the foregoing criteria are not met, such commercial
real estate property will be a Qualified Substitute Mortgaged Property if the
Qualified Substitute Mortgaged Property Waiver Criteria are satisfied with
respect to such commercial real estate property. “Qualified Substitute Mortgaged
Property Waiver Criteria”: Means criteria that will be satisfied with respect to
any commercial real estate property in the event that: (1) the Special Servicer
considers the acquisition by the applicable Issuer of such commercial real
estate property to be in the interest of the Noteholders and (2) either (x) the
Rating Condition is satisfied in connection with such acquisition or (y) both
(A) the Rating Agency Notification Condition is satisfied in connection with
such acquisition and (B) after giving effect to such acquisition, the aggregate
Collateral Values (determined as of the date of acquisition by the applicable
Issuer) of all commercial real estate properties acquired pursuant to this
clause (2)(y) and all commercial real estate loans acquired pursuant to clause
(2)(y) of the Qualified Substitute Mortgage Loan Waiver Criteria, in each case
during the Closing Date Period in which such acquisition occurs, will not exceed
5.0% of the Aggregate Collateral Value (determined as of the Starting Closing
Date with respect to such Closing Date Period). “Qualified Substitute Protective
Mortgage Loan”: Means any Protective Mortgage Loan that (i) is secured by one or
more Mortgaged Properties that would constitute a Qualified Substitute Mortgaged
Property (other than any requirements set forth in clauses (iii) and (vii) of



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top039.jpg]
26 US-DOCS\96557504.296557504.7 the definition thereof) in the event that it (or
they) were exchanged by an Issuer for the Released Mortgaged Property (it being
understood that, for the purposes of this clause (i), the Collateral Value of
each such Mortgaged Property shall be determined in accordance with clause (i)
of the definition of “Collateral Value” as if it did not secure a Mortgage
Loan), (ii) has an unpaid principal balance that, when combined with any cash
proceeds received (or to be received) in connection with the substitution or
sale of the applicable Released Mortgaged Property, if applicable, and the
principal balance of each other commercial real estate loan or commercial real
estate property acquired (or to be acquired) by the applicable Issuer in
substitution for such Released Mortgaged Property or with the proceeds of such
sale or substitution, is not less than the Collateral Value of such Released
Mortgaged Property, (iii) with respect to which, subject to any exceptions with
respect to which the Rating Condition is satisfied or the Requisite Global
Majority has consented, the applicable Issuer has obtained from an Originator or
itself has made, with respect to such Protective Mortgage Loan,all of the
representations and warranties set forth herein with respect torequired to be
made for Mortgage Loans pursuant to Section 2.19 of the Indenture (with each
date therein referring to, unless otherwise expressly stated, the date of such
acquisition) and (iv) has been approved in writing by the Support Provider.
“Rating Agency”: As defined in the Indenture. “Rating Agency Notification
Condition”: As defined in the Indenture. “Rating Condition”: As defined in the
Indenture. “Re-Appraised Value: With respect to each Mortgaged Property that is
the subject of a Global Appraisal Event, the Appraised Value that is determined
with respect to such Mortgaged Property in connection with such Global Appraisal
Event. In the event that multiple Global Appraisal Events occur with respect to
the same Mortgaged Property, the Appraised Value determined with respect to the
most recent Global Appraisal Event shall constitute the Re- Appraised Value of
such Mortgaged Property. “Reimbursement Rate”: The rate per annum applicable to
the accrual of Advance Interest, which rate per annum is equal to the Prime Rate
plus 2.0%. “Release”: As defined in Section 7.01(a). “Release Account”: The
segregated account established and maintained by the Indenture Trustee on behalf
of the Noteholders and the IssuersAs defined in Section 3.04(b). “Release
Parcel”: With respect to the Post-Closing Properties identified as Buehler’s
Food Market (1055 Sugarbush Drive) and Buehler’s Food Market (3540 Burbank
Road), an undeveloped portion of each such property that (i) was not considered
in determining the purchase price thereof paid by the Originator with respect
thereto and (ii) is subject to an option on the part of the related Tenant
permitting such Tenant to subdivide and reacquire such undeveloped portion for a
nominal amount. “Release Price”: As defined in Section 7.01(b).



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top040.jpg]
27 US-DOCS\96557504.296557504.7 “Remaining Parcel”: As defined in Section
7.01(a). “Relinquished Property”: Any Mortgaged Property qualifying as
“relinquished property” within the meaning of Section 1.1031(k)-(1(a) of the
Treasury Regulations (or any successor section). “Relinquished Property
Agreement”: Any agreement relating to the sale or disposition of Relinquished
Property. “Relinquished Property Proceeds”: means the proceeds of the sale or
disposition of Relinquished Property. “Remittance Date”: The Business Day
preceding each Payment Date. “Removed Mortgaged Property”: Each Third Party
Option Mortgaged Property and each Lease Transfer Mortgaged Property, released
at any time from the lien of the Indenture. “REO Acquisition”: The acquisition
of any REO Property pursuant to Section 3.09. “REO Disposition”: The sale or
other disposition of any REO Property pursuant to Section 3.18. “REO Property”:
A Mortgaged Property acquired by or on behalf of the Indenture Trustee through
foreclosure, acceptance of a deed-in-lieu of foreclosure or otherwise in
accordance with applicable law in connection with the default or imminent
default of a Mortgage Loan. “REO Revenues”: All income, rents, profits and
proceeds derived from the ownership, operation or leasing of any REO Property.
“Replacement Property”: Mortgaged Properties that are (i) of a “like-kind”
(within the meaning of Section 1.1031(a)-1(b) of the Treasury Regulations (or
any successor section)) to any Relinquished Property and otherwise satisfying
the definition of and requirements for “replacement property” under the Treasury
Regulations and (ii) satisfy the definition of Qualified Substitute Mortgaged
Property. “Replacement Property Agreement”: Any agreement relating to the
acquisition of Replacement Property. “Request for Release”: A request signed by
a Servicing Officer, as applicable, of the Property Manager substantially in the
form of Exhibit B attached hereto or of the Special Servicer substantially in
the form of Exhibit C attached hereto. “Requisite Global Majority”: As defined
in the Indenture. “Responsible Officer”: As defined in the Indenture.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top041.jpg]
28 US-DOCS\96557504.296557504.7 “Restaurant Concept”: With respect to any
properties operated within the Restaurants Business Sector, any chain of
properties that share substantially the same characteristics. “S&P”: Standard &
Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc. “Series”:
As defined in the Indenture. “Series 2014-1 Supplement”: The Series 2014-1
Supplement to the Indenture, dated as of the date hereof, among the Issuers and
the Indenture Trustee, as amended, supplemented or modified from time to time.
“Series 2017-1 Supplement”: The Series 2017-1 Supplement to the Indenture, dated
as of the Series 2017-1 Closing Date, among the Issuers and the Indenture
Trustee, as amended, supplemented or modified from time to time. “Series
Account: As defined in the Indenture. “Servicer Replacement Event”: The meaning
specified in Section 6.01(a). “Servicing Account”: The segregated account or
accounts created and maintained pursuant to Section 3.03(a). “Servicing Fees”:
With respect to each Mortgage Loan, Mortgaged Property and Lease, the Property
Management Fee, the Back-Up Fee, the Special Servicing Fee, if any, and the
Additional Servicing Compensation, if any. “Servicing File”: Any documents
(other than documents required to be part of the related Loan File or Lease
File) in the possession of the Property Manager or the Special Servicer and
relating to the origination and servicing of any Mortgage Loan or Lease or the
administration of any Mortgaged Property (including copies of all applicable
Property Insurance Policies with respect thereto). “Servicing Officer”: Any
officer or employee of the Property Manager or the Special Servicer, as
applicable, involved in, or responsible for, the administration, management and
servicing of the Mortgage Loans, Mortgaged Properties and Leases, whose name and
specimen signature appear on the list of servicing officers furnished, from time
to time, by such party to the applicable Issuers and the Indenture Trustee.
“Servicing Standard”: To provide property management services for the Mortgaged
Properties and to service and special service the Mortgage Loans and Leases on
behalf of the applicable Issuers in accordance with applicable law, the terms of
this Agreement, the terms of the respective Mortgage Loans and Leases and, to
the extent consistent with the foregoing, (x) in the same manner in which, and
with the same care, skill, prudence and diligence with which, the Property
Manager or the Special Servicer, as the case may be, (a) services and
administers similar mortgage loans, leases and mortgaged properties for other
third party portfolios or (b) administers similar mortgage loans, leases and
mortgaged properties for its own account or (y) in a manner normally associated
with the servicing and administration of similar properties,



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top042.jpg]
29 US-DOCS\96557504.296557504.7 whichever standard is highest, in all cases
taking into account the best interests of the Noteholders and taking into
consideration the maximization of revenue, but without regard to: (i) any known
relationship that the Property Manager or Special Servicer, or an Affiliate of
the Property Manager or Special Servicer, may have with any Issuer, any
Originator, the Support Provider, any Tenant, any Borrower, any of their
respective Affiliates or any other party to the Transaction Documents; (ii) the
ownership of any Note or LLC Interest by the Property Manager or Special
Servicer or any Affiliate of the Property Manager or Special Servicer, as
applicable; (iii) the Property Manager’s obligation to make Advances, to incur
servicing expenses or to withdraw (or, in the event the Property Manager is
Spirit Realty, to direct the Indenture Trustee to withdraw) funds from the
Collection Account to pay Emergency Property Expenses with respect to the
Mortgage Loans, the Leases or the Mortgaged Properties; (iv) the Property
Manager’s or Special Servicer’s right to receive compensation for its services
or reimbursements of the costs under this Agreement; (v) the ownership,
servicing or management for others, by the Property Manager, the Special
Servicer or any Originator or other Affiliate of any other leases or property;
(vi) the repurchase and indemnification obligations of the Originators or
Support Provider; or (vii) the existence of any loans made to a Tenant by the
Property Manager, the Special Servicer or Spirit Realty or any Affiliate of the
Property Manager, the Special Servicer or Spirit Realty. “Servicing Transfer
Agreement”: As defined in Section 5.04. “Servicing Transfer Date”: As defined in
Section 5.04. “Servicing Transfer Event”: With respect to any Mortgaged
Property, the occurrence of any of the events described in clauses (a) through
(e) of the definition of “Specially Serviced Lease.” With respect to any
Mortgage Loan, the occurrence of any of the events described in clauses (a)
through (e) of the definition of “Specially Serviced Loan.” “Special Servicer”:
Spirit Realty, in its capacity as special servicer under this Agreement, or any
successor special servicer appointed as herein provided. “Special Servicer
Additional Servicing Compensation”: As defined in Section 3.11(d). “Special
Servicer Report”: As defined in Section 4.01(b). “Special Servicing Fee”: With
respect to each Specially Serviced Asset, the fee designated as such and payable
to the Special Servicer pursuant to the first paragraph of Section 3.11(c).
“Special Servicing Fee Rate”: With respect to each Specially Serviced Asset, a
fixed percentage rate equal to 0.75% per annum. “Specially Serviced Asset”: A
Specially Serviced Lease or a Specially Serviced Loan. “Specially Serviced
Lease”: Any Lease as to which any of the following events occurs or exists:



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top043.jpg]
30 US-DOCS\96557504.296557504.7 (i) any Monthly Lease Payment becomes delinquent
for 60 or more consecutive days; (ii) the Property Manager determines in its
good faith and reasonable judgment that a default in making a Monthly Lease
Payment is likely to occur within 30 days and is not likely to be remedied for
60 days; (iii) the Property Manager receives written notice from the Tenant
indicating that such Tenant cannot make future Monthly Lease Payments or
requesting a reduction in the amount of its Monthly Lease Payments; (iv) a
default (other than as described in clause (a) above) occurs that materially and
adversely affects the interests of the Issuers and that continues unremedied for
the applicable grace period under the terms of the Lease (or, if no grace period
is specified, for 30 days); or (v) the related Tenant becomes insolvent,
readjusts its debt, is subject to marshaling of assets and liabilities, or
similar proceedings in respect of the related Tenant occur, or as to which the
related Tenant (in the good faith and reasonable judgment of the Property
Manager) takes actions indicating its insolvency or its inability to pay its
obligations or the Property Manager or the Special Servicer receives notice of
commencement of foreclosure or similar proceedings with respect to the related
Mortgaged Property. “Specially Serviced Lease Trigger Event”: Each of the
circumstances identified in clauses (a) through (e) of the definition of the
term “Specially Serviced Lease”. “Specially Serviced Loan”: Any Mortgage Loan as
to which any of the following events has occurred: (i) any Monthly Loan Payment
becomes delinquent for 60 or more consecutive days; (ii) the Property Manager
determines in its good faith and reasonable judgment that a default in making a
Monthly Loan Payment is likely to occur within 30 days and is not likely to be
remedied for 60 days; (iii) the Property Manager receives written notice from
the Borrower indicating that such Borrower cannot make future Monthly Loan
Payments or requesting a reduction in the amount of its payment; (iv) a default
(other than as described in clause (a) above) occurs that materially and
adversely affects the interests of the Issuers and that continues unremedied for
the applicable grace period under the terms of the Mortgage Loan (or, if no
grace period is specified, for 30 days); or (v) the related Borrower becomes
insolvent, readjusts its debt, is subject to marshaling of assets and
liabilities, or similar proceedings in respect of the related Borrower occur, or
as to which the related Borrower (in the good faith and



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top044.jpg]
31 US-DOCS\96557504.296557504.7 reasonable judgment of the Property Manager)
takes actions indicating its insolvency or its inability to pay its obligations
or the Property Manager or the Special Servicer receives notice of commencement
of foreclosure or similar proceedings with respect to the related Mortgaged
Property. “Specially Serviced Loan Trigger Event”: Each of the circumstances
identified in clauses (a) through (e) of the definition of the term “Specially
Serviced Loan”. “Specified Permitted Subdivision”: With respect to each
Post-Closing Property containing a Release Parcel, the subdivision of such
Mortgaged Property to permit the transfer of the Release Parcel to the related
Tenant. “Specified Permitted Subdivision Conditions”: As defined in Section
7.01(a). “Spin-Off”: A transaction whereby Spirit Realty (or its parent) will
“spin-off” certain of its real estate assets, including the Issuers and the
Collateral Pool. “Spirit MTA”: Spirit MTA REIT, a Maryland real estate
investment trust, and its successors and assigns. “Spirit Realty”: Spirit
Realty, L.P., a Delaware limited partnership, and its successors and assigns.
“Spirit SPE”: Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of Spirit Realty (other than any Originator). “Starting Closing Date”:
With respect to any Closing Date Period, the Series Closing Date upon which such
Closing Date Period commences. “Sub-Manager”: Any Person with which the Property
Manager or the Special Servicer has entered into a Sub-Management Agreement.
“Sub-Management Agreement”: The written contract between the Property Manager or
the Special Servicer, on the one hand, and any Sub-Manager, on the other hand,
relating to servicing and administration of Mortgage Loans, Leases and Mortgaged
Properties, as provided in Section 3.21, as may be amended, supplemented or
otherwise modified. “Successor Property Manager”: As defined in Section 6.01(b).
“Successor Replacement Date”: As defined in Section 6.01(b). “Successor Special
Servicer”: As defined in Section 6.01(b). “Support Provider”: Spirit Realty or
any successor support provider. “Support Provider SPE”: Any special purpose,
bankruptcy remote subsidiary (direct or indirect) of the Support Provider.
“Sweep Period”: As defined in the Indenture.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top045.jpg]
32 US-DOCS\96557504.296557504.7 “Tax Required Condition”: As defined in Section
7.01(a). “Taxable REIT Subsidiary” With respect to Spirit Realty, an Affiliate
thereof that is a “taxable REIT subsidiary” under the Code. “Tenant”: With
respect to each Lease, the tenant under such Lease and any successor or assign
thereof. “Terminated Lease Property”: A Mortgaged Property, with respect to
which (a) the related Lease has expired, has been terminated or has been
rejected in a bankruptcy, insolvency or similar proceeding of the Tenant, (b)
the related Tenant has notified the Property Manager or the applicable Issuer of
its intent to not renew such Lease within 24 months of the termination date of
the related Lease or (c) the related Tenant has otherwise failed to comply with
the procedures for renewal under the terms of the related Lease (including, but
not limited to, any notice provisions relating to renewal of the Lease);
provided solely in the case of an expiration, termination or rejection as
described in clause (a), the Property Manager has used commercially reasonable
efforts to renew such Lease or obtain a new Lease of such Mortgaged Property.
“Third Party Option Expenses”: Any reasonable out-of-pocket costs and expenses
(but not internal costs and expenses) incurred by the Issuers (or Property
Manager or Special Servicer, as applicable, on behalf of the Issuers) in
connection with the exercise of a Third Party Purchase Option with respect to
the applicable Mortgaged Property; provided, that such costs and expenses shall
not exceed $50,000 with respect to any single Mortgaged Property. “Third Party
Option Mortgaged Property”: As defined in Section 7.02(a). “Third Party Option
Price”: A cash price equal to (i) the amount specified in a related Lease or
other, Lease Document or relatedother agreement, as payable by a Tenant or any
other Person in connection with the exercise of a Third Party Purchase Option
minus (ii) the Third Party Option Expenses in connection with such exercise.
“Third Party Purchase Option”: An option of a Tenant or any other Person under
or in connection with a Lease, Lease Documents or other related agreements to
purchase the related Mortgaged Property before or at the expiration of the Lease
term. “Title Company”: As defined in Section 2.03(a). “Title Insurance
Policies”: As defined in Section 2.03(a). “Total Debt Service”: As defined in
the Indenture. “Transfer Date”: The date on which a Mortgage Loan or Mortgaged
Property is acquired by the applicable Issuer. “Treasury Regulations” Any
treasury regulations relating to like-kind exchanges and Section 1031 of the
Code (or any successor section thereof).



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top046.jpg]
33 US-DOCS\96557504.296557504.7 “Unscheduled Principal Payment”: On any Payment
Date, the sum of (a) the Unscheduled Proceeds deposited into the Collection
Account during the Collection Period relating to such Payment Date plus (b) any
Purchase Option Deficiency arising during such Collection Period, together with
any Purchase Option Deficiency from any prior Payment Date or related Collection
Period with respect to which Available Amounts were not allocated to any Series
pursuant to Section 2.11(b) the Indenture. “Unscheduled Proceeds”: Collectively,
Liquidation Proceeds, Condemnation Proceeds, Property Insurance Proceeds,
Principal Prepayments, Release Prices, Balloon Payments and, Purchase Premiums
and Exchange Cash Collateral; provided, however, that any amounts which are on
deposit in the Release Account or the Exchange Reserve Account shall not be
deemed Unscheduled Proceeds until such amounts have been transferred to the
Collection Account. “Uniform Commercial Code”: The Uniform Commercial Code as in
effect in any applicable jurisdiction. “Workout Fee”: With respect to each
Corrected Loan and each Corrected Lease, the fee payable to the Special Servicer
pursuant to Section 3.11(f). “Workout Fee Rate”: With respect to each Corrected
Loan and each Corrected Lease, a fixed percentage rate equal to 0.50%. “Yield
Maintenance Premium”: With respect to any Mortgage Loan, any premium, penalty or
fee paid or payable, as the context requires, by a Borrower in connection with a
Principal Prepayment on or other early collection of principal of a Mortgage
Loan. Section 1.02 Other Definitional Provisions. (a) All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. (b)
As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document,
to the extent not defined, shall have the respective meanings given to them
under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control. (c) The words
“hereof,” “herein,” and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section and Exhibit references contained
in this Agreement are references to Sections and Exhibits in or to this
Agreement unless otherwise specified; a reference to a subsection or other
subdivision without further reference to a Section is a reference to such
subsection or other subdivision as contained in the Section in which the
reference



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top047.jpg]
34 US-DOCS\96557504.296557504.7 appears; and the words “include” and “including”
shall mean without limitation by reason of enumeration. (d) The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as the feminine and neuter
genders of such terms. (e) Any agreement, instrument or statute defined or
referred to herein or in any instrument or certificate delivered in connection
herewith means such agreement, instrument or statute as from time to time
amended, modified or supplemented and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; references to a Person are also to its permitted assignees. Section
1.03 Certain Calculations in Respect of the Leases and the Mortgage Loans. (a)
All amounts collected in respect of any Lease in the form of payments from the
related Tenants, Guaranties, Property Insurance Proceeds or otherwise shall be
applied to amounts due and owing under the Lease in accordance with the express
provisions of such Lease, and all amounts collected in respect of any Mortgage
Loan in the form of payments from the related Borrower, Guaranties, Liquidation
Proceeds or Property Insurance Proceeds shall be applied to amounts due and
owing under the related Mortgage Note and Mortgage (including for principal and
accrued and unpaid interest) in accordance with the express provisions of the
related Mortgage Note and Mortgage; in the absence of such express provisions,
all amounts collected shall be applied for purposes of this Agreement: (i) with
respect to amounts collected in respect to any Lease, first, as a recovery of
any related and unreimbursed Property Protection Advances, and second, in
accordance with the Servicing Standard, but subject to Section 1.03(c), as a
recovery of any other amounts then due and owing under such Lease, including,
without limitation, Additional Rent and Default Interest; and (ii) with respect
to amounts collected in respect of any Mortgage Loan, first, as a recovery of
any related and unreimbursed Property Protection Advances, second, as a recovery
of accrued and unpaid interest at the related Interest Rate on such Mortgage
Loan to but not including, as appropriate, the date of receipt or the Due Date
in the Collection Period of receipt, third, as a recovery of principal of such
Mortgage Loan then due and owing, including by reason of acceleration of the
Mortgage Loan following a default thereunder (or, if a liquidation event has
occurred in respect of such Mortgage Loan, a recovery of principal to the extent
of its entire remaining unpaid principal balance), fourth, as a recovery of any
Yield Maintenance PremiumPrepayment Consideration Payment then due and owing
under such Mortgage Loan, fifth, in accordance with the Servicing Standard, but
subject to Section 1.03(c), as a recovery of any other amounts then due and
owing under such Mortgage Loan, including Default Interest, and sixth, as a
recovery of any remaining principal of such Mortgage Loan to the extent of its
entire remaining unpaid principal balance. Any proceeds derived from an unleased
Mortgaged Property (exclusive of related operating costs, including
reimbursement of Property Protection Advances made by the Property Manager or
the Back-Up Manager in connection with the operation and disposition of such
Mortgaged Property) shall be applied by the Property Manager in the same manner
as if they were Monthly Lease Payments due on the previously existing Lease for
such Mortgaged Property until such Lease becomes a Liquidated Lease pursuant to
the terms of such Lease and the related Lease Documents.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top048.jpg]
35 US-DOCS\96557504.296557504.7 (b) Collections in respect of each REO Property
(exclusive of amounts to be applied to the payment of the costs of operating,
managing, maintaining and disposing of such REO Property) shall be treated:
first, as a recovery of any related and unreimbursed Property Protection
Advances; second, as a recovery of accrued and unpaid interest on the related
Mortgage Loan at the related Interest Rate to but not including the Due Date in
the Collection Period of receipt; third, as a recovery of principal of the
related Mortgage Loan to the extent of its entire unpaid principal balance; and
fourth, in accordance with the Servicing Standard, but subject to Section
1.03(c), as a recovery of any other amounts deemed to be due and owing in
respect of the related Mortgage Loan. (c) Insofar as amounts received in respect
of any Lease, Mortgage Loan or REO Property which are allocable to fees and
charges owing in respect of such Lease, Mortgage Loan or REO Property which
constitute Additional Servicing Compensation payable to the Property Manager or
Special Servicer are insufficient to cover the full amount of such fees and
charges, such amounts shall be allocated between such of those fees and charges
as are payable to the Property Manager, on the one hand, and as are payable to
the Special Servicer, on the other, pro rata in accordance with their respective
entitlements with respect to such Lease, Mortgage Loan or REO Property. (d) The
foregoing applications of amounts received in respect of any Lease, Mortgage
Loan or REO Property shall be determined by the Property Manager and reflected
in the appropriate monthly Determination Date Report and any Modified Collateral
Detail and Realized Loss Report. (e) Notwithstanding the early termination of
any Lease resulting from a default by the related Tenant, such Lease will be
treated for purposes of determining Servicing Fees and Indenture Trustee Fees as
remaining in effect until such Lease becomes a Liquidated Lease. Section 1.04
Fee Calculations; Interest Calculations. (a) The calculation of the Servicing
Fees shall be made in accordance with Section 3.11. All dollar amounts
calculated hereunder shall be rounded to the nearest penny with one- half of one
penny being rounded up. (b) The amount of interest accrued on each Mortgage Loan
during any Interest Accrual Period will be calculated in arrears based on the
terms specified in the related Mortgage Documents. ARTICLE II REPRESENTATIONS
AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS; DEFECT, BREACH, CURE,
REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS Section 2.01 Representations
and Warranties of Spirit Realtythe Property Manager and the Back-Up Manager.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top049.jpg]
36 US-DOCS\96557504.296557504.7 (a) Spirit RealtyThe Property Manager represents
and warrants to the other parties hereto, and for the benefit of the Issuers,
the Indenture Trustee on behalf of the Noteholders, as of each Series Closing
Date: (i) Spirit RealtyThe Property Manager is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and is in compliance with the laws of each state (within the United
States of America) in which any Mortgaged Property is located to the extent
necessary to its performance under this Agreement; (ii) The execution and
delivery of this Agreement by Spirit Realtythe Property Manager, and the
performance and compliance with the terms of this Agreement by Spirit Realtythe
Property Manager, do not violate its organizational documents or constitute an
event that, with notice or lapse of time, or both, would constitute a default
under, or result in the breach of, any material agreement or other instrument to
which it is a party or by which it is bound; (iii) Spirit RealtyThe Property
Manager has the power and authority to enter into and consummate all
transactions to be performed by it contemplated by this Agreement, has duly
authorized the execution, delivery and performance by it of this Agreement, and
has duly executed and delivered this Agreement; (iv) This Agreement, assuming
due authorization, execution and delivery by each of the other parties hereto,
constitutes a valid, legal and binding obligation of Spirit Realtythe Property
Manager, enforceable against Spirit Realtythe Property Manager in accordance
with the terms hereof (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing); (v) Spirit RealtyThe Property
Manager is not in violation of, and its execution and delivery of this Agreement
and its performance and compliance with the terms of this Agreement will not
constitute a violation of, any law, any order or decree of any court or arbiter,
or any order, regulation or demand of any federal, state or local governmental
or regulatory authority, which violation is likely to affect materially and
adversely either the ability of Spirit Realtythe Property Manager to perform its
obligations under this Agreement or the financial condition of Spirit Realtythe
Property Manager; (vi) No litigation is pending or, to Spirit Realty’sthe
Property Manager’s knowledge, threatened against Spirit Realtythe Property
Manager that is reasonably likely to be determined adversely to Spirit Realtythe
Property Manager and, if determined adversely to Spirit Realtythe Property
Manager, would prohibit Spirit Realtythe Property Manager from entering into
this Agreement or that, in Spirit Realty’sthe Property Manager’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of Spirit Realtythe Property Manager



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top050.jpg]
37 US-DOCS\96557504.296557504.7 to perform its obligations under this Agreement
or the financial condition of Spirit Realtythe Property Manager; (vii) No
consent, approval, authorization or order under any court or governmental agency
or body is required for the execution, delivery and performance by Spirit
Realtythe Property Manager of, or the compliance by Spirit Realtythe Property
Manager with, this Agreement or the consummation of the transactions of Spirit
Realtythe Property Manager contemplated by this Agreement, except for any
consent, approval, authorization or order that has been obtained or that if not
obtained would not have a material and adverse effect on the ability of Spirit
Realtythe Property Manager to perform its obligations hereunder; and (viii) Each
officer and employee of Spirit Realtythe Property Manager that has
responsibilities concerning the management, servicing and administration of
Mortgaged Properties, Leases and Mortgage Loans is covered by errors and
omissions insurance and the fidelity bond as and to the extent required by
Section 3.07(c). (b) The representations and warranties of Spirit Realtythe
Property Manager set forth in Section 2.01(a) shall survive the execution and
delivery of this Agreement and shall inure to the benefit of the Persons to whom
and for whose benefit they were made until all amounts owed to the Noteholders
under or in connection with this Agreement, the Indenture and the Notes have
been indefeasibly paid in full. Upon discovery by any party hereto of any breach
of any of the foregoing representations and warranties, the party discovering
such breach shall give prompt written notice to the other parties. (c) Any
successor Property Manager or Special Servicer shall be deemed to have made, as
of the date of its succession, each of the representations and warranties set
forth in Section 2.01(a), subject to such appropriate modifications to the
representation and warranty set forth in Section 2.01(a)(i) to accurately
reflect such successor’s jurisdiction of organization and whether it is a
corporation, partnership, bank, association or other type of organization. (d)
The Back-Up Manager represents and warrants to the other parties hereto, and for
the benefit of the Issuers and the Indenture Trustee on behalf of the
Noteholders, as of each Series Closing Date: (i) The Back-Up Manager is a
national banking association duly organized, validly existing, and in good
standing under the laws of the United States of America and is in compliance
with the laws of each state (within the United States of America) in which any
Mortgaged Property is located to the extent necessary to its performance under
this Agreement; (ii) The execution and delivery of this Agreement by the Back-Up
Manager, and the performance and compliance with the terms of this Agreement by
the Back-Up Manager, do not violate its organizational documents or constitute
an event that, with notice or lapse of time, or both, would constitute a default
under, or result in the breach of, any material agreement or other instrument to
which it is a party or by which it is bound;



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top051.jpg]
38 US-DOCS\96557504.296557504.7 (iii) The Back-Up Manager has the corporate
power and authority to enter into and consummate all transactions to be
performed by it contemplated by this Agreement, has duly authorized the
execution, delivery and performance by it of this Agreement, and has duly
executed and delivered this Agreement; (iv) This Agreement, assuming due
authorization, execution and delivery by each of the other parties hereto,
constitutes a valid, legal and binding obligation of the Back-Up Manager,
enforceable against the Back-Up Manager in accordance with the terms hereof
(except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing); (v) The Back-Up Manager is not in
violation of, and its execution and delivery of, this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation is likely to affect materially and
adversely either the ability of the Back-Up Manager to perform its obligations
under this Agreement or the financial condition of the Back-Up Manager; (vi) No
litigation is pending or, to the Back-Up Manager’s knowledge, threatened against
the Back-Up Manager that is reasonably likely to be determined adversely to the
Back-Up Manager and, if determined adversely to the Back-Up Manager, would
prohibit the Back-Up Manager from entering into this Agreement or that, in the
Back-Up Manager’s good faith and reasonable judgment, is likely to materially
and adversely affect either the ability of the Back-Up Manager to perform its
obligations under this Agreement or the financial condition of the Back-Up
Manager; (vii) No consent, approval, authorization or order under any court or
governmental agency or body is required for the execution, delivery and
performance by the Back-Up Manager of, or the compliance by the Back-Up Manager
with, this Agreement or the consummation of the transactions contemplated by the
Back-Up Manager by this Agreement, except for any consent, approval,
authorization or order that has been obtained or that if not obtained would not
have a material and adverse effect on the ability of the Back-Up Manager to
perform its obligations hereunder; and (viii) Each officer and employee of the
Back-Up Manager that has responsibilities concerning the management, servicing
and administration of the Mortgaged Properties, Leases and Mortgage Loans is
covered by errors and omissions insurance and the fidelity bond as and to the
extent required by Section 3.07(c). Section 2.02 Representations and Warranties
of the Issuers. (a) Each Issuer hereby represents and warrants to each of the
other parties hereto and for the benefit of the Indenture Trustee, on behalf of
the Noteholders as of each Series Closing Date on or after the date on which
such Issuer becomes a party to this Agreement:



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top052.jpg]
39 US-DOCS\96557504.296557504.7 (i) Such Issuer is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and is in compliance with the laws of each state (within the
United States of America) in which any applicable Mortgaged Property is located
to the extent necessary for the Issuer to perform its obligations under this
Agreement; (ii) The execution and delivery by such Issuer of this Agreement and
the consummation by such Issuer of the transactions provided for in this
Agreement have been duly authorized by all necessary action on the part of the
Issuer; (iii) The execution and delivery of this Agreement by such Issuer, and
the performance and compliance with the terms of this Agreement by such Issuer,
do not violate its organizational documents or constitute an event that, with
notice or lapse of time, or both, would constitute a default under, or result in
the breach of, any material agreement or other instrument to which it is a party
or by which it is bound; (iv) Such Issuer has the limited liability company
power and authority to enter into and consummate all transactions to be
performed by it contemplated by this Agreement, has duly authorized the
execution, delivery and performance by it of this Agreement and any applicable
Joinder Agreement, and has duly executed and delivered this Agreement and any
applicable Joinder Agreement; (v) This Agreement, assuming due authorization,
execution and delivery by each of the other parties hereto, constitutes a valid,
legal and binding obligation of such Issuer, enforceable against such Issuer in
accordance with the terms hereof (except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting creditors’ rights generally or by general equitable
principles, whether considered in a proceeding at law or in equity and by an
implied covenant of good faith and fair dealing); (vi) Such Issuer is not in
violation of, and its execution and delivery of, this Agreement or any
applicable Joinder Agreement and its performance and compliance with the terms
of this Agreement will not constitute a violation of, any law, any order or
decree of any court or arbiter, or any order, regulation or demand of any
federal, state or local governmental or regulatory authority, which violation is
likely to affect materially and adversely either the ability of such Issuer to
perform its obligations under this Agreement or the financial condition of such
Issuer; (vii) No litigation is pending or, to such Issuer’s knowledge,
threatened against such Issuer that is reasonably likely to be determined
adversely to such Issuer and, if determined adversely to such Issuer, would
prohibit such Issuer from entering into this Agreement or that, in such Issuer’s
good faith and reasonable judgment, is likely to materially and adversely affect
either the ability of such Issuer to perform its obligations under this
Agreement or the financial condition of such Issuer; (viii) No consent,
approval, authorization or order under any court or governmental agency or body
is required for the execution, delivery and performance by



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top053.jpg]
40 US-DOCS\96557504.296557504.7 such Issuer of, or the compliance by such Issuer
with, this Agreement or the consummation of the transactions of such Issuer
contemplated by this Agreement, except for any consent, approval, authorization
or order that has been obtained or that if not obtained would not have a
material and adverse effect on the ability of such Issuer to perform its
obligations hereunder; (ix) Each officer and employee of such Issuer that has
responsibilities concerning the management, servicing and administration of the
applicable Mortgaged Properties, Leases and Mortgage Loans is covered by errors
and omissions insurance and the fidelity bond as and to the extent required by
Section 3.07(c); and (x) To such Issuer’s knowledge, each of the Mortgaged
Properties owned by such Issuer or securing a Mortgage Loan owned by such Issuer
is a commercial property. (b) The representations and warranties of each Issuer
set forth in Section 2.02(a) shall survive the execution and delivery of this
Agreement and shall inure to the benefit of the Persons to whom and for whose
benefit they were made for so long as such Issuer remains in existence. Upon
discovery by any party hereto of any breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other parties. Section 2.03 Recordings and Filings;
Books and Records. (a) In connection with the Grant made by the Issuers to the
Indenture Trustee pursuant to the Granting Clause of the Indenture, each Issuer
shall cause the delivery of the applicable Lease Files for the Leases and the
applicable Loan Files for the applicable Mortgage Loans to the Custodian in
accordance with the Custody Agreement for the benefit of the Indenture Trustee
in furtherance of such Grant and such Issuer shall cause: (i) with respect to
the Mortgaged Properties owned by such Issuer (A) each Mortgage, Financing
Statement and continuation statement referred to in the definition of “Lease
File” in the Custody Agreement to be submitted to the appropriate Title Company
(as defined below) on or before the First Collateral Date with respect thereto
for recording or filing, as the case may be, in the appropriate public office
for real property records or for Financing Statements, at the expense of such
Issuer and (B) each title insurance binder or commitment referred to in the
definition of “Lease File” in the Custody Agreement to be issued as a final
title insurance policy by the title companies (the “Title Companies”) issuing
the same (the “Title Insurance Policies”); and (ii) with respect to the Mortgage
Loans owned by such Issuer, promptly (and in any event within 60 days following
the applicable First Collateral Date) cause each assignment of Mortgage in favor
of the Collateral Agent referred to in clauses (v) and (vi) of the definition of
“Loan File” in the Custody Agreement and each Financing Statement on the
applicable UCC form in favor of the Collateral Agent referred to in clause (iii)
of such definition to be submitted for recording or filing, as the case may be,
in the appropriate public office for real property records or for Financing
Statements. Each such assignment and each Mortgage shall reflect that, following
recording, it should be returned by the public recording office to the
Custodian, on behalf of the Indenture Trustee (or to the Property Manager (or
its designee), who shall then deliver such recorded document to the Custodian),
and each such Financing Statement shall reflect that the file copy thereof
should be returned to the Custodian, for the benefit of the Indenture Trustee
(or to the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top054.jpg]
41 US-DOCS\96557504.296557504.7 Property Manager (or its designee), who shall
then deliver such filed document to the Custodian) following filing; provided,
that in those instances where the public recording office retains the original
Mortgage, assignment of Mortgage and assignment of Assignment of Leases, the
Property Manager, on behalf of the Indenture Trustee, shall obtain therefrom a
certified copy of the recorded original. Each of the Title Companies issuing the
Title Insurance Policies shall be instructed by the applicable Issuer to deliver
such policies to the Custodian, for the benefit of the Indenture Trustee. The
Property Manager, on behalf of the Indenture Trustee, shall use reasonable
efforts to diligently pursue with the Title Companies the return of each of the
Mortgages, assignments of Mortgage and Financing Statements from the appropriate
recording or filing offices and the delivery of the Title Insurance Policies by
the related Title Companies. If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
the applicable Issuer shall promptly prepare and cause to be executed a
substitute therefor or cure such defect, as the case may be, and thereafter,
such Issuer shall cause the same to be duly recorded or filed, as appropriate.
The Property Manager shall file any continuation statements necessary to
continue the effectiveness of the Financing Statements. (b) Each Issuer shall
deliver to and deposit with, or cause to be delivered to and deposited with, the
Property Manager all documents and records in the possession of such Issuer or
any related Originators that relate to the applicable Mortgaged Properties,
Leases and Mortgage Loans and that are not required to be a part of a Lease File
or a Loan File in accordance with the definition thereof, and the Property
Manager shall hold all such documents and records in trust on behalf of the
Indenture Trustee (in hard copy or electronic format). The Property Manager’s
possession of such documents and records shall be at the will of the related
Issuer and the Indenture Trustee for the sole purpose of facilitating the
servicing and administration of the applicable Leases, Mortgage Loans and
Mortgaged Properties pursuant to this Agreement and such possession by the
Property Manager shall be in a custodial capacity only on behalf of the
Indenture Trustee. The ownership of such documents and records shall be vested
in each Issuer, as applicable, subject to the lien of the Indenture, and the
ownership of all documents and records with respect to the applicable Leases,
Mortgage Loans and Mortgaged Properties that are prepared by or which come into
possession of the Property Manager or the Special Servicer shall immediately
vest in such Issuer, subject to the lien of the Indenture, and shall be
delivered to and deposited with the Property Manager, in the case of documents
or records in the hands of the Special Servicer, and retained and maintained in
trust by the Property Manager in such custodial capacity only on behalf of the
Indenture Trustee, except as otherwise provided herein. All such documents and
records shall be appropriately maintained in a manner to clearly reflect the
ownership of such documents and records by the applicable Issuers, subject to
the lien of the Indenture, and that such documents and records are being held on
behalf of the Indenture Trustee, and the Property Manager shall release such
documents and records from its custody only in accordance with this Agreement.
(c) With respect to any Mortgaged Property or Mortgage Loan the First Collateral
Date of which occurred prior to the Applicable Series Closing Date, no
additional documents shall be delivered by any Issuer or Property Manager to, or
reviewed by, the Custodian in connection with the Applicable Series Closing
Date, it being understood that the related Loan Files and related Lease Files
were previously delivered by each Issuer and reviewed by the Custodian.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top055.jpg]
42 US-DOCS\96557504.296557504.7 (d) The Property Manager shall monitor the
delivery of the Lease Files and the Loan Files to the Custodian, for the benefit
of the Indenture Trustee. Section 2.04 Repurchase or Transfer for Collateral
Defects and Breaches of Representations and Warranties. (a) If any party hereto
discovers that any document required to be included in any Loan File or Lease
File is missing (after the date it is required to be delivered) or otherwise
deficient (any such absence or deficiency, an “Applicable Absence or
Deficiency”) or that there exists a breach of any of the representations and
warranties made by any Originator set forth in the applicable Property Transfer
Agreement, any Issuer as required under Section 2.19 of the Indenture or Section
3.04 of the Series 2014-1 Supplement or the Support Provider under Section 2 of
the applicable Performance Undertaking with respect to any applicable Mortgage
Loan or Mortgaged Property or related Lease (such representations and
warranties, the “Applicable Representations”), and if such absence or deficiency
or breach materially and adversely affects the value of such Mortgage Loan or
such Mortgaged Property and related Lease or the interests of the applicableany
Issuer or the Noteholders therein, such party shall give prompt written notice
thereof to the other parties to this Agreement. If such absence, deficiency or
breach materially and adversely affects the value of the applicable Mortgage
Loan or Mortgaged Property or the related Lease or the interests of the
applicable Issuer or the Noteholders in the related Mortgage Loan or Mortgaged
Property or related Lease (a “Collateral Defect”), within 60 days following
notice thereof (which may be extended for an additional 60 days if such
Collateral Defect is capable of being cured but not within such initial 60 day
period and the applicable Cure Party is diligently proceeding with the cure), an
applicable Cure Party shall (a) deliver the missing document or cure the
deficiency or breach, as the case may be, in all material respects or (b)
repurchase such Mortgage Loan or Mortgaged Property from the applicable Issuer
at an amount equal to the Payoff Amount for such Mortgage Loan or Mortgaged
Property (or if the applicable Issuer acquired such Mortgage Loan or Mortgaged
Property by contribution from the applicable Cure Party, transfer the applicable
Payoff Amount to the applicable Issuer upon which transfer the applicable Issuer
may at its option reconvey such Mortgage Loan or Mortgaged Property to such Cure
Party), or exchange one or more Qualified Substitute Mortgage Loans or Qualified
Substitute Mortgaged Properties for such Mortgage Loan or Mortgaged Property (or
if the applicable Issuer assigned such Mortgage Loan or Mortgaged Property by
contribution from the applicable Cure Party, substitute a Qualified Substitute
Mortgage Loan or Qualified Substitute Mortgaged Property by contribution to the
applicable Issuer, upon which contribution the applicable Issuer may at its
option reconvey the Mortgage Loan or Mortgaged Property being substituted for by
the applicable Cure Party), as the case may be (subject to Section 7.04);
provided, that if (i) such Collateral Defect is capable of being cured
(including by delivery of a missing document) but not within such 60-day period,
(ii) an applicable Cure Party has commenced and is diligently proceeding with
the cure (which may include the delivery of a missing document) of such
Collateral Defect within such 60-day period, and (iii) prior to the end of such
60-day period, an applicable Cure Party shall have delivered to the applicable
Issuer, the Property Manager and the Indenture Trustee a certification executed
on its behalf by an officer thereof setting forth the reason such Collateral
Defect is not capable of being cured within an initial 60-day period and what
actions such Cure Party is pursuing in connection with the cure thereof and
stating that it anticipates that such Collateral Defect will be cured within an



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top056.jpg]
43 US-DOCS\96557504.296557504.7 additional period of 60 days, then such Cure
Party shall have an additional 60 days commencing on the 61st day from receipt
of such certification by the Indenture Trustee to (x) complete such cure or (y)
effectuate a repurchase of, or exchange for, the applicable Mortgage Loan or
Mortgaged Property as described in clause (b) above. If the affected Mortgaged
Property or Mortgage Loan is to be repurchased, funds in the amount of the
Payoff Amount shall be wired to the Release Account, and the Property Manager
shall promptly notify the applicable Issuer, the Back-Up Manager, and the
Indenture Trustee when such deposit is made. In addition, failure to deliver the
documents specified in clauses (i), (ii), (iv) or (ix) of the definition of
“Loan File” with respect to any Mortgage Loan or clauses (i), (iv) or (v) in the
definition of “Lease File” with respect to any Mortgaged Property, in each case
to the Collateral Agent, shall be deemed to constitute a Collateral Defect with
respect to such Mortgaged Property or Mortgage Loan, as applicable. In the event
that an applicable Cure Party elects to substitute one or more Qualified
Substitute Mortgaged Properties or Qualified Substitute Mortgage Loans for the
affected Mortgaged Property or Mortgage Loan pursuant to this Section 2.04(a),
such Cure Party shall give notice of same to the Back-Up Manager and each Issuer
and deliver, or cause to be delivered, to the Custodian all documents as
specified in the definition of “Lease File” or “Loan File” in the Custody
Agreement with respect to each such Qualified Substitute Mortgaged Property or
Qualified Substitute Mortgage Loan no later than the date such Qualified
Substitute Mortgaged Property or Qualified Substitute Mortgage Loan is acquired
by the applicable Issuer. Notwithstanding anything to the contrary herein,
Monthly Lease Payments due with respect to Qualified Substitute Mortgaged
Properties and Monthly Loan Payments due with respect to Qualified Substitute
Mortgage Loans in the month in which the applicable substitution occurs shall
not be part of the Collateral and will be retained by the Property Manager and
remitted by the Property Manager to the applicable Cure Party. Notwithstanding
anything to the contrary herein, in the event that any Mortgaged Property or
Mortgage Loan is to be substituted for (and released) pursuant to this Section
2.04(a), the applicable Issuer shall be entitled to receive the Monthly Lease
Payment due on the Lease for any such Mortgaged Property in the month in which
such substitution occurs and the Monthly Loan Payment due on any such Mortgage
Loan in the month in which such substitution occurs and thereafter the
applicable Person acquiring such Mortgaged Property or Mortgage Loan shall be
entitled to retain all amounts received in respect of such Lease or Mortgage
Loan. On or prior to the effective date of any substitution or repurchase
pursuant to this Section 2.04(a), the Property Manager shall deliver to the
Indenture Trustee and the Issuers an amended Mortgaged Property Schedule and
Mortgage Loan Schedule reflecting the addition (if any) to the Collateral of
each new Qualified Substitute Mortgaged Property and Lease and each new
Qualified Substitute Mortgage Loan and the removal from the Collateral of each
Mortgaged Property and Lease and each Mortgage Loan that, in either case, was
repurchased or substituted for. For the avoidance of doubt, in the event that
any Cure Party takes any action described in this Section 2.4(a), the failure to
take such action shall not constitute a default or breach with respect to any
other Cure Party. Notwithstanding anything to the contrary herein, it is
understood and agreed that the obligations of the Cure Parties expressly set
forth in this Section 2.04(a) constitute (i) the sole remedies available to the
Noteholders and to the Indenture Trustee on their behalf in respect of a breach
of the Applicable Representations and (ii) the sole remedies available to the
Noteholders and to the Indenture Trustee on their behalf in respect of an
Applicable Absence or Deficiency.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top057.jpg]
44 US-DOCS\96557504.296557504.7 (b) Upon receipt of an Officer’s Certificate
from the Property Manager to the effect that all requirements for any repurchase
or substitution pursuant to Section 2.4(a) have been satisfied, which Officer’s
Certificate shall be furnished by the Property Manager promptly after such
requirements have been satisfied, the Indenture Trustee or the Custodian, as
applicable, shall release or cause to be released to the Person acquiring such
Mortgaged Property or Mortgage Loan, or its designee, the related Lease File or
Loan File, as applicable, and each of the applicable Issuer, the Indenture
Trustee and the Collateral Agent shall execute and deliver such instruments of
release, transfer and assignment, in each case without recourse, as shall be
provided to it and are reasonably necessary to vest in such Person the ownership
of such Mortgaged Property and the related Lease or Mortgage Loan, free and
clear of the lien of the Indenture and the related Mortgage. The Property
Manager shall, and is hereby authorized and empowered by each applicable Issuer
and the Indenture Trustee to, prepare, execute and deliver in its own name, on
behalf of such Issuer, the Indenture Trustee and the Collateral Agent or any of
them, the endorsements, assignments and other documents contemplated by this
Section 2.04(b), and such Issuer, the Indenture Trustee and the Collateral Agent
shall execute and deliver any limited powers of attorney substantially in the
form of Exhibit D necessary to permit the Property Manager to do so; provided,
however, that none of the Issuers, the Issuer Members, the Indenture Trustee or
the Collateral Agent shall be held liable for any misuse of any such power of
attorney by the Property Manager and the Property Manager hereby agrees to
indemnify the Issuers, the Issuer Members, the Indenture Trustee and the
Collateral Agent against, and hold the Issuers, the Issuer Members, the
Indenture Trustee and the Collateral Agent harmless from, any loss or liability
arising from any misuse of such power of attorney. In connection with any such
repurchase or substitution by any Cure Party, the Property Manager or the
Special Servicer, as appropriate, shall deliver the related Lease File or Loan
File, as applicable, to such Cure Party. (c) If any Cure Party defaults on its
obligations to repurchase or substitute for any Mortgaged Property as
contemplated by Section 2.04(a) or the applicable Performance Undertaking, as
the case may be, the Property Manager shall promptly notify the Issuers, the
Back-Up Manager and the Indenture Trustee and shall take such actions with
respect to the enforcement of such obligations, including the institution and
prosecution of appropriate proceedings, as the Property Manager shall determine,
in its good faith and reasonable judgment, are in the best interests of the
applicable Issuer and the Noteholders. In the event the Property Manager fails
to take such actions, the Back-Up Manager shall do so if it has notice of such
default by the Property Manager. Any and all expenses incurred by the Property
Manager or the Back-Up Manager with respect to the foregoing shall constitute
Property Protection Advances in respect of the affected Mortgaged Property and
neither the Property Manager nor the Back-Up Manager shall have any obligation
to any such expenses if it determines that such amounts would constitute
Nonrecoverable Advances. Section 2.05 Non-Petition. The Issuers will cause each
party to any property transfer agreement, purchase and sale agreement or loan
purchase agreement between any such Issuer and seller of Mortgage Loans or
Mortgaged Properties pursuant thereto (other than such agreement in which the
applicable Issuer does not incur any material liability or obligation or in
which the applicable Issuer satisfies each of its material liabilities or
obligations thereunder as of the date of such agreement) to covenant and agree
that such party shall not institute against, or join any other Person in
instituting against,



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top058.jpg]
45 US-DOCS\96557504.296557504.7 any Issuer, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or any other proceeding under
any federal or state bankruptcy or similar law. ARTICLE III ADMINISTRATION AND
SERVICING OF MORTGAGED PROPERTIES AND LEASES Section 3.01 Administration of the
Mortgaged Properties, Leases and Mortgage Loans. (a) Each of the Property
Manager and the Special Servicer shall service and administer the Mortgaged
Properties, Leases and Mortgage Loans in the Collateral Pool that it is
obligated to service and administer pursuant to this Agreement on behalf of the
applicable Issuers, and in the best interests and for the benefit of the holders
of the Notes and the LLC Interests (as a collective whole) in accordance with
any and all applicable laws and the terms of this Agreement, the Property
Insurance Policies and the respective Leases and Mortgage Loans and, to the
extent consistent with the foregoing, in accordance with the Servicing Standard.
Without limiting the foregoing, and subject to Section 3.20, (i) the Property
Manager shall service and administer each Lease (and each related Mortgaged
Property) and each Mortgage Loan as to which no Servicing Transfer Event has
occurred and each Corrected Lease and Corrected Loan, and (ii) the Special
Servicer shall service and administer each Lease (and each related Mortgaged
Property) and each Mortgage Loan as to which a Servicing Transfer Event has
occurred and that is not a Corrected Lease or Corrected Loan, as applicable;
provided, however, that the Property Manager shall continue to collect
information and prepare and deliver all reports to the Indenture Trustee and the
Issuers required hereunder with respect to any Specially Serviced Leases (and
the related Mortgaged Properties) and Specially Serviced Loans, and further to
render such incidental services with respect to any Specially Serviced Assets as
are specifically provided for herein. No direction, consent or approval or lack
of direction, consent or approval of any Controlling Party or the Requisite
Global Majority may (and the Special Servicer or the Property Manager will
ignore and act without regard to any such advice or approval or lack of approval
that the Special Servicer or the Property Manager has determined, in its
reasonable, good faith judgment, would) (A) require or cause the Special
Servicer or the Property Manager to violate applicable law, the Servicing
Standard or the terms of any Mortgage Loan or any Lease or (B) expand the scope
of the Property Manager’s or Special Servicer’s responsibilities under this
Agreement. In addition, neither the Property Manager nor the Special Servicer,
acting in its individual capacity (and, for the avoidance of doubt, not in the
capacity of Special Servicer or Property Manager), shall take any action or omit
to take any action as lessor of any Collateral if such action or omission would
materially and adversely affect the interests of the holders of the Notes or the
LLC Interests or the Issuers. None of the Property Manager, the Special Servicer
or the Back-Up Manager shall be liable to the Indenture Trustee, any Noteholder
or any other Person for following any direction of a Controlling Party
hereunder, and any action taken in accordance with such direction shall be
deemed to be in accordance with the Servicing Standard and deemed not to breach
such party’s obligations hereunder. (b) Subject to Section 3.01(a), the Property
Manager and the Special Servicer each shall have full power and authority,
acting alone, to do or cause to be done any and all things in connection with
such servicing and administration of the Mortgage Loans and Mortgaged Properties
and related Leases that it may deem necessary or desirable. Without limiting the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top059.jpg]
46 US-DOCS\96557504.296557504.7 generality of the foregoing, each of the
Property Manager and the Special Servicer, in its own name, with respect to each
of the Mortgaged Properties, Leases and Mortgage Loans it is obligated to
service or administer hereunder, is hereby authorized and empowered by the
applicable Issuers and the Indenture Trustee to execute and deliver, on behalf
of each such Issuer and the Indenture Trustee: (i) any and all financing
statements, continuation statements and other documents or instruments necessary
to maintain the lien created by any Mortgage or other security document in the
related Asset File on the related Collateral; (ii) in accordance with the
Servicing Standard and subject to Sections 3.08 and 3.19, any and all
modifications, waivers, amendments or consents to or with respect to any
documents contained in the related Asset File; and (iii) any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments. Subject to Section 3.10, each applicable
Issuer and the Indenture Trustee shall, at the written request of a Servicing
Officer of the Property Manager or the Special Servicer, furnish, or cause to be
so furnished, to the Property Manager or the Special Servicer, as the case may
be, any limited powers of attorney (substantially in the form of Exhibit D
attached hereto) and other documents necessary or appropriate to enable it to
carry out its servicing and administrative duties hereunder; provided, however,
that none of the Issuers, the Issuer Members or the Indenture Trustee shall be
held liable for any misuse of any such power of attorney by the Property Manager
or the Special Servicer and each of the Property Manager and the Special
Servicer hereby agree to indemnify the Issuers, the Issuer Members, the Back-Up
Manager and the Indenture Trustee against, and hold the Issuers, the Issuer
Members, the Back-Up Manager and the Indenture Trustee harmless from, any cost,
loss or liability arising from any misuse by it of such power of attorney.
Notwithstanding anything contained herein to the contrary, the Property Manager
shall not, without the Indenture Trustee’s written consent: (i) initiate any
action, suit or proceeding solely under the Indenture Trustee’s name without
indicating the Indenture Trustee’s representative capacity or (ii) take any
action with the intent to cause, and which actually does cause, the Indenture
Trustee to be registered to do business in any state. (c) Promptly after any
request therefor, the Property Manager shall provide to the Indenture Trustee:
(i) the most recent inspection report prepared or obtained by the Property
Manager or the Special Servicer in respect of each Mortgaged Property pursuant
to Section 3.12(a); (ii) the most recent available operating statement and
financial statements of the related Obligor collected by the Property Manager or
the Special Servicer pursuant to Section 3.12(b), together with the accompanying
written reports to be prepared by the Property Manager or the Special Servicer,
as the case may be, pursuant to Section 3.12(c); and (iii) any and all notices
and reports with respect to any Mortgaged Property as to which environmental
testing is contemplated by Section 10.08 of the Indenture. (d) The relationship
of each of the Property Manager and the Special Servicer to the Issuers and the
Indenture Trustee under this Agreement is intended by the parties to be and
shall be that of an independent contractor and not that of a joint venturer,
partner or agent. (e) The Property Manager will cause the form of each Mortgage
with respect to Mortgaged Properties added to the Collateral Pool after the
Applicable Series Closing Date to be prepared with review and comment by counsel
licensed to practice in the state where such Mortgage is filed.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top060.jpg]
47 US-DOCS\96557504.296557504.7 Section 3.02 Collection of Lease Payments and
Loan Payments; Lockbox Accounts; Lockbox Transfer Accounts. (a) Each of the
Property Manager and the Special Servicer shall undertake reasonable efforts to
collect all payments called for under the terms and provisions of the Leases and
the Mortgage Loans it is obligated to service hereunder and shall, to the extent
such procedures shall be consistent with this Agreement (including Section
3.01(a)), follow such collection procedures as it would follow were it the owner
of such Leases and Mortgage Loans. Consistent with the foregoing (and without
regard to Section 3.19), the Special Servicer or the Property Manager, as the
case may be, may waive any Net Default Interest or late payment charge it is
entitled to in connection with any delinquent payment on a Lease or Mortgage
Loan it is obligated to service hereunder. (b) The Property Manager shall
establish and maintain one or more segregated accounts (each, a “Lockbox
Account”) with one or more banks (each, a “Lockbox Account Bank”). Each Lockbox
Account shall be an Eligible Account and may be an account to which payments
relating to other assets serviced or managed by the Property Manager are paid;
provided, that such account shall be in the nature of a clearing account and the
Property Manager shall not have access to such account; provided, further, that
the Property Manager shall at all times be able to readily identify any amounts
that constitute Collateral. Each of the Property Manager and the Special
Servicer shall, as to those Leases and Mortgage Loans it is obligated to service
hereunder, instruct the related Obligor to make all Monthly Lease Payments and
Monthly Loan Payments to a Lockbox Account. The Property Manager shall cause all
amounts deposited into the Lockbox Account with respect to the Collateral to be
transferred to the Collection Account or a Lockbox Transfer Account within one
Business Day after such funds have been identified, cleared and become available
in accordance with the polices of the Lockbox Account Bank; provided, that the
Property Manager shall cause all such amounts to be transferred to the
Collection Account or the Lockbox Transfer Account no later than seven Business
Days after such amounts have been deposited into a Lockbox Account (the
requirements set forth in this sentence, the “Lockbox Transfer Requirements”).
(c) The Property Manager may establish and maintain one or more segregated
accounts in the name of the Property Manager on behalf of the Indenture Trustee,
held for the benefit of the Noteholders (each, a “Lockbox Transfer Account”)
with one or more banks (each, a “Lockbox Transfer Account Bank”). Each Lockbox
Transfer Account shall be an Eligible Account. Each Lockbox Transfer Account
shall be subject to an Account Control Agreement (in form and substance
satisfactory to the Indenture Trustee) among the Property Manager, the Indenture
Trustee and the applicable Lockbox Transfer Account Bank. Except as expressly
permitted herein, neither the Property Manager nor the Issuers will have any
right of withdrawal from the Lockbox Transfer Account, and the Property Manager
hereby covenants and agrees that it shall not withdraw, or direct any Person to
withdraw, any funds from the Lockbox Transfer Account except as expressly
permitted hereunder. Section 3.03 Collection of Real Estate Taxes and Insurance
Premiums; Servicing Accounts; Property Protection Advances; P&I Advances;
Emergency Property Expenses.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top061.jpg]
48 US-DOCS\96557504.296557504.7 (a) Each of the Property Manager and the Special
Servicer shall, as to those Mortgaged Properties, Leases and Mortgage Loans it
is obligated to service and administer hereunder, establish and maintain one or
more accounts (the “Servicing Accounts”), and shall cause to be deposited from
the Lockbox Transfer Account or otherwise into such Servicing Accounts all
Escrow Payments, security deposits received from Tenants pursuant to the Leases,
subject to the Tenants’ rights to such amounts (“Lease Security Deposits”), and
amounts required to be paid by the applicable Issuers as lessors under the
Leases in respect of sales taxes (“Sales Tax Deposits”). Notwithstanding the
foregoing, no Servicing Accounts shall be established and maintained with
respect to those Mortgaged Properties, Leases or Mortgage Loans pursuant to
which the Tenant or Borrower is not required to make Escrow Payments, Lease
Security Deposit or Sales Tax Deposits. Each Servicing Account shall be an
Eligible Account. Withdrawals of amounts so collected from a Servicing Account
(other than Lease Security Deposits) may be made only to: (i) effect payment of
real estate or personal property taxes, sales taxes, assessments, insurance
premiums, ground rents (if applicable) and comparable items (including taxes or
other amounts that could constitute liens prior to or on parity with the lien of
the related Mortgage); (ii) refund to Obligors any sums as may be determined to
be overages; (iii) pay interest, if required and as described below in clause
(b), to Obligors on balances in the Servicing Account; (iv) clear and terminate
the Servicing Account at the termination of this Agreement in accordance with
Section 8.01; (v) withdraw any amounts deposited in error or (vi) for any other
purpose required by the applicable Lease or Mortgage Loan; provided, however,
that Lease Security Deposits may not be withdrawn for such purposes and shall be
withdrawn only in accordance with the terms of the related Lease, to be repaid
to the related Tenant or applied in full or partial satisfaction of the
obligations of the related Tenant in accordance with the Servicing Standard (for
application in the same manner as payments in respect of such obligations). Any
remaining portion of such Lease Security Deposit (after no further allocations
could be required pursuant to clauses (i) through (vi) above) shall be withdrawn
by the Property Manager from the Servicing Account and deposited into the
Collection Account and shall constitute part of the Available Amount on the next
Payment Date. (b) The Property Manager and the Special Servicer shall each pay
or cause to be paid to the Obligors interest, if any, earned on the investment
of funds in Servicing Accounts maintained thereby, if required by law or the
terms of the related Lease or Mortgage Loan. If the Property Manager or the
Special Servicer shall deposit in a Servicing Account any amount not required to
be deposited therein, it may at any time withdraw such amount from such
Servicing Account, any provision herein to the contrary notwithstanding. (c)
Each of the Property Manager and the Special Servicer shall, as to those
Mortgaged Properties and Mortgage Loans it is obligated to service hereunder,
maintain accurate records with respect to any Mortgaged Property and Mortgage
Loan reflecting the status of real estate taxes, ground rents, assessments and
other similar items that are or may become a lien thereon, and the status of
insurance premiums payable in respect thereof that, in each case, the related
Obligor is contractually or legally obligated to pay under the terms of the
applicable Lease or Mortgage Loan or applicable law, and the Property Manager
shall effect payment thereof, as a Property Protection Advance or otherwise as
payment of an Emergency Property Expense from funds on deposit in the Collection
Account, as described below, if not paid by such Obligor prior to the applicable
due, penalty or termination date, promptly after the Property Manager or Special
Servicer, as the case may be, receives actual notice from any source of such



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top062.jpg]
49 US-DOCS\96557504.296557504.7 nonpayment by such Obligor. For purposes of
effecting any such payment for which it is responsible, the Property Manager or
the Special Servicer, as the case may be, shall apply Escrow Payments as allowed
under the terms of the related Lease or Mortgage Loan or, if such Lease or
Mortgage Loan does not require the related Obligor to escrow for the payment of
real estate taxes, assessments and insurance premiums, each of the Property
Manager and the Special Servicer shall, as to those Leases and Mortgage Loans it
is obligated to service hereunder, enforce the requirement of the related Lease
and Mortgage Loan that such Obligor make payments in respect of such items at
the time they first become due. (d) In accordance with the Servicing Standard,
the Property Manager shall make Property Protection Advances with respect to
each Mortgaged Property, Lease and Mortgage Loan in the Collateral Pool;
provided, that in no event shall the Property Manager be required to make any
Property Protection Advance that it determines would constitute a Nonrecoverable
Property Protection Advance in accordance with Section 3.03(f). Notwithstanding
anything to the contrary herein, (i) the Property Manager shall not have any
obligation to advance funds in respect of delinquent payments of principal or
interest in respect of the Mortgage Loans and (ii) the Property Manager shall
not have any obligation to advance real estate taxes or premiums on Insurance
Policies that the related obligor or the Issuer is not contractually or legally
obligated to pay, nor shall it have any obligation to monitor the timely payment
of real estate taxes and insurance premiums the payment of which is the
responsibility of a person other than the applicable Tenant or Borrower or
Issuer; provided that if the Property Manager has actual knowledge of the
nonpayment of such real estate taxes and insurance premiums, it shall be
obligated to make such advance in accordance with the provisions set forth
herein if it would otherwise make such advance in accordance with the Servicing
Standard. Each of the Property Manager, the Indenture Trustee and the Back-Up
Manager will be entitled to recover any Property Protection Advance (i) from
general collections if such Property Protection Advance is determined to be a
Nonrecoverable Property Protection Advance, (ii) from any amounts subsequently
received on the related Mortgage Loan or Lease or with respect to the related
Mortgaged Property with respect to which such Property Protection Advance was
made or (iii) in the case of the Back-Up Manager or Indenture Trustee, to the
extent not recovered under clauses (i) and (ii) immediately above, from the
Property Manager or any Successor Property Manager. The Property Manager shall
give prompt written notice to the Indenture Trustee and the Back-Up Manager in
the event that it has not made, and does not intend to make, any Property
Protection Advance it is required to make hereunder. Promptly upon obtaining
knowledge that the full amount of any Property Protection Advance required to be
made by the Property Manager has not been so made, the Indenture Trustee shall
provide notice of such failure to a Servicing Officer of the Property Manager
and the Back-Up Manager. If the Indenture Trustee does not receive confirmation
that the full amount of such Property Protection Advance has been made within
four (4) Business Days following the date of such notice, then the Back-Up
Manager, upon written notice from the Indenture Trustee, shall make the portion
of such Property Protection Advance that was required to be, but was not, made
by the Property Manager in accordance with the Servicing Standard, unless the
Back-Up Manager determines in accordance with the Servicing Standard that such
Property Protection Advance would be a Nonrecoverable Property Protection
Advance. Promptly upon obtaining knowledge that the full amount of any Property
Protection Advance required to be made by the Back-Up Manager has not been so
made, then the Indenture Trustee shall make the portion of such Property
Protection Advance that was required to be, but was not, made by the Back-Up
Manager, unless the Indenture



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top063.jpg]
50 US-DOCS\96557504.296557504.7 Trustee determines in its commercially
reasonable judgment that such Property Protection Advance would be a
Nonrecoverable Property Protection Advance. In making any such determination,
the Indenture Trustee may conclusively rely on any determination of
nonrecoverability by the Property Manager or the Back-Up Manager, as the case
may be. Any such Property Protection Advance made by the Back-Up Manager or the
Indenture Trustee shall thereafter be reimbursable to the such Indenture Trustee
or Back-Up Manager, together with Advance Interest thereon, in accordance
Section 2.11 of the Indenture or from any Successor Property Manager. (e) If,
prior to making any Property Protection Advance, the Property Manager shall have
determined (which shall be evidenced by an Officer’s Certificate delivered to
the Indenture Trustee), in accordance with the Servicing Standard, (i) that such
Property Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance, and (ii) that the payment of such cost, expense or other
amount for which a Property Protection Advance might be made is nonetheless in
the best interest of the Noteholders, the Property Manager shall, in accordance
with the Servicing Standard, withdraw (or, in the event the Property Manager is
Spirit Realty, direct the Indenture Trustee to withdraw) funds from the
Collection Account and use such funds in order to pay such costs, expenses and
other amounts (collectively, “Emergency Property Expenses”) to the extent
necessary to preserve the security interest in, and value of, any Mortgaged
Property or Mortgage Loan, as applicable. Any such funds withdrawn from the
Collection Account to pay Emergency Property Expenses shall not constitute part
of the Available Amount on any Payment Date. (f) In determining whether it has
made a Nonrecoverable Property Protection Advance or whether any proposed
Property Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance, the Property Manager (or, if applicable, the Back- Up
Manager or Indenture Trustee) shall be entitled to (a) consider (among other
things) the obligations of the Obligor under the terms of the related Lease
Documents or Loan Documents as they may have been modified, (b) consider the
related Mortgaged Properties or REO Properties in their “as is” or then current
conditions and occupancies, as modified by such party’s assumptions (consistent
with the Servicing Standard in the case of the Property Manager or the Back-Up
Manager) regarding the possibility and effects of future adverse changes with
respect to such Mortgaged Properties or REO Properties, (c) estimate and
consider (consistent with the Servicing Standard in the case of the Property
Manager or the Back-Up Manager) (among other things) future expenses, and (d)
estimate and consider (consistent with the Servicing Standard in the case of the
Property Manager or the Back-Up Manager) (among other things) the timing of
recoveries. If applicable to a Series of Notes, none of the Property Manager,
the Back-Up Manager or the Indenture Trustee, as applicable, shall take into
account amounts on deposit in the Post-Closing Acquisition Reserve Account in
determining whether it has made a Nonrecoverable Property Protection Advance or
whether any proposed Property Protection Advance, if made, would constitute a
Nonrecoverable Property Protection Advance. In addition, any such Person may
update or change its recoverability determinations at any time (but not reverse
any other Person’s determination that a Property Protection Advance is a
Nonrecoverable Property Protection Advance) and, consistent with the Servicing
Standard, in the case of the Property Manager, the Back-Up Manager or the
Indenture Trustee, may obtain promptly upon request, from the Special Servicer,
any reasonably required analysis, appraisals or market value estimates or other
information in the Special Servicer’s possession for making a recoverability



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top064.jpg]
51 US-DOCS\96557504.296557504.7 determination. The determination by the Property
Manager, the Back-Up Manager or the Indenture Trustee, as the case may be, that
it has made a Nonrecoverable Property Protection Advance or that any proposed
Property Protection Advance, if made, would constitute a Nonrecoverable Property
Protection Advance, or any updated or changed recoverability determination,
shall be evidenced by an Officer’s Certificate delivered by such Back-Up
Manager, Property Manager or Indenture Trustee to each other such Person and to
the Issuers. Any such determination shall be conclusive and binding on the
applicable Issuer, the Property Manager, the Noteholders the Back-Up Manager and
the Indenture Trustee. The Officer’s Certificate shall set forth such
determination of nonrecoverability and the considerations of the Property
Manager, the Back-Up Manager or the Indenture Trustee, as applicable, forming
the basis of such determination (which shall be accompanied by, to the extent
available, information such as related income and expense statements, rent
rolls, occupancy status and property inspections, and shall include an appraisal
of the related Lease, Mortgage Loan or Mortgaged Property or REO Property). The
Special Servicer shall promptly furnish any party required to make Property
Protection Advances hereunder with any information in its possession regarding
the Specially Serviced Assets which are Leases, Mortgaged Properties, Mortgage
Loans and REO Properties as such party required to make Property Protection
Advances may reasonably request for purposes of making recoverability
determinations. In the case of a cross collateralized Mortgage Loan, such
recoverability determination shall take into account the cross collateralization
of the related cross-collateralized Mortgage Loan. (g) In the event that a P&I
Shortfall exists with respect to any Series for any Payment Date, the Property
Manager shall deposit an amount equal to such P&I Shortfall with respect to such
Series into a Series Account for such Series no later than 11:00 a.m. New York
time on the related Remittance Date, and such amount shall be added to (and
applied as) Series Available Amount for such Series for such Payment Date (any
such amount, a “P&I Advance”). (h) Notwithstanding anything to the contrary
herein, none of the Property Manager, the Back-Up Manager or the Indenture
Trustee shall be required to make any P&I Advance that it determines would
constitute a Nonrecoverable P&I Advance. In making a determination that any P&I
Advance is (or is not) a Nonrecoverable Advance, the Property Manager, the
Back-Up Manager or the Indenture Trustee, as applicable, may consider only the
obligations of the Issuers under the terms of the transaction documents as they
may have been modified, the Collateral in “as is” or then current condition and
the timing and availability of anticipated cash flows as modified by such
party’s assumptions regarding the possibility and effect of future adverse
changes, together with such other factors, including but not limited to an
estimate of future expenses, timing of recovery, the inherent risk of a
protracted period to complete liquidation or the potential inability to
liquidate Collateral as a result of intervening creditor claims or of a
bankruptcy proceeding affecting the Issuer and the effect thereof on the
existence, validity and priority of any security interest encumbering the
Collateral, available cash on deposit in the Collection Account, the future
allocations and disbursements of cash on deposit in the Collection Account, and
the net proceeds derived from any of the foregoing. If applicable to a Series of
Notes, none of the Property Manager, the Back-Up Manager or the Indenture
Trustee, as applicable, shall take into account amounts on deposit in the
Post-Closing Acquisition Reserve Account in such determination of whether a P&I
Advance is (or is not) a Nonrecoverable Advance. Any such determination shall be
conclusive and binding on the applicable Issuer, the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top065.jpg]
52 US-DOCS\96557504.296557504.7 Property Manager, the Special Servicer, the
Noteholders the Back-Up Manager and the Indenture Trustee. (i) If the Indenture
Trustee does not receive confirmation that the full amount of such P&I Advance
has been made by 5:00 p.m. New York time on such Remittance Date for any Series,
then the Back-Up Manager, after receipt of written notice from the Indenture
Trustee, shall deposit, into a Series Account for such Series, the portion of
such P&I Advance that was required to be, but was not, made by the Property
Manager in respect of such Series by 10:00 a.m. New York time on the Payment
Date, unless the Back-Up Manager determines (in accordance with clause (h)
above) that such P&I Advance would be a Nonrecoverable P&I Advance. If the
Indenture Trustee does not receive confirmation that the full amount of such P&I
Advance for such Series that was required to be made in respect of such Series
by such Back-Up Manager has been made by 11:00 a.m. New York time on such
Remittance Date, then the Indenture Trustee, shall deposit, into a Series
Account for such Series, the portion of such P&I Advance that was required to
be, but was not, made by the Property Manager in respect of such Series on or
prior to the time the Series Available Amount is distributed to such Series in
accordance with the terms of the Indenture, unless the Indenture Trustee
determines (in accordance with clause (h) above) that such P&I Advance would be
a Nonrecoverable P&I Advance. In making any such determination, the Indenture
Trustee may conclusively rely on any determination of nonrecoverability by the
Property Manager or the Back-Up Manager, as the case may be. (j) Additionally,
in the event that a Series of Notes is proposed to be issued after the
Applicable Series Closing Date, the Property Manager will give notice to the
Back-Up Manager and the Indenture Trustee of such proposed issuance. Within ten
business days of receipt of such notice, the Back-Up Manager will be obligated
to notify the Property Manager and the Indenture Trustee in writing as to
whether the Back-Up Manager is willing to make Advances after such Series of
Notes is issued. Notwithstanding anything to the contrary herein, in the event
that the Back-Up Manager delivers to the Property Manager and the Indenture
Trustee a notice stating that it is unwilling to make such Advances after such
issuance (with respect to any such Series of Notes, a “Decline to Advance
Notice”), the Property Manager in its sole discretion (and without the consent
of the Indenture Trustee, any Issuer or any Noteholder) will be permitted to
remove the Back-Up Manager (a “Discretionary Back-Up Manager Removal”) and
appoint a successor Back-Up Manager (so long as the Rating Condition is
satisfied in connection with such appointment); provided, that, no such removal
will be effective until such a successor Back-Up Manager is appointed. In the
event of any such removal, the Issuer, the Indenture Trustee and the Back-Up
Manager shall be required to (i) cooperate reasonably to effectuate the transfer
of the back-up servicing rights, duties and obligations to such successor and
(ii) take any actions reasonably requested by the Property Manager in order to
effectuate such appointment. In the event that a Series of Notes is issued with
respect to which the Back-Up Manager has delivered to the Property Manager and
the Indenture Trustee a Decline to Advance Notice but a successor Back-Up
Manager has not been appointed, the Back-Up Manager will have no further
obligation to make any Advance from and after the date (the “Non-Advance Date”)
of issuance of such Series of Notes (but, for the avoidance of doubt, will have
the right to be reimbursed for any Advances previously made). If the Back-Up
Manager has delivered a Decline to Advance Notice to the Property Manager and
the Indenture Trustee and a successor Back-Up Manager has not been appointed,
the obligations of the Indenture Trustee to make Advances shall automatically



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top066.jpg]
53 US-DOCS\96557504.296557504.7 cease as of the Non-Advance Date (but, for the
avoidance of doubt, the Indenture Trustee will have the right to be reimbursed
for any Advances previously made). So long as the Back-Up Manager has not been
removed, after any Non-Advance Date, the Back-Up Manager may deliver an
Officer’s Certificate to each of the Property Manager and the Indenture Trustee
stating that it wishes to reinstate its obligation to make Advances. Upon such
delivery, (x) the Back-Up Manager and the Indenture Trustee will again be
obligated to make Advances to the extent required in accordance with this
Agreement and in the manner described in this Agreement (as if the applicable
Decline to Advance Notice had not been delivered) and (y) the Property Manager
will no longer be permitted to effectuate a Discretionary Back-Up Manager
Removal, in each case until a subsequent Decline to Advance Notice is delivered
by the Back-Up Manager (which may only be delivered in connection with an
additional proposed issuance of a Series of Notes). Section 3.04 Collection
Account; Release Account; Exchange Reserve Account. (a) The Property Manager
shall establish and maintain one or more separate accounts in the name of the
Indenture Trustee for the benefit of the Noteholders, for the collection of
payments on and other amounts received in respect of the Leases, the Mortgaged
Properties and the Mortgage Loans (collectively, the “Collection Account”),
which shall be established in such manner and with the type of depository
institution (the “Collection Account Bank”) specified in this Agreement that
permits the Collection Account to be an Eligible Account. The Collection Account
shall be an Eligible Account. If the Property Manager is Spirit Realty, the
Property Manager shall establish and maintain the Collection Account at a
Collection Account Bank at the Indenture Trustee and the Indenture Trustee shall
have the sole right of withdrawal from such account; provided, that the Property
Manager shall be permitted to make withdrawals from such Collection Account to
the extent expressly permitted under the terms hereof. If the Property Manager
is not Spirit Realty or another Affiliate of the Issuers, the Collection Account
shall be subject to an Account Control Agreement among the applicable Issuers,
the Property Manager, the Indenture Trustee and the Collection Account Bank.
Unless otherwise expressly required hereunder, the Property Manager shall
deposit or cause to be deposited in the Collection Account, (i) other than
payments and collections deposited into a Lockbox Account, within two (2)
Business Days after receipt, the following payments and collections received or
made by or on behalf of the Property Manager on or after the later of the
applicable Transfer Date (other than payments due before the applicable Transfer
Date) and (ii) in the case of collections and payments deposited into a Lockbox
Account, in accordance with the Lockbox Transfer Requirements, the Property
Manager shall instruct each Lockbox Account Bank to transfer the following
payments and collections deposited in the Lockbox Account (A) to the Lockbox
Transfer Account and, within one Business Day thereafter from the Lockbox
Transfer Account into the Collection Account or (B) directly into the Collection
Account: (i) all payments on account of Monthly Lease Payments, Monthly Loan
Payments and, so long as an Early Amortization Event or Sweep Period has
occurred and is continuing, Excess Cashflow;



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top067.jpg]
54 US-DOCS\96557504.296557504.7 (ii) all payments of other amounts payable by
the Obligors on the Leases and the Mortgage Loans, including without limitation
Yield Maintenance PremiumsPrepayment Consideration Payments; (iii) all Property
Insurance Proceeds, Condemnation Proceeds (other than proceeds paid to the
related Borrower or Tenant as required by Loan Documents or Lease Documents, as
applicable, proceeds applied to the restoration or remediation of property or
otherwise released in accordance with the Servicing Standard) and all
Liquidation Proceeds; (iv) all cash proceeds and other amounts (other than
Property Insurance Proceeds and REO Revenues) from the release or substitution
of any Mortgage Loan or Mortgaged Property to the extent not deposited into the
Release Account or any Exchange Account; and all cash proceeds from the release
or substitution of any Mortgage Loan or Mortgaged Property transferred from the
Release Account or the Exchange Reserve Account to the Collection Account
pursuant to Section 3.05(b) and all proceeds representing earnings on
investments in the Release Account (including interest on any Permitted
Investments) made with such proceeds; (v) any amounts required to be deposited
into the Collection Account pursuant to Section 3.07(b) in connection with
losses resulting from a deductible clause in a blanket hazard insurance policy;
(vi) any amounts received on account of payments under the Guaranties, the
Property Transfer Agreements, the Performance Undertakings or the Environmental
Indemnity Agreements; (vii) all REO Revenues; and (viii) any other amounts
required to be so deposited under this Agreement. Except as expressly permitted
hereunder, the Property Manager shall not make any withdrawals from the
Collection Account except in accordance with this Section 3.04 and Section
3.05(a) hereof. The Collection Account shall be maintained as a segregated
account, separate and apart from trust funds created for certificates, bonds or
notes of other series of notes (other than any Series) serviced by and the other
accounts of the Property Manager. Upon direct receipt by the Special Servicer of
any of the amounts described above with respect to any Specially Serviced Asset
or the Mortgaged Property or REO Property relating thereto, the Special Servicer
shall promptly but in no event later than the second Business Day after receipt
(or, if later, the date on which such amounts are available to the Special
Servicer), remit such amounts to the Property Manager for deposit into the
Collection Account in accordance with this Section 3.04(a), unless the Special
Servicer determines, consistent with the Servicing Standard, that a particular
item should not be deposited therein because of a restrictive endorsement or
other reasonably appropriate reason. The Property Manager shall not deposit (or
cause to be deposited) into the Collection Account or the Lockbox Transfer
Account any collections allocated to Companion Loans, any Additional Servicing
Compensation, amounts received on account of Excess Cashflow (so long as no
Early Amortization Event or Sweep



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top068.jpg]
55 US-DOCS\96557504.296557504.7 Period has occurred and is continuing), Sales
Tax Deposits, Escrow Payments, Lease Security Deposits, amounts received as
reimbursement for any cost paid by the Issuers as lessors or lenders under the
Leases or Mortgage Loans, as applicable, amounts collected by or on behalf of
the Issuers and held in escrow or impound as lenders or lessors to pay future
obligations or other amounts that the Property Manager is not required to
deposit into the Collection Account as expressly set forth herein. With respect
to any such amounts paid by check to the order of the Special Servicer, the
Special Servicer shall endorse such check to the order of the Property Manager
and shall deliver promptly, but in no event later than one (1) Business Day
after receipt, any such check to the Property Manager by overnight courier,
unless the Special Servicer determines, consistent with the Servicing Standard,
that a particular item cannot be so endorsed and delivered because of a
restrictive endorsement or other reasonably appropriate reason. The funds held
in the Collection Account may be held as cash or invested in Permitted
Investments in accordance with the provisions of Section 3.06(a). Any interest
or other income earned on funds in the Collection Account will be added to the
Available Amount. (b) The Property Manager shall establish and maintain at a
bank designated by the Indenture Trustee a segregated account in the name of the
Indenture Trustee for the deposit of cash proceeds from the sale of any Mortgage
Loan or Mortgaged Property or receipt of any Balloon Payments or Principal
Prepayments (the “Release Account”). The Release Account shall be an Eligible
Account. The funds held in the Release Account may be held as cash or invested
in Permitted Investments in accordance with the provisions of Section 3.06(b).
The Release Account and the amounts on deposit therein will be pledged to the
Indenture Trustee under the Indenture. The Property Manager will deposit or
cause to be deposited in the Release Account any cash proceeds from the sale of
any Mortgage Loan or Mortgaged Property and any Balloon Payments or Principal
Prepayments received in connection with any Mortgage Loan within one Business
Day after such funds have been identified, cleared and become available. (c) The
Property Manager shall establish and maintain at a bank designated by the
Indenture Trustee a segregated account in the name of the Indenture Trustee for
the deposit of cash proceeds from the sale of any Mortgaged Property released
pursuant to Section 7.01(a) (the “Exchange Reserve Account”). The Exchange
Reserve Account shall be an Eligible Account. The funds held in the Exchange
Reserve Account may be held as cash or invested in Permitted Investments in
accordance with the provisions of Section 3.06(b). The Exchange Reserve Account
and the amounts on deposit therein will be pledged to the Indenture Trustee
under the Indenture. The Property Manager will deposit or cause to be deposited,
on behalf of the Issuers, any Exchange Cash Collateral. Section 3.05 Withdrawals
From the Collection Account and the Release Account. (a) If the Property Manager
is Spirit Realty, Spirit MTA or any of their respective affiliates, then the
Indenture Trustee shall make withdrawals upon the written direction of the
Property Manager from the Collection Account (i) on each Remittance Date, for
delivery by wire transfer of immediately available funds for deposit into the
Payment Account, of the Available Amount for the related Payment Date for
application by the Indenture Trustee to make payments in accordance with the
priorities set forth pursuant to Section 2.11(b) of the Indenture, (ii) on any



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top069.jpg]
56 US-DOCS\96557504.296557504.7 date, to pay any Emergency Property Expenses
(pursuant to Section 3.03(e)) and (iii) on any date, to remove amounts deposited
in the Collection Account in error. If the Property Manager is an entity other
than Spirit Realty, Spirit MTA or any of their respective affiliates, then the
Property Manager shall make withdrawals from the Collection Account (i) on each
Remittance Date, for delivery by wire transfer of immediately available funds
for deposit into the Payment Account, of the Available Amount for the related
Payment Date for application by the Indenture Trustee to make payments in
accordance with the priorities set forth pursuant to Section 2.11(b) of the
Indenture, (ii) at any time on or prior to each Remittance Date, to pay the
Property Management Fee, the Back-Up Fee, any Special Servicing Fees, any
Liquidation Fees and any Workout Fees (each, pursuant to Section 3.11), (iii) on
any date, to pay any Emergency Property Expenses (pursuant to Section 3.03(e))
or (iv) on any date, to remove amounts deposited in the Collection Account in
error. Except as provided in Section 3.04(a), no other amounts may be withdrawn
from the Collection Account by the Property Manager. (b) Amounts deposited in
the Release Account with respect to any Mortgage Loan, Lease or Mortgaged
Property (including Net Investment Earnings on funds on deposit therein) shall
be applied by the Property Manager (or the Indenture Trustee based on the
instructions of the Property Manager if the Property Manager is Spirit Realty),
to reimburse the Property Manager, the Special Servicer and the Back-Up Manager
any amounts owed with respect to unreimbursed Extraordinary Expenses, Property
Protection Advances and Advance Interest thereon and Emergency Property Expenses
related to such Mortgage Loan, Lease or Mortgaged Property and to pay the
expenses related to the release of such Mortgage Loan, Lease or Mortgaged
Property. After any such reimbursements have been made, any remaining amounts
deposited in the Release Account with respect to any Mortgage Loan, Lease or
Mortgaged Property shall be(such amount with respect to any Mortgage Loan, Lease
or Mortgaged Property, the “Net Release Price” thereof) shall be applied by the
Property Manager (or the Indenture Trustee based on the instructions of the
Property Manager if the Property Manager is Spirit Realty) to either (i) permit
an Issuer to acquire (or to acquire on behalf of an Issuer) Qualified Substitute
Mortgage Loans or Qualified Substitute Mortgaged Properties within twelve months
following the release of the applicable Mortgage Loan or Mortgaged Property (in
the event that such amounts were received in connection with such a release) or
following the receipt of such amounts (in the event that such amounts were
received in connection with a Balloon Payment or Principal Prepayment, as
applicable) or (ii) after such twelve-month period concludes with respect to the
applicable amounts (or, if the Property Manager elects, prior to the conclusion
of such twelve-month period) be deposited as Unscheduled Proceeds into the
Collection Account and included in the Available Amount on the Payment Date
relating to the Collection Period in which such deposit occurs. Upon the
occurrence and during the continuance of an Early Amortization Event, all
amounts in the Release Account (and all amounts that otherwise would have been
deposited into the Release Account excluding amounts on deposit in the Exchange
Account, but including equivalent amounts on deposit in the Exchange Reserve
Account) shall be deposited as Unscheduled Proceeds into the Collection Account
and will be included in the Available Amount on the Payment Date relating to the
Collection Period in which such deposit occurs. If the Like-Kind Exchange
Program is established, in connection with the sale or disposition of a
Mortgaged Property, the Property Manager may elect to deposit or cause to be
deposited the related Net Release Price into an Exchange Account (in lieu of the
Release Account) for the purpose of consummating an Exchange pursuant to Section
7.01(d).



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top070.jpg]
57 US-DOCS\96557504.296557504.7 Section 3.06 Investment of Funds in the
Collection Account and the Release Account. (a) The Property Manager may direct
any institution maintaining the Collection Account to invest the funds held
therein in one or more Permitted Investments bearing interest or sold at a
discount, and maturing, unless payable on demand, not later than the Business
Day immediately preceding the Remittance Date relating to the Payment Date for
which such funds will constitute Available Amounts, which may be in the form of
a standing direction. (b) The Property Manager may direct any institution
maintaining the Release Account or Exchange Reserve Account to invest the funds
held therein in one or more specific Permitted Investments bearing interest or
sold at a discount, and maturing, unless payable on demand, not later than the
Business Day immediately preceding the day such amounts are required to be
distributed pursuant to Section 3.05(b), which may be in the form of a standing
direction. (c) The Property Manager may direct any institution maintaining the
Servicing Accounts with respect to Lease Security Deposits to invest the funds
held therein in one or more Permitted Investments bearing interest or sold at a
discount, and maturing, unless payable on demand, not later than the Business
Day immediately preceding the day such amounts are required to be distributed
pursuant to the related Lease and this Agreement, which may be in the form of a
standing direction. (d) [Reserved] (e) All Permitted Investments in the
Collection Account, the Release Account, the Expense Reserve Account and the
Servicing Accounts shall be held to maturity, unless payable on demand. Any
investment of funds in the Collection Account, the Release Account, the Expense
Reserve Account and the Servicing Accounts shall be made in the name of the
Indenture Trustee (in its capacity as such). The Property Manager shall promptly
deliver to the Indenture Trustee, and the Indenture Trustee shall maintain
continuous possession of, any Permitted Investment that is either (i) a
“certificated security,” as such term is defined in the Uniform Commercial Code,
or (ii) other property in which the lack of possession of such property could
reasonably be expected to materially adversely affect the Noteholders’ interest
in such property. If amounts on deposit in the Collection Account, the Release
Account, the Expense Reserve Account or the Servicing Accounts are at any time
invested in a Permitted Investment payable on demand, the Property Manager
shall: (i) consistent with any notice required to be given thereunder, demand
that payment thereon be made on the last day such Permitted Investment may
otherwise mature thereunder in an amount equal to the lesser of (1) all amounts
then payable thereunder and (2) the amount required to be withdrawn on such
date; and (ii) demand payment of all amounts due thereunder promptly upon
determination by the Property Manager that such Permitted Investment would not
constitute a Permitted Investment in respect of funds thereafter on deposit in
the Collection Account, the Release Account, the Expense Reserve Account or the
Servicing Accounts, as applicable.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top071.jpg]
58 US-DOCS\96557504.296557504.7 (f) Interest and investment income realized on
funds deposited in the Collection Account and, if applicable, the Release
Account, that constitute part of the Available Amount for any Collection Period,
to the extent of the Net Investment Earnings, if any, shall be added to the
Available Amount for such Collection Period and distributed in accordance with
Section 2.11 of the Indenture on the applicable Payment Date. Notwithstanding
the investment of funds held in the Collection Account, for purposes of the
calculations hereunder, including the calculation of the Available Amount, the
amounts so invested shall be deemed to remain on deposit in the Collection
Account. Except as provided in Section 5.03(a), the Property Manager shall have
no liability for any investment of funds in the Collection Account, the Release
Account, the Expense Reserve Account or Servicing Account. (g) Except as
otherwise expressly provided in this Agreement, if any default occurs in the
making of a payment due under any Permitted Investment, or if a default occurs
in any other performance required under any Permitted Investment, the Property
Manager may take such action as may be appropriate to enforce such payment or
performance, including the institution and prosecution of appropriate
proceedings. Section 3.07 Maintenance of Insurance Policies; Errors and
Omissions and Fidelity Coverage. (a) The Property Manager (other than with
respect to Specially Serviced Assets) and the Special Servicer (with respect to
Specially Serviced Assets) shall use reasonable efforts in accordance with the
Servicing Standard to cause the related Obligor to maintain for each Mortgaged
Property all insurance coverage as is required under the terms of the related
Lease or Mortgage Loan, as applicable (including for the avoidance of doubt, any
Environmental Policy); provided, that if and to the extent that any such Lease
or Mortgage Loan permits the lessor thereunder any discretion (by way of
consent, approval or otherwise) as to the insurance coverage that the related
Obligor is required to maintain, the Property Manager or the Special Servicer,
as the case may be, shall exercise such discretion in a manner consistent with
the Servicing Standard; and provided, further, that, if and to the extent that a
Lease or Mortgage Loan so permits, the related Obligor shall be required to
obtain the required insurance coverage from Qualified Insurers that have a
claims-paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, which are licensed to do business in the state wherein
the related Obligor or the Mortgaged Property subject to the policy, as
applicable, is located. If such Obligor does not maintain the required insurance
or, with respect to any Environmental Policy in place as of the applicable First
Collateral Date, the Property Manager will itself cause such insurance to be
maintained with Qualified Insurers meeting such criteria; provided, that the
Property Manager shall not be required to maintain such insurance if the
Indenture Trustee (as mortgagee of record on behalf of the Noteholders) does not
have an insurable interest or the Property Manager has determined (in its
reasonable judgment in accordance with the Servicing Standard) that either (i)
such insurance is not available at a commercially reasonable rate and the
subject hazards are at the time not commonly insured against by prudent owners
of properties similar to the Mortgaged Property located in or around the region
in which such Mortgaged Property is located or (ii) such insurance is not
available at any rate. Subject to Section 3.17(b), the Special Servicer shall
also use reasonable efforts to cause to be maintained for each REO Property no
less insurance coverage than was previously required of the Obligor under the
related Mortgage or Lease and at a minimum, (i) hazard



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top072.jpg]
59 US-DOCS\96557504.296557504.7 insurance with a replacement cost rider and (ii)
comprehensive general liability insurance, in each case, in an amount customary
for the type and geographic location of such REO Property and consistent with
the Servicing Standard; provided, that all such insurance shall be obtained from
Qualified Insurers that, if they are providing casualty insurance, shall have a
claims-paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide
and “A” by S&P. The cost of any such insurance coverage obtained by either the
Property Manager or the Special Servicer shall be a Property Protection Advance
to be paid by the Property Manager. All such insurance policies shall contain
(if they insure against loss to property) a “standard” mortgagee clause, with
loss payable to the Property Manager, as agent of and for the account of the
applicable Issuer and the Indenture Trustee, and shall be issued by an insurer
authorized under applicable law to issue such insurance. Any amounts collected
by the Property Manager or the Special Servicer under any such policies (other
than amounts to be applied to the restoration or repair of the related Mortgaged
Property or amounts to be released to the related Tenant, in each case in
accordance with the Servicing Standard) shall be deposited in the Collection
Account, subject to withdrawal pursuant to Section 2.11 of the Indenture. (b)
The Property Manager or Special Servicer may satisfy its obligations under
Section 3.07(a) by obtaining, maintaining or causing to be maintained a blanket
or forced place insurance policy. If applicable, the Property Manager or the
Special Servicer shall obtain and maintain, or cause to be obtained and
maintained on behalf of each applicable Issuer, a master forced place insurance
policy or a blanket policy (or an endorsement to an existing policy) insuring
against hazard losses (not otherwise insured by a Tenant or Borrower due to a
default by such Tenant or Borrower under the insurance covenants of its Lease or
Mortgage Loan or because a Tenant or Borrower permitted to self-insure fails to
pay for casualty losses) on the applicable Mortgaged Properties that it is
required to service and administer, which policy shall (i) be obtained from a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, and (ii) provide protection
equivalent to the individual policies otherwise required under Section 3.07(a).
The Property Manager and the Special Servicer shall bear the cost of any premium
payable in respect of any such blanket policy (other than blanket policies
specifically obtained for Mortgaged Properties or REO Properties) without right
of reimbursement; provided, that if the Property Manager or the Special
Servicer, as the case may be, causes any Mortgaged Property or REO Property to
be covered by such blanket policy in order to satisfy such obligations, the
incremental costs of such insurance applicable to such Mortgaged Property or REO
Property shall constitute, and be reimbursable as, a Property Protection Advance
(it being understood that such incremental costs incurred by the Special
Servicer shall be paid by the Property Manager to the Special Servicer and that
such payment shall constitute, and be reimbursable as, a Property Protection
Advance). If the Property Manager or Special Servicer, as applicable, causes any
Mortgaged Property or REO Property to be covered by a force-placed insurance
policy, the incremental costs of such insurance applicable to such Mortgaged
Property or REO Property (which shall not include any minimum or standby premium
payable for such policy whether or not any Mortgaged Property or REO Property is
covered thereby) shall be paid as a Property Protection Advance (it being
understood that such incremental costs incurred by the Special Servicer shall be
paid by the Property Manager to the Special Servicer and that such payment shall
constitute, and be reimbursable as, a Property Protection Advance). Any such
policy may contain a deductible clause (not in excess of a customary amount) in
which case the Property Manager or the Special Servicer, as appropriate, shall,
if there shall not have been maintained on the related Mortgaged Property or REO
Property



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top073.jpg]
60 US-DOCS\96557504.296557504.7 a hazard insurance policy complying with the
requirements of Section 3.07(a) and there shall have been one or more losses
that would have been covered by such policy, promptly deposit into the
Collection Account from its own funds the amount not otherwise payable under the
blanket policy in connection with such loss or losses because of such deductible
clause. The Property Manager or the Special Servicer, as appropriate, shall
prepare and present, on behalf of itself, the Indenture Trustee and the
applicable Issuer, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy. Any payments on such policy shall be
made to the Property Manager as agent of and for the account of the applicable
Issuer, the Noteholders and the Indenture Trustee. (c) Each of the Property
Manager, the Special Servicer and the Back-Up Manager shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Serviced Assets exist
as part of the Collateral) keep in force with a Qualified Insurer having a
claims paying ability rated at least “A:VIII” by A.M. Best’s Key Rating Guide
and at least “A” by S&P, a fidelity bond in such form and amount as does not
adversely affect any rating assigned by any Rating Agency to the Notes;
provided, that, unless any Rating Agency then rating any Notes at the request of
an Issuer states that the form or amount of any such fidelity bond would be the
sole cause of or be a material reason for a downgrade, qualification or
withdrawal of any rating then assigned by such Rating Agency to such Notes, the
form and amount of such fidelity bond shall be deemed to not adversely affect
any rating assigned by any Rating Agency to the Notes. Each of the Property
Manager and the Special Servicer shall be deemed to have complied with the
foregoing provision if an Affiliate thereof has such fidelity bond coverage and,
by the terms of such fidelity bond, the coverage afforded thereunder extends to
the Property Manager or the Special Servicer, as the case may be. Such fidelity
bond shall provide that it may not be canceled without ten (10) days’ prior
written notice to the Issuers. Each of the Property Manager, the Special
Servicer and the Back-Up Manager shall at all times during the term of this
Agreement (or, in the case of the Special Servicer, at all times during the term
of this Agreement in which Specially Serviced Assets exist as part of the
Collateral) also keep in force with a Qualified Insurer having a claims-paying
ability rated at least “A: VIII” by A.M. Best’s Key Rating Guide and at least
“A” by S&P, a policy or policies of insurance covering loss occasioned by the
errors and omissions of its officers, employees and agents in connection with
its servicing obligations hereunder, which policy or policies shall name the
Indenture Trustee as an additional insured and shall be in such form and amount
as does not adversely affect any rating assigned by any Rating Agency to the
Notes; provided, that, unless any Rating Agency then rating any Notes at the
request of an Issuer states that the form or amount of any such insurance would
be the sole cause of or be a material reason for a downgrade, qualification or
withdrawal of any rating then assigned by such Rating Agency to such Notes, the
form and amount of such insurance shall be deemed to not adversely affect any
rating assigned by any Rating Agency to the Notes. Each of the Property Manager
and the Special Servicer shall be deemed to have complied with the foregoing
provisions if an Affiliate thereof has such insurance and, by the terms of such
policy or policies, the coverage afforded thereunder extends to the Property
Manager or the Special Servicer, as the case may be. Any such errors and
omissions policy shall provide that it may not be canceled without ten (10)
days’ prior written notice to the Issuers.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top074.jpg]
61 US-DOCS\96557504.296557504.7 Each of the Property Manager and the Special
Servicer shall at all times during the term of this Agreement (or, in the case
of the Special Servicer, at all times during the term of this Agreement in which
Specially Serviced Assets exist as part of the Collateral) also, on behalf of
the Issuers, keep in force with a Qualified Insurer having a claims-paying
ability rated at least “A:VIIF" by A.M. Best’s Key Rating Guide and at least “A”
by S&P, a lessor’s general liability insurance policy or policies, which policy
or policies shall be in such form and amount as does not adversely affect any
rating assigned by any Rating Agency to the Notes; provided, that, unless any
Rating Agency then rating any Notes at the request of an Issuer states that the
form or amount of any such insurance would be the sole cause of or be a material
reason for a downgrade, qualification or withdrawal of any rating then assigned
by such Rating Agency to such Notes, the form and amount of such insurance shall
be deemed to not adversely affect any rating assigned by any Rating Agency to
the Notes. Any such general liability insurance policy shall provide that it may
not be canceled without ten (10) days’ prior written notice to the Issuers and
the Indenture Trustee. Any payments on such policy shall be made to the Property
Manager as agent of and for the account of any applicable Issuer and the
Indenture Trustee. The insurance described in this clause (c) shall be required
to include coverage in respect of losses that may be sustained as a result of an
officer’s or employee’s of the Property Manager or the Special Servicer
misappropriation of funds and errors and omissions. If the Property Manager (or
its corporate parent), the Special Servicer (or its corporate parent) or the
Back-Up Manager (or its corporate parent), as applicable, are rated not lower
than “A2” by Moody’s, “A” by S&P and “A” by Fitch Ratings, Inc., the Property
Manager, the Special Servicer or the Back-Up Manager, as applicable, may
self-insure with respect to any insurance coverage or fidelity bond coverage
required hereunder, in which case it shall not be required to maintain an
insurance policy with respect to such coverage; provided, that Spirit Realty may
not self-insure with respect to any such insurance coverage or fidelity bond.
Section 3.08 Enforcement of Alienation Clauses; Consent to Assignment. With
respect to those Leases and Mortgage Loans it is obligated to service hereunder,
each of the Property Manager and the Special Servicer, on behalf of the Issuers
and the Indenture Trustee for the benefit of the holders of the Notes, shall
enforce the restrictions contained in the related Lease and Mortgage Loans or in
any other document in the related Lease File or Loan File on transfers or
further encumbrances of the related Mortgaged Property and Mortgage Loan and on
transfers of interests in the related Borrower or Tenant, unless it has
determined, consistent with the Servicing Standard, that waiver of such
restrictions would be in accordance with the Servicing Standard. After having
made any such determination, the Property Manager or the Special Servicer, as
the case may be, shall deliver to the Indenture Trustee (and the Property
Manager in the case of the Special Servicer) an Officer’s Certificate setting
forth the basis for such determination. In connection with any assignment or
sublet by a Tenant of its interest under a Lease, the applicable Issuer shall
not take any action to release such Tenant from its obligations under such Lease
unless a new Tenant approved by such Issuer assumes the obligations under such
Lease and any applicable requirements set forth in the applicable Lease have
been satisfied. Section 3.09 Realization Upon Specially Serviced Assets.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top075.jpg]
62 US-DOCS\96557504.296557504.7 (a) If the Special Servicer has determined, in
its good faith and reasonable judgment, that any material default related to a
Specially Serviced Asset will not be cured by the related Obligor, the Special
Servicer will be required to evaluate the possible alternatives available in
accordance with the Servicing Standard and this Agreement with respect to such
Specially Serviced Asset. Such alternatives may include, among other things,
modification or restructuring of the related Mortgage Loan or Lease, sale or
exchange of the related Mortgage Loan or Mortgaged Property in accordance with
Section 3.18 or the enforcement of remedies available under the related Mortgage
Loan or Lease in accordance with Section 3.19, including foreclosure of the
Mortgage Loan or eviction of the Tenant, as applicable, and the re-leasing of
the related Mortgaged Property. Subject to all other provisions and limitations
set forth herein, the Special Servicer shall take such actions with respect to
each Specially Serviced Asset as it determines in accordance with the Servicing
Standard, acting in the best interests of the applicable Issuer and the
Noteholders. If the Property Manager re-leases any Mortgaged Property, the
Property Manager shall deliver to the Indenture Trustee and the Issuers an
amended Exhibit A-1 reflecting the addition of such Lease to the Collateral
Pool. (b) Upon the request of the Special Servicer, the Property Manager shall
pay or cause to be paid, as Property Protection Advances or Emergency Property
Expenses, as applicable, in accordance with Section 3.17(c), all costs and
expenses (other than costs or expenses that would, if incurred, constitute a
Nonrecoverable Property Protection Advance) incurred in connection with each
Specially Serviced Asset, and shall be entitled to reimbursement therefor as
provided herein and in Section 2.11 of the Indenture. If and when the Property
Manager or the Special Servicer deems it necessary and prudent for purposes of
establishing the Fair Market Value of any Mortgaged Property related to a
Specially Serviced Asset, the Special Servicer or the Property Manager; as the
case may be, is authorized to have an appraisal done by an Independent
MAI-designated appraiser or other expert (the cost of which appraisal shall be
paid by the Property Manager and shall constitute a Property Protection
Advance). (c) Notwithstanding anything to the contrary contained herein, neither
the Property Manager nor the Special Servicer shall, on behalf of the applicable
Issuer, obtain title to a Mortgaged Property that secures a Mortgage Loan by
deed in lieu of foreclosure or otherwise, or take any other action with respect
to any Mortgaged Property that secures a Mortgage Loan, if, as a result of any
such action, the applicable Issuer or the Indenture Trustee could, in the
reasonable judgment of the Property Manager or the Special Servicer, as the case
may be, made in accordance with the Servicing Standard and which shall be based
on Opinions of Counsel (of which the Indenture Trustee shall be an addressee)
and evidenced by an officer’s certificate delivered to the Indenture Trustee, be
considered to hold title to, to be a “mortgagee-in- possession” of, or to be an
“owner” or “operator” of such Mortgaged Property within the meaning of CERCLA or
any comparable law, unless: (i) the Property Manager or the Special Servicer, as
the case may be, has previously determined in accordance with the Servicing
Standard (and as evidenced by an officer’s certificate delivered to the
Indenture Trustee), based on (x) a Phase I Environmental Assessment or
comparable environmental assessment (and any additional environmental testing,
investigation or analysis that the Property Manager or the Special Servicer, as
applicable, deems necessary and prudent) of such Mortgaged Property conducted by
an Independent Person who regularly conducts such environmental testing,



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top076.jpg]
63 US-DOCS\96557504.296557504.7 investigation or analysis, or (y) any
environmental testing, investigation and/or analysis conducted in connection
with any related Environmental Policy, and performed during the twelve-month
period preceding any such acquisition of title or other action and in each case
after consultation with an environmental expert, that: (A) the Mortgaged
Property is in compliance with applicable environmental laws and regulations or,
if not, that it would maximize the recovery to the applicable Issuer on a
present value basis (the relevant discounting of anticipated collections to be
performed at the relevant interest rate for the applicable Mortgage Loan or the
capitalization rate used in respect of the Lease for any Mortgaged Property) to
acquire title to or possession of the Mortgaged Property and to effect such
compliance, which determination shall take into account any coverage afforded
under any related Environmental Policy with respect to such Mortgaged Property;
and (B) there are no circumstances or conditions present at the Mortgaged
Property relating to the use, management or disposal of Hazardous Materials for
which investigation, testing, monitoring, containment, clean-up or remediation
could be required under any currently applicable environmental laws and
regulations or, if such circumstances or conditions are present for which any
such action could reasonably be expected to be required, that it would maximize
the recovery to the applicable Issuer on a present value basis (the relevant
discounting of anticipated collections to be performed at the relevant interest
rate for the applicable Mortgage Loan or the capitalization rate used in respect
of the Lease for any Mortgaged Property) to acquire title to or possession of
the Mortgaged Property and to take such actions, which determination shall take
into account any coverage afforded under any related Environmental Policy with
respect to such Mortgaged Property; or (ii) (ii) in the event that the
conditions set forth in clauses (i)(A) or (i)(B) are not satisfied, it shall
have notified the Indenture Trustee in writing that it has determined that the
applicable Issuer or the Indenture Trustee could not reasonably be considered to
be a potentially responsible party (which determination may be based on an
Opinion of Counsel the cost of which shall be a Property Protection Advance).
(d) Any such determination in clauses (c)(i) or (c)(ii) above by the Property
Manager or the Special Servicer shall be evidenced by an Officer’s Certificate
to such effect delivered to the Indenture Trustee (which the Indenture Trustee
shall provide to the Noteholders), the Issuers and, in the case of the Special
Servicer, the Property Manager, specifying all of the bases for such
determination, such Officer’s Certificate to be accompanied by all related
environmental reports. The Property Manager or the Special Servicer, as
appropriate, shall undertake reasonable efforts to make the determination
referred to in clause (ii) immediately above, and may conclusively rely on any
related environmental assessments referred to above in making such



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top077.jpg]
64 US-DOCS\96557504.296557504.7 determination. The cost of any opinions,
testing, analysis and investigation and any remedial, corrective or other action
contemplated by clause (c) above, shall be reimbursed, to the extent not paid by
an Environmental Insurer or other party with liability for such amounts, to the
Property Manager from the Collection Account as a Property Protection Advance,
subject to Section 5.03. (e) If the Property Manager or Special Servicer, as
applicable, determines (in accordance with Section 3.09(c)) that any of the
conditions set forth in Section 3.09(c)(i) or (ii) above have not been satisfied
with respect to any such Mortgaged Property, the Property Manager or Special
Servicer, as applicable, shall take such action as is in accordance with the
Servicing Standard and, at such time as it deems appropriate, may, on behalf of
the applicable Issuer and the Indenture Trustee, release all or a portion of
such Mortgaged Property from the lien of the related Mortgage; provided, that
prior to the release of all or a portion of the related Mortgaged Property from
the lien of the related Mortgage, (ix) the Property Manager or the Special
Servicer, as applicable, shall have notified the Indenture Trustee in writing of
its intention to so release all or a portion of such Mortgaged Property and
(iiy) the Indenture Trustee shall have notified the Controlling Parties in
writing of the Property Manager’s intention to so release all or a portion of
such Mortgaged Property. The Indenture Trustee shall execute and deliver such
instruments of transfer or assignment, in each case without recourse, as shall
be provided to it by the Property Manager and are reasonably necessary to
release any lien on or security interest in such Mortgaged Property. (f) The
Property Manager or the Special Servicer, as applicable, shall report to the
Indenture Trustee and the Property Manager (if applicable) monthly in writing as
to any actions taken by such party with respect to any Mortgaged Property as to
which the environmental testing contemplated in Section 3.09(c) has revealed
that any of the conditions set forth in either Section 3.09(c)(i)(A) or (i)(B)
have not been satisfied, in each case until such matter has been resolved. (g)
The Special Servicer shall have the right to determine, in accordance with the
Servicing Standard, the advisability of seeking to obtain a deficiency judgment
if the state in which the Collateral securing a Specially Serviced Loan is
located and the terms of the Mortgage Loan permit such an action and shall, in
accordance with the Servicing Standard, seek such deficiency judgment if it
deems advisable. (h) The Special Servicer shall prepare and file the reports of
foreclosures and abandonments of any Mortgaged Property and the information
returns relating to cancellation of indebtedness income with respect to any
Mortgaged Property required by Sections 6050J and 6050P of the Code and promptly
deliver to the Indenture Trustee an Officer’s Certificate stating that such
reports have been filed. Such reports shall be in form and substance sufficient
to meet the reporting requirements imposed by Sections 6050J and 6050P of the
Code. (i) All sales of Mortgaged Properties pursuant to this Section 3.09 shall
be conducted in accordance with the provisions of Section 3.18 and Article VII,
as applicable. Section 3.10 Issuers, Custodian and Indenture Trustee to
Cooperate; Release of Lease Files and Loan Files.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top078.jpg]
65 US-DOCS\96557504.296557504.7 (a) If from time to time, and as appropriate for
servicing of any Mortgage Loan, Lease, assumption of a Lease, modification of a
Lease or the re-lease or sale of any Mortgaged Property, the Property Manager or
the Special Servicer shall otherwise require the use of any Lease File or Loan
File, as applicable (or any portion thereof), the Custodian, upon request of the
Property Manager and receipt from the Property Manager of a Request for Release
substantially in the form of Exhibit B attached hereto signed by a Servicing
Officer thereof, or upon request of the Special Servicer and receipt from the
Special Servicer of a Request for Release substantially in the form of Exhibit C
attached hereto, shall release such Lease File or Loan File, as applicable (or
portion thereof), to the Property Manager or the Special Servicer, as the case
may be. Upon return of such Lease File or Loan File, as applicable (or portion
thereof), to the Custodian, or upon the Special Servicer’s delivery to the
Indenture Trustee of an Officer’s Certificate stating that (i) such Lease or
Mortgage Loan has been liquidated and all amounts received or to be received in
connection with such Lease or Mortgage Loan are required to be deposited into
the Collection Account pursuant to Section 3.04(a) have been or will be so
deposited or (ii) such Mortgaged Property has been sold, a copy of the Request
for Release shall be released by the Indenture Trustee to the Property Manager
or the Special Servicer, as applicable. (b) Within seven (7) Business Days of
the Special Servicer’s request therefor (or, if the Special Servicer notifies
the Issuers and the Indenture Trustee of an exigency, within such shorter period
as is reasonable under the circumstances), each of the applicable Issuer and the
Indenture Trustee shall execute and deliver to the Special Servicer, in the form
supplied to the applicable Issuer and the Indenture Trustee by the Special
Servicer, any court pleadings, leases, sale documents or other documents
reasonably necessary to the re-lease, foreclosure or sale in respect of any
Mortgage Loan or Mortgaged Property or to any legal action brought to obtain
judgment against any Obligor on the related Lease or Mortgage Loan or to obtain
a judgment against an Obligor, or to enforce any other remedies or rights
provided by the Lease or Mortgage Loan or otherwise available at law or in
equity or to defend any legal action or counterclaim filed against the
applicable Issuer, the Property Manager or the Special Servicer; provided, that
each of the applicable Issuer and the Indenture Trustee may alternatively
execute and deliver to the Special Servicer, in the form supplied to the
applicable Issuer and the Indenture Trustee by the Special Servicer, a limited
power of attorney substantially in the form of Exhibit D issued in favor of the
Special Servicer and empowering the Special Servicer to execute and deliver any
or all of such pleadings, leases, sale documents or other documents on behalf of
the applicable Issuer or the Indenture Trustee, as the case may be; provided,
however, that neither the applicable Issuer nor the Indenture Trustee shall be
held liable for any misuse of such power of attorney by the Special Servicer.
Together with such pleadings, leases, sale documents or documents (or such power
of attorney empowering the Special Servicer to execute the same on behalf of the
applicable Issuer and the Indenture Trustee), the Special Servicer shall deliver
to each of the applicable Issuer and the Indenture Trustee an Officer’s
Certificate requesting that such pleadings, leases, sale documents or other
documents (or such power of attorney empowering the Special Servicer to execute
the same on behalf of the applicable Issuer or the Indenture Trustee, as the
case may be) be executed by the applicable Issuer or the Indenture Trustee and
certifying as to the reason such pleadings or documents are required. (c) Upon
the payment in full of any Mortgage Loan, or the receipt by the Property Manager
of a notification that payment in full shall be escrowed in a manner customary
for such purposes, the Property Manager shall promptly notify the Custodian and
the Indenture Trustee by



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top079.jpg]
66 US-DOCS\96557504.296557504.7 a certification (which certification shall be in
the form of a Request for Release substantially in the form of Exhibit B
attached hereto, shall be accompanied by the form of any necessary release or
discharge and shall include a statement to the effect that all amounts received
or to be received in connection with such payment which are required to be
deposited in the Collection Account pursuant to Section 3.04(a) have been or
will be so deposited) of a Servicing Officer (a copy of which certification
shall be delivered to the Special Servicer) and shall request delivery to it and
release of the related Loan File. Upon receipt of such certification and
request, the Custodian shall promptly cause the release of the related Loan File
to the Property Manager and the Indenture Trustee shall deliver to the Property
Manager such release or discharge, duly executed. Except customary fees and
expenses, no expenses incurred in connection with any instrument of satisfaction
or deed of reconveyance shall be chargeable to the Collection Account or other
amounts that constitute Collateral. Section 3.11 Servicing Compensation;
Interest on Property Protection Advances. (a) As compensation for its activities
hereunder, the Property Manager shall be entitled to receive the Property
Management Fee with respect to each Mortgaged Property and Mortgage Loan
included in the Collateral Pool. As to each such Mortgaged Property and Mortgage
Loan included in the Collateral Pool, the Property Management Fee shall accrue
daily at the related Property Management Fee Rate on the basis of the Collateral
Value of each such Mortgaged Property and Mortgage Loan and shall be calculated
with respect to each Mortgage Loan on the same basis as interest accrues on such
Mortgage Loan and with respect to each Mortgaged Property on a 30/360 Basis. The
right to receive the Property Management Fee may not be transferred in whole or
in part except in connection with the transfer of all of the Property Manager’s
responsibilities and obligations under this Agreement. Earned but unpaid
Property Management Fees shall be payable monthly out of general collections on
deposit in the Collection Account pursuant to Section 3.05 and Section 2.11 of
the Indenture. (b) On each Remittance Date, the Property Manager shall be
entitled to receive: (i) all returned check fees, assumption, modification and
similar fees and late payment charges from Obligors with respect to Mortgaged
Properties, Leases and Mortgage Loans that are not Specially Serviced Assets as
of such Remittance Date; and (ii) any default interest collected on a Mortgaged
Property, Lease or Mortgage Loan, but only to the extent that (x) such default
interest is allocable to the period (not to exceed 60 days) when such Mortgaged
Property, Lease or Mortgage Loan did not constitute a Specially Serviced Asset
and (y) such default interest is not allocable to reimburse the Property
Manager, the Back-Up Manager or the Indenture Trustee with respect to any
Property Protection Advances or interest thereon made in respect of such
Mortgage Loan, Lease or Mortgaged Property (collectively, the “Property Manager
Additional Servicing Compensation”). (c) As compensation for its activities
hereunder, the Special Servicer shall be entitled to receive the Special
Servicing Fee with respect to each Specially Serviced Asset. As to each
Specially Serviced Asset, the Special Servicing Fee shall accrue daily from time
to time at the Special Servicing Fee Rate on the basis of the Collateral Value
of such Specially Serviced Asset and shall be calculated with respect to each
Specially Serviced Loan on the same basis as interest accrues on such Specially
Serviced Loan and with respect to each Mortgaged Property related to a Specially
Serviced Lease on a 30/360 Basis. The Special Servicing Fee with respect to any



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top080.jpg]
67 US-DOCS\96557504.296557504.7 Specially Serviced Asset shall (subject to
Section 3.20 hereof) cease to accrue if (i) the related Mortgaged Property is
sold or exchanged for a Qualified Substitute Mortgaged Property or the Specially
Serviced Loan is sold or exchanged for a Qualified Substitute Mortgage Loan, as
applicable, or (ii) such Specially Serviced Asset becomes a Corrected Lease or a
Corrected Loan, as applicable, or (iii) such Specially Serviced Asset becomes a
Liquidated Lease or liquidated Mortgage Loan, as applicable. Earned but unpaid
Special Servicing Fees shall be payable monthly out of collections on deposit in
the Collection Account pursuant to Section 3.05 hereof and Section 2.11 of the
Indenture. The Special Servicer’s right to receive the Special Servicing Fee may
not be transferred in whole or in part except in connection with the transfer of
all of the Special Servicer’s responsibilities and obligations under this
Agreement. (d) Subject to the last sentence of this Section 3.11(d), on each
Remittance Date, the Special Servicer shall be entitled to receive: (i) all
returned check fees, assumption, modification and similar fees and late payment
charges received on or with respect to the Specially Serviced Assets (determined
as of the Remittance Date relating to such Payment Date); and (ii) any default
interest collected on a Specially Serviced Asset (to the extent that such
default interest is not allocable to reimburse the Property Manager, Indenture
Trustee or Back-Up Manager with respect to any Property Protection Advances made
in respect of the related Mortgage Loan, Lease or Mortgaged Property or interest
thereon and such default interest is not allocable to the Property Manager under
Section 3.11(b)) as additional servicing compensation (collectively, the
“Special Servicer Additional Servicing Compensation”). Notwithstanding the
foregoing, if the Special Servicer is terminated at a time when no Servicer
Replacement Event existed with respect to the Special Servicer and such Special
Servicer was servicing or administering any Specially Serviced Asset as of the
date of such termination, and such servicing or administration had been
continuing for at least two (2) months, then the terminated Special Servicer
will be entitled to 50% of all modification fees earned by its successor with
respect to such Specially Serviced Asset during the 12-month period following
the date of such termination. (e) As and to the extent permitted by Section 2.11
of the Indenture, the Property Manager, Indenture Trustee and the Back-Up
Manager, as applicable, shall each be entitled to receive Advance Interest on
the amount of each Advance made thereby for so long as such Advance is
outstanding. The Property Manager and the Back-Up Manager shall be reimbursed
for Property Protection Advances in accordance with Sections 3.03(d) and 3.05(a)
and (b), and Section 2.11 of the Indenture. Except as otherwise expressly set
forth herein, the Property Manager and the Special Servicer shall each be
required to pay all ordinary expenses incurred by it in connection with its
servicing activities under this Agreement, including fees of any subservicers
retained by it. In addition, the Property Manager and the Special Servicer shall
not be reimbursed for its own internal costs and expenses and overhead expenses,
such as office space expenses, office equipment costs, supply costs or employee
salaries or related costs and expenses. (f) A Workout Fee shall be payable to
the Special Servicer with respect to each Corrected Loan or Corrected Lease. As
to each such Corrected Loan or Corrected Lease, the Workout Fee will be payable
out of, and shall be calculated by application of the Workout Fee



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top081.jpg]
68 US-DOCS\96557504.296557504.7 Rate to, each collection of rents, interest
(other than Default Interest) and principal (including scheduled payments,
prepayments, Balloon Payments and payments at maturity) received on such
Corrected Loan or Corrected Lease, as applicable, so long as it remains a
Corrected Lease or Corrected Loan; provided, that no Workout Fee shall be
payable from, or based upon the receipt of, Liquidation Proceeds collected in
connection with (i) the purchase of any Specially Serviced Loan, Mortgaged
Property related to any Specially Serviced Lease or REO Property by the Property
Manager or the Special Servicer or (ii) the repurchase of any Specially Serviced
Loan or Mortgaged Property related to any Specially Serviced Lease by the
Originator or Support Provider due to a Collateral Defect within the period
provided to the Originator and Support Provider to cure such Collateral Defect.
In addition, no Workout Fee shall be payable with respect to any Corrected Loan
or Corrected Lease if and to the extent (i) such Mortgage Loan again becomes a
Specially Serviced Loan under clause (b) of the definition of “Specially
Serviced Loan” or the Lease again becomes a Specially Serviced Lease under
clause (b) of the definition of “Specially Serviced Lease” and (ii) no default
under the Mortgage Loan or Lease, as applicable, actually occurs, or if such
default has occurred, it is remedied within the 60 days provided in such
clauses. Except as provided in the preceding sentence, for the avoidance of
doubt, a new Workout Fee will become payable if and when a Mortgage Loan or
Lease that ceased to be a Corrected Lease or Corrected Loan again becomes a
Corrected Lease or Corrected Loan. If the Special Servicer is terminated (with
or without cause) or resigns with respect to any or all of its servicing duties,
it shall retain the right to receive any and all Workout Fees payable with
respect to the Mortgage Loans or Leases that became Corrected Loans or Corrected
Leases during the period that it had responsibility for servicing Specially
Serviced Assets (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
Corrected Loan or Corrected Lease ceases to be payable in accordance with the
second preceding sentence. If the Special Servicer is terminated for any reason
or resigns as Special Servicer hereunder, and prior to such resignation or
termination, any Specially Serviced Asset would have been a Corrected Loan or
Corrected Lease but for the related Borrower or Tenant, as applicable, not yet
having made three full and consecutive Monthly Payments as provided in the Lease
Documents or Loan Documents, then such terminated or resigning Special Servicer
shall be entitled to all, and the Successor Special Servicer shall be entitled
to none, of the Workout Fee payable in connection with such Specially Serviced
Asset after it actually becomes a Corrected Loan or Corrected Lease, as
applicable. (g) A “Liquidation Fee” shall be payable to the Special Servicer
with respect to (i) each Mortgage Loan or Mortgaged Property repurchased by the
related Originator or the Support Provider due to a Collateral Defect if
purchased after the applicable cure period, and shall equal the product of (x)
the repurchase price with respect to any such repurchase and (y) the Liquidation
Fee Rate, (ii) any Specially Serviced Asset as to which the Special Servicer
obtains a full, partial or discounted payoff from the related Borrower of a
Mortgage Loan or for some or all of the Collateral Value from the Mortgaged
Property related to a Lease from the Tenant, and shall equal the product of (x)
the amount of any such payoff and (y) the Liquidation Fee Rate, or (iii) any
Specially Serviced Asset or REO Property as to which the Special Servicer
recovers any Liquidation Proceeds, and shall equal the product of (x) the amount
of such Liquidation Proceeds and (y) the Liquidation Fee Rate; provided, that no
Liquidation Fee shall be payable from, or based upon the receipt of, Liquidation
Proceeds collected in connection with the purchase of any Specially Serviced
Loan, Mortgaged Property related to any Specially Serviced Lease or REO Property
by the Property Manager or the Special Servicer.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top082.jpg]
69 US-DOCS\96557504.296557504.7 (h) As compensation for its activities
hereunder, the Back-Up Manager shall be entitled to receive the Back-Up Fee with
respect to each Mortgaged Property and Mortgage Loan included in the Collateral
Pool. As to each such Mortgaged Property and Mortgage Loan included in the
Collateral Pool, the Back-Up Fee shall accrue each day at the related Back-Up
Fee Rate on the basis of the Collateral Value of each such Mortgaged Property
and Mortgage Loan. The right to receive the Back-Up Fee may not be transferred
in whole or in part except in connection with the transfer of all of the Back-Up
Manager’s responsibilities and obligations under this Agreement. Earned but
unpaid Back-Up Fees shall be payable monthly pursuant to Section 3.05(a) and
Section 2.11 of the Indenture. Section 3.12 Property Inspections; Collection of
Financial Statements; Delivery of Certain Reports. (a) If a Lease or Mortgage
Loan becomes a Specially Serviced Asset, the Special Servicer shall perform a
physical inspection of the related Mortgaged Property as soon as practicable
thereafter and, if such Lease or Mortgage Loan remains a Specially Serviced
Asset for more than two years, at least annually thereafter so long as such
Lease or Mortgage Loan remains a Specially Serviced Asset. The Special Servicer
shall prepare a written report of each such inspection performed by it that sets
forth in detail the condition of the related Mortgaged Property and that
specifies the existence of (i) any sale, abandonment or transfer of such
Mortgaged Property, or (ii) any change in the condition or value of such
Mortgaged Property that it, in its good faith and reasonable judgment, considers
material. The Special Servicer shall deliver to the Issuers, the Indenture
Trustee, the Property Manager and the Rating Agencies a copy of each such
written report prepared by it within 15 days of the completion of each such
inspection. The Special Servicer (i) shall receive reimbursement for reasonable
out-of-pocket expenses related to any such inspection and (ii) shall be entitled
to a reasonable inspection fee for any such inspection, in each case from the
applicable Issuers pursuant to Section 2.11(b) of the Indenture. (b) The Special
Servicer, in the case of any Specially Serviced Asset, and the Property Manager,
in the case of all other Leases and Mortgage Loans, shall make reasonable
efforts to collect promptly from each related Obligor and review annual
operating statements of the related Mortgaged Properties and financial
statements of such Obligor required to be provided under the applicable Mortgage
Loan or Lease. (c) Not later than December 15 of each year, commencing December
15, 2014, the Property Manager shall deliver to the Issuers, the Indenture
Trustee and the Special Servicer (i) from information, if any, that the Property
Manager has most recently received pursuant to Section 3.12(b), a report setting
forth the aggregate Fixed Charge Coverage Ratios of all Mortgaged Properties
with respect to which it has received sufficient financial information from the
applicable Obligor(s) to permit it to calculate such Fixed Charge Coverage Ratio
(either at the “unit” level, master lease level or corporate level, as
applicable) and, in each case, identifying the period covered by the related
financial statements in its possession, and (ii) a schedule, in the form of the
Mortgaged Property Schedule or Mortgage Loan Schedule, as applicable, prepared
as of the later of (1) the most recent Series Closing Date and (2) the most
recent Transfer Date, and further identifying on such schedule each Lease or
Mortgage Loan (x) that has become a Liquidated Lease or liquidated Mortgage Loan
since the most recent delivery



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top083.jpg]
70 US-DOCS\96557504.296557504.7 of such schedule pursuant to this Section
3.12(c)(ii) (or, in the case of the first such delivery, since the Series
Closing Date), and specifying the date on which the sale or re-lease of the
related Mortgaged Property or Mortgage Loan occurred or (y) that has otherwise
terminated in accordance with its terms and, in each case, specifying the date
of such sale, re-lease or termination, the amount collected in connection
therewith and the amount of any unreimbursed Property Protection Advances,
Emergency Property Expenses, Extraordinary Expenses and other amounts due and
unpaid under the related Mortgage Loan or Lease incurred in connection
therewith. Section 3.13 Annual Statement as to Compliance. Each of the Property
Manager and the Special Servicer shall deliver to the Issuers, to the Indenture
Trustee and, in the case of the Special Servicer, to the Property Manager, as
soon as available, and in any event by the 15th day after each March 31 of each
year (or the next succeeding Business Day if any such day is not a Business Day)
beginning in March 2015, an Officer’s Certificate stating, as to each officer
signatory thereof, that (i) a review of the activities of the Property Manager
or the Special Servicer, as the case may be, during the prior calendar year, and
of its performance under this Agreement, has been made under the supervision of
the signatories signing such Officer’s Certificate, and (ii) to the best of such
signatory’s knowledge, based on such review, the Property Manager or the Special
Servicer, as the case may be, complied in all material respects throughout such
period with the minimum servicing standards in this Agreement and fulfilled in
all material respects throughout such period its obligations under this
Agreement or, if there was noncompliance with such standards or a default in the
fulfillment of any such obligation in any material respect, such Officer’s
Certificate shall include a description of such noncompliance or specify each
such default, as the case may be, known to such signatory and the nature and
status thereof. Section 3.14 Reports by Independent Public Accountants. On or
before March 31 of each year, beginning in March 2015, each of the Property
Manager and the Special Servicer, at its expense, shall cause an independent,
registered public accounting firm (which may also render other services to the
Property Manager or the Special Servicer, as the case may be) to furnish to the
Issuers and the Indenture Trustee and, in the case of the Special Servicer, to
the Property Manager a report containing such firm’s opinion that, on the basis
of an examination conducted by such firm substantially in accordance with
standards established by the American Institute of Certified Public Accountants,
the officer’s assertion made pursuant to Section 3.13 by the Property Manager or
the Special Servicer, as the case may be, is fairly stated in all material
respects, subject to such exceptions and other qualifications that, in the
opinion of such firm, such institute’s standards require it to report and that
such examination included tests in accordance with the requirements of the
Uniform Single Attestation Program for Mortgage Bankers, to the extent the
procedures in such program are applicable to the servicing obligations set forth
in this Agreement. In rendering such statement, such firm may rely, as to
matters relating to direct servicing of leases and mortgage loans by
Sub-Managers, upon comparable reports for examinations conducted substantially
in accordance with such institute’s standards (rendered within one year of such
report) of independent public accountants with respect to the related
Sub-Manager.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top084.jpg]
71 US-DOCS\96557504.296557504.7 Section 3.15 Access to Certain Information;
Delivery of Certain Information. (a) Each of the Property Manager and the
Special Servicer shall afford to the other, to the Issuers, the Indenture
Trustee, the Back-Up Manager and the Rating Agencies and to the OTS, the FDIC
and any other banking or insurance regulatory authority that may exercise
authority over any holder of Notes or LLC Interests, reasonable access to any
documentation regarding the Leases, Mortgage Loans and Mortgaged Properties and
its servicing thereof within its control, except to the extent it is prohibited
from doing so by applicable law, rule or regulation or contract or to the extent
such information is subject to a privilege under applicable law. Such access
shall be afforded without charge but only upon reasonable prior written request
and during normal business hours at the offices of the Property Manager or the
Special Servicer, as the case may be, designated by it. (b) The Property Manager
or the Special Servicer shall notify the Rating Agencies, the Back-Up Manager
and the Indenture Trustee of any Mortgaged Property whose Tenant has ceased to
exercise its business activity on such Mortgaged Property within 30 days of
becoming aware of such a circumstance. Section 3.16 Title to REO Property. (a)
If title to any REO Property is acquired by the Special Servicer on behalf of
the Issuer, the deed or certificate of sale shall be issued to the applicable
Issuer. Upon acquisition of such REO Property, the Special Servicer shall, if
any amounts remain due and owing under the related Mortgage Note, cause the
applicable Issuer to execute and deliver to the Indenture Trustee or the
Collateral Agent a new Mortgage (along with appropriate Financing Statements),
as applicable, in favor of the Indenture Trustee or the Collateral Agent to
secure the lien of the Indenture. (b) The Special Servicer shall remit to the
Property Manager for deposit in the Collection Account or Release Account, as
applicable, upon receipt, all REO Revenues, Property Insurance Proceeds and
Liquidation Proceeds received in respect of an REO Property or Specially
Serviced Asset. Section 3.17 Management of REO Properties and Mortgaged
Properties relating to Defaulted Assets. (a) [Reserved]. (b) At any time that a
Mortgaged Property is not subject to a Mortgage Loan or a Lease or is subject to
a Mortgage Loan or a Lease that is (or relates to) a Defaulted Asset or with
respect to an REO Property or a Terminated Lease Property, the Special
Servicer’s decision as to how such Mortgaged Property or REO Property shall be
managed and operated shall be based on the good faith and reasonable judgment of
the Special Servicer as to the best interest of the applicable Issuer and the
Noteholders by maximizing (to the extent commercially feasible) the net
after-tax revenues received by the applicable Issuer with respect to such
property and, to the extent consistent with the foregoing, in the same manner as
would commercial loan and lease servicers and asset managers operating property
comparable to the respective Mortgaged Property or, REO Property or Terminated
Lease Property under the Servicing Standard. The



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top085.jpg]
72 US-DOCS\96557504.296557504.7 applicable Issuer, the Indenture Trustee and the
Special Servicer may consult with counsel at the expense of the applicable
Issuer in connection with determinations required under this Section 3.17(b).
Neither the Indenture Trustee nor the Special Servicer shall be liable to the
Issuers, the holders of the Notes, the other parties hereto or each other, nor
shall the applicable Issuer be liable to the other Issuers, any such holders or
to the other parties hereto, for errors in judgment made in good faith in the
exercise of their discretion while performing their respective duties,
obligations and responsibilities under this Section 3.17(b). Nothing in this
Section 3.17(b) is intended to prevent the sale or re-lease of a Mortgaged
Property or, REO Property or Terminated Lease Property pursuant to the terms and
subject to the conditions of Section 3.18 and Article VII, as applicable. (c)
The Special Servicer shall have full power and authority to do any and all
things in connection with the servicing and administration of any Defaulted
Asset and Mortgaged Property subject to a Defaulted Asset and any REO Property
or Terminated Lease Property as are consistent with the Servicing Standard and,
consistent therewith, shall request that the Property Manager make, and the
Property Manager shall make, Property Protection Advances, or pay (or cause to
be paid) Emergency Property Expenses from funds on deposit in the Collection
Account, necessary for the proper operation, management, maintenance and
disposition of such Mortgaged Property or, REO Property or Terminated Lease
Property, including: (i) all insurance premiums due and payable in respect of
such Mortgaged Property or, REO Property or Terminated Lease Property; (ii) all
real estate and personal property taxes and assessments in respect of such
Mortgaged Property or, REO Property or Terminated Lease Property that may result
in the imposition of a lien thereon (including taxes or other amounts that could
constitute liens prior to or on parity with the lien of the related Mortgage);
(iii) [Reserved]; and (iv) all costs and expenses necessary to maintain, lease,
sell, protect, manage, operate and restore such Mortgaged Property or, REO
Property or Terminated Lease Property. Notwithstanding the foregoing, the
Property Manager shall have no obligation to make any such Property Protection
Advance if (as evidenced by an Officer’s Certificate delivered to the applicable
Issuer and the Indenture Trustee) the Property Manager determines, in accordance
with the Servicing Standard, that such payment would be a Nonrecoverable
Property Protection Advance. The Special Servicer shall submit requests to make
Property Protection Advances to the Property Manager not more than once per
month unless the Special Servicer determines on an emergency basis in accordance
with the Servicing Standard that earlier payment is required to protect the
interests of the Issuers and the Noteholders. Section 3.18 Sale and Exchange of
Mortgage Loans, Leases and Mortgaged Properties. (a) The Property Manager, the
Special Servicer and the applicable Issuer may sell or purchase, or permit the
sale or purchase of, a Mortgage Loan or Mortgaged Property only on the terms and
subject to the conditions set forth in this Section 3.18 or as otherwise
expressly



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top086.jpg]
73 US-DOCS\96557504.296557504.7 provided in or contemplated hereunder. Except
with respect to repurchases or substitutions by a related Originator or the
Support Provider due to a Collateral Defect, an Issuer may only sell or exchange
a Mortgaged Property or Mortgage Loan to or with any of its Affiliates subject
to the applicable conditions (if any) set forth in the Indenture (including any
applicable Series Supplement) and herein. (b) The Special Servicer shall act on
behalf of the applicable Issuer and the Indenture Trustee in negotiating and
taking any other action necessary or appropriate in connection with the sale of
any Defaulted Asset, Lease related to a Defaulted Asset, Terminated Lease
Property or REO Property and the collection of all amounts payable in connection
therewith. The Special Servicer shall take such actions as it determines in
accordance with the Servicing Standard will be in the best interests of the
applicable Issuer and the Noteholders, including, in the case of a Terminated
Lease Property, the Special Servicer shall use reasonable efforts, consistent
with the Servicing Standard, to (i) attempt to induce another Tenant to assume
the obligations under the existing Lease, with or without modification, (ii)
lease the Terminated Lease Property under a new Lease on economically desirable
terms or (iii) dispose of the related Mortgaged Property. The decision to enter
into a lease assumption or re-lease the Terminated Lease Property shall be made
by the Special Servicer in accordance with the Servicing Standard. If the
Special Servicer is successful in re-leasing the related Mortgaged Property, a
new Appraised Value will be determined in the Special Servicer’s discretion. Any
sale of a Mortgage Loan, Mortgaged Property, Lease, Defaulted Asset, Terminated
Lease Property or REO Property shall be free and clear of the lien of the
Indenture and shall be final and without recourse to the applicable Issuer or
the Indenture Trustee. If such sale is consummated in accordance with the terms
of this Agreement, none of the Property Manager, the Special Servicer or the
Indenture Trustee shall have any liability to the Issuers or any holder of Notes
with respect to the purchase price therefor accepted by the Property Manager,
the Special Servicer or the Indenture Trustee, as the case may be. Section 3.19
Modifications, Waivers, Amendments and Consents. (a) The Property Manager and
the Special Servicer each may, consistent with the Servicing Standard, agree to
any modification, waiver or amendment of any term of, forgive any Lease or
Mortgage Loan payment on, permit the release of the Obligor on or guarantor of,
or approve of the assignment of a Tenant’s interest in its Lease with respect
to, or the sublease of all or a portion of, any Mortgaged Property, Lease or
Mortgage Loan it is required to service and administer hereunder, without the
consent of the Issuers, the Indenture Trustee, any holder of Notes or any
Controlling Party or Requisite Global Majority; provided; that (i) in the
reasonable judgment of the party agreeing to any such amendment, such amendment
will not cause the Current Cashflow Coverage Ratio to be reduced to or below
1.30 or, if the Current Cashflow Coverage Ratio is already equal to or lower
than 1.30, will not cause the Current Cashflow Coverage Ratio to be further
reduced and (ii) in the reasonable judgment of the party agreeing to any such
amendment, such amendment is in the best interest of the Noteholders and will
not have an adverse effect on the Collateral Value of the related Mortgaged
Property (in the case of any such amendment with respect to a Lease) or Mortgage
Loan (in the case of any such amendment with respect to a Mortgage Loan);
provided; that any such amendment (x) in connection with a Delinquent Asset or
Defaulted Asset, (y) that is required by the terms of the



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top087.jpg]
74 US-DOCS\96557504.296557504.7 applicable Lease or Mortgage Loan or (z) with
respect to which the Rating Condition is satisfied, shall not be subject to the
foregoing restrictions set forth in (i) or (ii) above; (b) From time to time,
subject to the Servicing Standard and upon satisfaction of the Rating Agency
Notification Condition, the Property Manager or Special Servicer, as applicable,
shall be entitled (on behalf of the Issuer and the Indenture Trustee) to release
an immaterial portion of any Mortgaged Property that it is then administering
from the lien of the Indenture and the Mortgage (and simultaneously release the
Issuer’s interest in such portion of such Mortgaged Property) or consent to, or
make, an immaterial modification with respect to any Mortgaged Property that it
is then administering; provided, that, such Property Manager or Special Servicer
shall have certified that it reasonably believes that such release or
modification (both individually and collectively with any other similar releases
or modifications with respect to such Mortgaged Property) will not materially
adversely affect (i) the Appraised Value of such Mortgaged Property or (ii) the
Noteholders’ or the holders’ of the Related Series Notes interests in such
Mortgaged Property; (c) The Property Manager and the Special Servicer each may,
as a condition to its granting any request by an Obligor for consent,
modification, waiver or indulgence or any other matter or thing, the granting of
which is within the Property Manager’s or Special Servicer’s, as the case may
be, discretion pursuant to the terms of the instruments evidencing or securing
the related Lease or Mortgage Loan and is permitted by the terms of such Lease
or Mortgage Loan, require that such Obligor pay to it, as Additional Servicing
Compensation, a reasonable or customary fee for the additional services
performed in connection with such request, together with any related costs and
expenses incurred by it; and (d) All modifications, waivers, amendments and
other actions entered into or taken in respect of a Lease or Mortgage Loan
pursuant to this Section 3.19 shall be in writing. Each of the Property Manager
and the Special Servicer shall notify the other such party and the Issuers and
the Indenture Trustee, in writing, of any modification, waiver, amendment or
other action entered into or taken in respect of any Lease or Mortgage Loan
pursuant to this Section 3.19 and the date thereof, and shall deliver to the
Custodian for deposit in the related Lease File or Loan File an original
counterpart of the agreements relating to such modification, waiver, amendment
or other action, promptly (and in any event within ten (10) Business Days)
following the execution thereof. Section 3.20 Transfer of Servicing Between
Property Manager and Special Servicer; Record Keeping. (a) Upon determining that
a Servicing Transfer Event has occurred with respect to any Lease or Mortgage
Loan and if the Property Manager is not also the Special Servicer, the Property
Manager shall immediately give notice thereof, and shall deliver the related
Servicing File, to the Special Servicer, and shall use its best efforts to
provide the Special Servicer with all information, documents (or copies thereof)
and records (including records stored electronically on computer tapes, magnetic
discs and the like) relating to such Lease or Mortgage Loan reasonably requested
by the Special Servicer to enable it to assume its functions hereunder with
respect thereto without acting through a Sub-Manager. The Property Manager shall
use its best



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top088.jpg]
75 US-DOCS\96557504.296557504.7 efforts to comply with the preceding sentence
within five (5) Business Days of the occurrence of each related Servicing
Transfer Event. Upon determining that a Specially Serviced Asset has become a
Corrected Lease or Corrected Loan and if the Property Manager is not also the
Special Servicer, the Special Servicer shall immediately give notice thereof,
and shall return the related Servicing File, to the Property Manager and, upon
giving such notice and returning such Servicing File, to the Property Manager,
(i) the Special Servicer’s obligation to service such Corrected Lease or
Corrected Loan shall terminate, (ii) the Special Servicer’s right to receive the
Special Servicing Fee with respect to such Corrected Lease or Corrected Loan
shall terminate, and (iii) the obligations of the Property Manager to service
and administer such Lease or Mortgage Loan shall resume, in each case, effective
as of the first day of the calendar month following the calendar month in which
such notice was delivered and return effected. (b) In servicing any Specially
Serviced Assets, the Special Servicer shall provide to the Custodian, for the
benefit of the Indenture Trustee, originals of documents included within the
definition of “Lease File” for inclusion in the related Lease File and “Loan
File” for inclusion in the related Loan File (with a copy of each such original
to the Property Manager), and copies of any additional related Lease and
Mortgage Loan information, including correspondence with the related Obligor.
(c) Notwithstanding anything in this Agreement to the contrary, in the event
that the Property Manager and the Special Servicer are the same Person, all
notices, certificates, information and consents required to be given by the
Property Manager to the Special Servicer or vice versa shall be deemed to be
given without the necessity of any action on such Person’s part. Section 3.21
Sub-Management Agreements. (a) The Property Manager and the Special Servicer may
enter into Sub-Management Agreements to provide for the performance by third
parties of any or all of their respective obligations hereunder; provided, that,
in each case, the Sub-Management Agreement: (i) is consistent with this
Agreement in all material respects and requires the Sub-Manager to comply with
all of the applicable conditions of this Agreement; (ii) provides that if the
Property Manager or the Special Servicer, as the case may be, shall for any
reason no longer act in such capacity hereunder (including by reason of a
Servicer Replacement Event), any Back-Up Manager, Successor Property Manager or
Successor Special Servicer, may thereupon assume all of the rights and, except
to the extent they arose prior to the date of assumption, obligations of the
Property Manager or the Special Servicer, as the case may be, under such
agreement or, alternatively, may (or the Indenture Trustee may) terminate such
Sub-Management Agreement without cause and without payment of any penalty or
termination fee; (iii) provides that the Issuers, the Back-Up Manager, the
Indenture Trustee, the other parties hereto and, as and to the extent provided
herein, the third party beneficiaries hereof shall be third party beneficiaries
under such agreement, but that (except to the extent the Back-Up Manager or
Successor Property Manager or Successor Special Servicer assumes the obligations
of the Property Manager or the Special Servicer, as the case may be, under the
applicable Sub-Management Agreement as contemplated by the immediately preceding
clause (ii) and, in such case, only from the date of such assumption) none of
the Issuers, the Indenture Trustee, the Back-Up Manager, any other



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top089.jpg]
76 US-DOCS\96557504.296557504.7 party hereto, any successor Property Manager or
Special Servicer, as the case may be, any holder of Notes or LLC Interests or
any other third party beneficiary hereof shall have any duties under such
agreement or any liabilities arising therefrom; (iv) permits any purchaser of a
Mortgaged Property and any related Lease or Mortgage Loan pursuant to this
Agreement to terminate such Sub-Management Agreement with respect to such
purchased Mortgaged Property and related Lease or Mortgage Loan at its option
and without penalty; (v) does not permit the Sub-Manager to enter into or
consent to any modification, waiver or amendment or otherwise take any action on
behalf of the Property Manager or Special Servicer, as the case may be,
contemplated by Section 3.19 without the written consent of the Property Manager
or Special Servicer, as the case may be; and (vi) does not permit the
Sub-Manager any rights of indemnification that may be satisfied out of the
Collateral (it being understood that any Sub-Manager shall be entitled to
recover amounts in respect of Property Protection Advances as described in the
following paragraph). In addition, each Sub-Management Agreement entered into by
the Property Manager shall provide that such agreement shall terminate with
respect to any Lease and the related Mortgaged Property, and any Mortgage Loan
serviced thereunder at the time such Lease or Mortgage Loan becomes a Specially
Serviced Asset, and each Sub-Management Agreement entered into by the Special
Servicer shall relate only to Specially Serviced Assets and shall terminate with
respect to any such Lease or Mortgage Loan that ceases to be a Specially
Serviced Asset, in each case pursuant to the terms hereof. The Property Manager
and the Special Servicer shall each deliver to the Issuers and the Indenture
Trustee copies of all Sub-Management Agreements, and any amendments thereto and
modifications thereof, entered into by it, promptly upon its execution and
delivery of such documents. References in this Agreement to actions taken or to
be taken by the Property Manager or the Special Servicer include actions taken
or to be taken by a Sub-Manager on behalf of the Property Manager or the Special
Servicer, as the case may be, and in connection therewith, all amounts advanced
by any Sub-Manager to satisfy the obligations of the Property Manager hereunder
to make Advances shall be deemed to have been advanced by the Property Manager
out of its own funds and, accordingly, such amounts constituting Advances shall
be recoverable by such Sub-Manager in the same manner and out of the same funds
as if such Sub-Manager were the Property Manager. For so long as they are
outstanding, Advances shall accrue Advance Interest in accordance with the terms
hereof, such interest to be allocable between the Property Manager and such
Sub-Manager as they may agree. For purposes of this Agreement, the Property
Manager and the Special Servicer each shall be deemed to have received any
payment, and shall be obligated to handle such payment in accordance with the
terms of this Agreement, when a Sub-Manager retained by it receives such
payment. The Property Manager and the Special Servicer each shall notify the
other, the Issuers and the Indenture Trustee in writing promptly of the
appointment by it of any Sub-Manager. (b) The Property Manager shall have
determined to its commercially reasonable satisfaction that each Sub-Manager
shall be authorized to transact business, and shall have obtained all necessary
licenses and approvals, in each jurisdiction in which the failure to be so
authorized or qualified or to have obtained such licenses would adversely affect
its ability to carry out its obligations under the Sub-Management Agreement to
which it is a party. (c) The Property Manager and the Special Servicer, for the
benefit of the Issuers, shall (at no expense to the Issuers or the Indenture
Trustee) monitor the performance and enforce



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top090.jpg]
77 US-DOCS\96557504.296557504.7 the obligations of their respective Sub-Managers
under the related Sub-Management Agreements. Such enforcement, including the
legal prosecution of claims, termination of Sub- Management Agreements in
accordance with their respective terms and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such
time as the Property Manager or the Special Servicer, as applicable, in its good
faith and reasonable judgment, would require were it the owner of the Mortgaged
Properties and the Mortgage Loans. Subject to the terms of the related
SubManagementSub-Management Agreement, the Property Manager and the Special
Servicer shall each have the right to (in its sole discretion and without the
consent of any other person) remove a Sub-Manager retained by it at any time it
considers such removal to be in the best interests of the Issuers. (d) In the
event that the Back-Up Manager has succeeded to the rights and assumed the
obligations hereunder, of the Property Manager or the Special Servicer, then the
Back-Up Manager shall succeed to the rights and assume the obligations of the
Property Manager or the Special Servicer, as applicable, under any
Sub-Management Agreement, unless the Indenture Trustee elects to terminate any
such Sub-Management Agreement in accordance with its terms. In any event, if a
Sub-Management Agreement is to be assumed by the Back-Up Manager, then the
predecessor Property Manager or the Special Servicer, as applicable, at its
expense, shall, upon request of the Back-Up Manager, deliver to the Back-Up
Manager all documents and records relating to such Sub-Management Agreement and
the Mortgaged Properties and the Mortgage Loans then being serviced thereunder
and an accounting of amounts collected and held on behalf of it thereunder, and
otherwise use its best efforts to effect the orderly and efficient transfer of
the Sub-Management Agreement to the assuming party. (e) Notwithstanding any
Sub-Management Agreement, the Property Manager and the Special Servicer shall
remain obligated and liable to the Issuers, the Noteholders, the Indenture
Trustee and each other for the performance of their respective obligations and
duties under this Agreement in accordance with the provisions hereof to the same
extent and under the same terms and conditions as if each alone were servicing
and administering the Mortgage Loans, the Mortgaged Properties and Leases for
which it is responsible. (f) Except as otherwise expressly provided for herein,
the Property Manager or Special Servicer, as applicable, will be solely liable
for all fees owed by it to any Sub-Manager, irrespective of whether its
compensation pursuant to this Agreement is sufficient to pay such fees. (g) Each
of the Property Manager and the Special Servicer shall have all the limitations
upon liability and all the indemnities for the actions and omissions of any such
Sub- Manager retained by it that it has for its own actions hereunder. (h) For
the avoidance of doubt, this Section 3.21 shall not apply to any delegation of
obligations pursuant to Section 6.04(a) following a Permitted Replacement Event
or Section 6.04(b) following a Permitted Termination Event.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top091.jpg]
78 US-DOCS\96557504.296557504.7 ARTICLE IV REPORTS Section 4.01 Reports to the
Issuers, the Indenture Trustee and the Insurers. (a) Not later than 2:00 p.m.
(New York City time), three (3) Business Days prior to each Payment Date, the
Property Manager shall deliver to each of the Issuers and the Indenture Trustee
a report containing the information specified on Exhibit F hereto, and such
other information with respect to the Mortgage Loans, the Leases and Mortgaged
Properties as the Indenture Trustee may reasonably request (such report, the
“Determination Date Report”), reflecting information as of the close of business
on the last day of the related Collection Period, in a mutually agreeable
electronic format. The Determination Date Report and any written information
supplemental thereto shall include such information with respect to the Mortgage
Loans, the Leases and Mortgaged Properties as is required by the Indenture
Trustee for purposes of making the payments required by Section 2.11(b) of the
Indenture and the calculations and reports referred to in Section 6.01 of the
Indenture and otherwise therein, in each case as set forth in the written
specifications or guidelines issued by any of the Issuers of the Indenture
Trustee, as the case may be, from time to time. The Property Manager shall also
provide to the Indenture Trustee the wire instructions for the relevant parties
to which payments under Section 2.11(b) of the Indenture will be made. The
Determination Date Report shall also contain a certification by the Property
Manager that the Issuers have not incurred any indebtedness except indebtedness
permitted by the Transaction Documents. Such information shall be delivered by
the Property Manager to each of the Issuers and the Indenture Trustee in
agreed-upon format and such electronic or other form as may be reasonably
acceptable to the Issuers and the Indenture Trustee. The Special Servicer shall
from time to time (and, in any event, as may be reasonably required by the
Property Manager) provide the Property Manager with such information regarding
the Specially Serviced Assets as may be necessary for the Property Manager to
prepare each Determination Date Report and any supplemental information to be
provided by the Property Manager to the Issuers or the Indenture Trustee. (b)
Not later than 2:00 p.m. (New York City time), three (3) Business Days prior to
each Payment Date, the Special Servicer shall deliver to the Property Manager
and the Indenture Trustee a report containing such information relating to the
Specially Serviced Assets and in such form as the Indenture Trustee may
reasonably request (such report, the “Special Servicer Report”), reflecting
information as of the close of business on the last day of the related
Collection Period. For the avoidance of doubt, the Special Servicer Report may
be included in the Determination Date Report. (c) Not later than the 30th day
following the end of each calendar quarter, commencing with the quarter ended
September 30, 2014, the Special Servicer shall deliver to the Indenture Trustee
and the Property Manager a report containing such information and in such form
as the Indenture Trustee may reasonably request (such report a “Modified
Collateral Detail and Realized Loss Report”) with respect to all operating
statements and other financial information collected or otherwise obtained by
the Special Servicer pursuant to Section 3.12(b) during such calendar quarter.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top092.jpg]
79 US-DOCS\96557504.296557504.7 Section 4.02 Use of Agents. The Property Manager
may at its own expense utilize agents or attorneys-in-fact, including
Sub-Managers, in performing any of its obligations under this Article IV, but no
such utilization shall relieve the Property Manager from any of such
obligations, and the Property Manager shall remain responsible for all acts and
omissions of any such agent or attorney-in- fact. The Property Manager shall
have all the limitations upon liability and all the indemnities for the actions
and omissions of any such agent or attorney-in-fact that it has for its own
actions hereunder pursuant to Article V, and (except as set forth in Section
3.21(a)) any such agent or attorney-in-fact shall have the benefit of all the
limitations upon liability, if any, and all the indemnities provided to the
Property Manager under Section 5.03(a). Such indemnities shall be expenses,
costs and liabilities of the Issuers, and any such agent or attorney-in-fact
shall be entitled to be reimbursed (to the same extent the Property Manager
would be entitled to be reimbursed) as provided in Section 2.11 of the
Indenture. ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER Section 5.01
Liability of the Property Manager and the Special Servicer. The Property Manager
and the Special Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically imposed upon and undertaken by the
Property Manager and the Special Servicer, respectively, herein. Section 5.02
Merger, Consolidation or Conversion of the Property Manager and the Special
Servicer. Subject to the following paragraph, the Property Manager and the
Special Servicer shall each keep in full effect its existence, rights and
franchises as a partnership, corporation, bank or association under the laws of
the jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Leases and the Mortgage Loans and to perform its respective duties under
this Agreement. Each of the Property Manager and the Special Servicer may be
merged or consolidated with or into any Person, or may transfer all or
substantially all of its assets to any Person, in which case any Person
resulting from any merger or consolidation to which the Property Manager or the
Special Servicer is a party, or any Person succeeding to the business of the
Property Manager or the Special Servicer, will be the successor Property Manager
or the successor Special Servicer, as the case may be, hereunder, and each of
the Property Manager and the Special Servicer may transfer any or all of its
rights and obligations under this Agreement to any Person; provided, however,
that no such successor, surviving Person or transferee shall succeed to the
rights of the Property Manager or the Special Servicer unless (a) the Rating
Condition is satisfied or (b) such successor is an affiliate of the Property
Manager or the Special Servicer and the obligations of such successor hereunder
are guaranteed by the Support Provider.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top093.jpg]
80 US-DOCS\96557504.296557504.7 Section 5.03 Limitation on Liability of the
Property Manager, the Special Servicer and the Back-Up Manager; Environmental
Liabilities. (a) None of the Property Manager, the Special Servicer or the
Back-Up Manager or any director, partner, member, manager, officer, employee or
agent of any such party or Control Person over any of them shall be under any
liability to the Issuers, the Indenture Trustee, the Collateral Agent, the
Custodian or the holders of the Notes or the LLC Interests or any other Person
for any action taken, or not taken, in good faith pursuant to this Agreement, or
for errors in judgment; provided, however, that none of the Property Manager,
the Special Servicer or the Back-Up Manager shall be protected against any
liability that would otherwise be imposed by reason of misfeasance, bad faith or
negligence in the performance of obligations or duties hereunder. The Property
Manager and the Special Servicer and the Back-Up Manager (each, an “Applicable
Party”) and any director, officer, partner, member, manager, employee or agent
of any such person or Control Person of any of them shall be entitled to
indemnification by the Issuers, payable, subject to Section 5.04 of the
Indenture and pursuant to Section 2.11 of the Indenture, against any loss,
liability or expense incurred in connection with the performance of duties or
obligations hereunder or under any other Transaction Document or in connection
with any legal action that relates to this Agreement or any other Transaction
Document; provided, however, that such indemnification shall not extend to any
loss, liability or expense incurred by reason of misfeasance, bad faith or
negligence in the performance of obligations or duties under this Agreement.
Each Applicable Party shall indemnify the Issuers, the Indenture Trustee and the
Collateral Agent and any director, officer, employee, agent or Control Person of
any of them against any loss, liability or expense resulting from the
misfeasance, bad faith or negligence in the performance of such Applicable
Party’s duties or obligations under this Agreement. No Applicable Party shall be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its respective responsibilities under this Agreement and that
in its opinion may involve it in any expense or liability; provided, however,
that each Applicable Party shall be permitted, at its sole discretion, to
undertake any such action that it may deem necessary or desirable with respect
to the enforcement or protection of the rights and duties of the parties hereto
or the interests of any Issuer hereunder. In such event, the legal expenses and
costs of such action, and any liability resulting therefrom, shall be reimbursed
by the Issuers in accordance with Section 2.11(b) of the Indenture. (b) The
Property Manager shall enforce or pursue in accordance with the Servicing
Standard any claim for payment, indemnity or reimbursement available to any of
the Issuers or the Indenture Trustee in respect of any environmental
liabilities, losses, claims, costs or expenses, including, without limitation,
any right to payment under an Environmental Indemnity Agreement or a Performance
Undertaking. The Property Manager shall seek payment from the Support Provider
for any indemnities due under an Environmental Indemnity Agreement to the extent
any such amounts are not paid by the applicable Issuer on a current basis from
the Available Amount on any Payment Date in accordance with Section 2.11(b) of
the Indenture. Any amounts advanced by Spirit Realty, in its capacity as
Property Manager, in respect of environmental matters that are payable by the
applicable Issuer under an Environmental Indemnity Agreement and are not
reimbursed on a current basis as described above, shall be deemed to be payment
by Spirit Realty, in its capacity as Support Provider, and Spirit Realty shall
not be entitled to reimbursement of any such amounts as a Property Protection
Advance.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top094.jpg]
81 US-DOCS\96557504.296557504.7 Section 5.04 Term of Service; Property Manager
and Special Servicer Not to Resign. Subject to (and without limiting) Section
5.02, Section 6.04(a) and Section 6.04(b), hereof, neither the Property Manager
nor the Special Servicer shall resign from the obligations and duties hereby
imposed on it, except upon determination that the performance of its duties
hereunder is no longer permissible under applicable law or are in material
conflict by reason of applicable law with any other activities carried on by it,
such other activities causing such a conflict being of a type and nature carried
on by the Property Manager or the Special Servicer, as the case may be, at the
date of this Agreement. Any such determination permitting the resignation of the
Property Manager or the Special Servicer, as applicable, shall be evidenced by
an Opinion of Counsel to such effect that shall be delivered to the Issuers and
the Indenture Trustee. No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder. If within one hundred twenty (120) days of the date
of such determination, no successor shall have assumed the applicable
responsibilities and obligations of the resigning party, such Property Manager
or Special Servicer shall be permitted to petition a court of competent
jurisdiction to appoint a successor. Notwithstanding anything to the contrary
herein, each of the Property Manager and the Special Servicer may cause all or
part of the obligations and duties imposed on it by this Agreement to be assumed
by, and may assign part or all of its rights, benefits or privileges hereunder
to, another Person; provided, that (i) the assuming party is an Eligible
Successor and (ii) unless the assuming party or assignee is an Affiliate of the
Property Manager or Special Servicer whose obligations and duties hereunder are
guaranteed by the Support Provider, the Rating Condition shall have been
satisfied with respect to any such assumption or assignment. Upon any such
assignment or assumption, the Property Manager and/or the Special Servicer, as
applicable, shall be relieved from all liability hereunder for acts or omissions
the assuming Person or assignee, as applicable, occurring after the date of such
assignment or assumption. If the Property Manager, Special Servicer or Back-Up
Manager shall resign pursuant to this Section 5.04 or be removed pursuant to
Section 6.01, then such resigning Property Manager, Special Servicer or Back-Up
Manager, as applicable, must pay all reasonable costs and expenses associated
with the transfer of its duties and cooperate reasonably with its successor in
order to effect such transfer. Except as provided herein, neither the Property
Manager nor the Special Servicer shall assign or transfer any of its rights,
benefits or privileges hereunder to any other Person or delegate to or
subcontract with, or authorize or appoint, any other Person to perform any of
the duties, covenants or obligations to be performed by it hereunder, or cause
any other Person to assume such duties, covenants or obligations. If, pursuant
to any provision hereof, all of the duties and obligations of the Property
Manager or the Special Servicer are transferred by an assignment and assumption
to a successor thereto, the entire amount of compensation payable to the
Property Manager or the Special Servicer, as the case may be, that accrues
pursuant hereto from and after the date of such transfer shall be payable to
such successor. Section 5.05 Rights of Certain Persons in Respect of the
Property Manager and the Special Servicer.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top095.jpg]
82 US-DOCS\96557504.296557504.7 Each of the Property Manager and the Special
Servicer shall afford to the other and, also to the Issuers and the Indenture
Trustee, upon reasonable notice, during normal business hours, (a) access to all
records maintained by it relating to the Mortgage Loans, Mortgaged Properties
and Leases included in the Collateral Pool and in respect of its rights and
obligations hereunder and (b) access to such of its officers as are responsible
for such obligations; provided, that, in no event shall the Property Manager or
Special Servicer be required to take any action that violates applicable law,
contract or regulation. The Issuers may, but are not obligated to, enforce the
obligations of the Property Manager and the Special Servicer hereunder and may,
but are not obligated to, perform, or cause a designee to perform, any defaulted
obligation of the Property Manager or the Special Servicer hereunder, or, in
connection with any such defaulted obligation, exercise the related rights of
the Property Manager or the Special Servicer hereunder; provided, however, that
neither the Property Manager nor the Special Servicer shall be relieved of any
of its obligations hereunder by virtue of such performance by any such Issuer or
its designee. The Issuer shall not have any responsibility or liability for any
action or failure to act by or with respect to the Property Manager or the
Special Servicer. Section 5.06 [Reserved]. Section 5.07 Property Manager or
Special Servicer as Owner of Notes. The Property Manager or an Affiliate of the
Property Manager, or the Special Servicer or an Affiliate of the Special
Servicer, may become the holder of any Notes or any LLC Interests with the same
rights (unless otherwise expressly provided in a Transaction Document) as it
would have if it were not the Property Manager, the Special Servicer or any such
Affiliate. If, at any time during which the Property Manager, the Special
Servicer or any of their respective Affiliates is the holder of any Note or LLC
Interest, the Property Manager or the Special Servicer proposes to take or omit
to take action (i) which action or omission is not expressly prohibited by the
terms hereof and would not, in the Property Manager or the Special Servicer’s
good faith judgment, violate the Servicing Standard, and (ii) which action, if
taken, or omission, if made, might nonetheless, in the Property Manager’s or the
Special Servicer’s good faith judgment, be considered by other Persons to
violate the Servicing Standard, the Property Manager or the Special Servicer
may, but need not, seek the approval of the holders of the Notes and the LLC
Interests to such action or omission by delivering to the Issuers and the
Indenture Trustee a written notice that (a) states that it is delivered pursuant
to this Section 5.07, (b) identifies the portion of Notes and LLC Interests
beneficially owned by the Property Manager or the Special Servicer or any
Affiliate of the Property Manager or the Special Servicer, and (c) describes in
reasonable detail the action that the Property Manager or the Special Servicer,
as the case may be, proposes to take or omit. Upon receipt of such notice, the
Issuers shall forward such notice to the applicable holders of the LLC
Interests. If, at any time, the Requisite Global Majority separately consent in
writing to the proposal described in the such notice, and if the Property
Manager or the Special Servicer, as the case may be, takes action and/or omits
to take action as proposed in such notice, such action and/or omission will be
deemed to comply with the Servicing Standard. It is not the intent of the
foregoing provision that the Property Manager or the Special Servicer be
permitted to invoke the procedure set forth herein with respect to routine
servicing matters arising hereunder, but rather in the case of unusual
circumstances.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top096.jpg]
83 US-DOCS\96557504.296557504.7 ARTICLE VI SERVICER REPLACEMENT EVENTS Section
6.01 Servicer Replacement Events. (a) “Servicer Replacement Event,” wherever
used herein with respect to the Property Manager or Special Servicer, means any
one of the following events: (i) any failure by the Property Manager or the
Special Servicer to remit or deposit moneys, as required under the Indenture or
this Agreement, to the Collection Account, the Release Account or the Payment
Account, which failure remains unremedied for onetwo (12) Business Day after the
earlier of (x) the date on which notice of such failure, requiring the same to
be remedied, is given to the Property Manager or Special Servicer, as
applicable, by the Indenture Trustee, or to such Property Manager or Special
Servicer, as applicable, and the Indenture Trustee by the Noteholders holding at
least 25% of the Aggregate Series Principal Balance and (y) actual knowledge of
such failure by such Property Manager or Special Servicer, as applicable; or
(ii) the Property Manager fails to make any P&I Advance as required by this
Agreement; (iii) the Property Manager fails to make any Property Protection
Advance or fails to pay (or, in the event the Property Manager is Spirit Realty,
fails to direct the Indenture Trustee to pay) any Emergency Property Expenses
from funds on deposit in the Collection Account, in each case as required by the
Indenture or this Agreement, which failure remains unremedied for threefour (34)
Business Days after the earlier of (x) the date on which notice of such failure,
requiring the same to be remedied, shall have been given to such Property
Manager by the Indenture Trustee, or to such Property Manager and the Indenture
Trustee by the Noteholders holding at least 25% of the Aggregate Series
Principal Balance and (y) actual knowledge of such failure by such Property
Manager; or (iv) either the Property Manager or the Special Servicer fails to
comply in any material respect with any other of the covenants or agreements on
the part of the Property Manager or the Special Servicer, as the case may be,
contained in this Agreement, which failure continues unremedied for a period of
30 days after the date on which written notice of such failure shall have been
received by the Property Manager or the Special Servicer, as applicable (15 days
in the case of a failure to pay the premium for any insurance policy required to
be maintained pursuant to this Agreement or such fewer days as may be required
to avoid the commencement of foreclosure proceedings for unpaid real estate
taxes or the lapse of insurance, as applicable); provided, however, that if the
failure is capable of being cured and such Property Manager or Special Servicer
is diligently pursuing that cure, the 30 day period will be extended for another
30 days; or



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top097.jpg]
84 US-DOCS\96557504.296557504.7 (v) any breach on the part of the Property
Manager or the Special Servicer of any representation or warranty contained in
this Agreement that materially and adversely affects the interests of the
Issuers or the Noteholders, and that continues unremedied for a period of 30
days after the date on which notice of such breach is given to the Property
Manager or the Special Servicer, as applicable; provided, however, that if the
breach is capable of being cured and such Property Manager or Special Servicer
is diligently pursuing that cure, the 30 day period will be extended for another
30 days; or (vi) (a) the Property Manager or the Special Servicer consents to
the appointment of a receiver, liquidator, trustee or similar official relating
to it or relating to all or substantially all of its assets or admits in writing
its inability to pay its debts or takes other actions indicating its insolvency
or inability to pay its obligations; or (b) a decree or order of a court having
jurisdiction in any involuntary case for the appointment of a receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings is entered against the Property Manager or the Special Servicer and
the decree or order remains in force for a period of 60 days; provided, that if
any decree or order cannot be discharged, dismissed or stayed within the 60-day
period, such Property Manager or Special Servicer will have an addition 30 days
to effect the discharge, so long as it commenced proceedings to have the decree
or order dismissed within the initial 60-day period and it is continuing to
pursue the discharge; or (vii) either the Property Manager or Special Servicer
assigns any of its obligations to any third party other than as permitted under
this Agreement or any other Transaction Document and does not remedy such breach
within five business daysBusiness Days of such assignment; or (viii) either the
Property Manager or the Special Servicer fails to observe any material reporting
requirements under this Agreement, which failure remains unremedied 30 days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Property Manager or the Special Servicer,
as applicable, by any other party to this Agreement or the Indenture Trustee; or
(ix) any Issuer or the Indenture Trustee has received notice in writing from any
Rating Agency then rating any Notes at the request of an Issuer citing servicing
concerns and stating that the continuation of the Property Manager or the
Special Servicer in such capacity would be the sole cause of or be a material
reason for, in and of itself, result in a downgrade, qualification or withdrawal
of any of the ratings then assigned by such Rating Agency or other nationally
recognized statistical ratings organization to such Notes; or (x) the
declaration of an Indenture Event of Default; or (xi) an Early Amortization
Event occurs and is continuing that is reasonably determined by the
BackupBack-Up Manager (unless the Back-Up Manager is then serving as Property
Manager or Special Servicer) or the Requisite Global Majority to be primarily
attributable to acts or omissions of the Property Manager or the Special



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top098.jpg]
85 US-DOCS\96557504.296557504.7 Servicer rather than general market factors
(provided that the occurrence of an Early Amortization Event determined to be
attributable to the acts or omissions of a Property Manager or Special Servicer
that has been replaced shall not cause a Servicer Replacement Event with respect
to any Successor Property Manager or Successor Special Servicer (including the
Back-Up Manager)); or (xii) the Property Manager or the Special Servicer has
engaged in fraud, gross negligence or willful misconduct in connection with its
performance under this Agreement and such event could reasonably be expected to
have a material adverse effect on the use, value or operation of the Collateral
Pool (taken as a whole), and remains unremedied for 30 days after the Property
Manager or the Special Servicer receives written notice thereof. When a single
entity acts as Property Manager and Special Servicer, a Servicer Replacement
Event in one such capacity shall constitute a Servicer Replacement Event in each
such capacity. In the event that the same entity is serving as both Property
Manager and Special Servicer and such entity is terminated hereunder in one such
capacity (in accordance with Section 6.01(b)), it shall automatically be
terminated in both such capacities. Each of the Property Manager and the Special
Servicer will notify the Indenture Trustee in writing of the occurrence of a
Servicer Replacement Event or an event that, with the giving of notice or the
expiration of any cure period, or both, would constitute a Servicer Replacement
Event promptly upon obtaining actual knowledge thereof. (b) (i) If any Servicer
Replacement Event (other than any Servicer Replacement Event under Sections
6.01(a)(vi)) occurs with respect to the Property Manager or the Special Servicer
(in either case, for purposes of this Section 6.01(b), the “Defaulting Party”)
of which a responsible officer of the Indenture Trustee shall have actual
knowledge shall occur, then the Indenture Trustee shall provide written notice
thereof to the Noteholders requesting that the Noteholders (excluding Spirit
Realty and its affiliates) direct the removal of the Property Manager and/or
Special Servicer or waive such Servicer Replacement Event. In the event that,
while such Servicer Replacement Event is continuing, the Requisite Global
Majority directs the removal of such Property Manager and/or Special Servicer,
as applicable, the Indenture Trustee will terminate such Property Manager or
Special Servicer by notice in writing to the Defaulting Party (with a copy of
such notice to each other party hereto). For the avoidance of doubt, no such
direction may occur in the event that a Servicer Replacement Event is not
continuing. Upon the occurrence of any Servicer Replacement Event under Sections
6.01(a)(vi) with respect to any Defaulting Party, such Defaulting Party shall be
immediately terminated without any further action on the part of any other
person. Following any such termination of a Defaulting Party as described in
this Section 6.01(b), the Back-Up Manager shall replace the Defaulting Party as
Property Manager and/or Special Servicer, as applicable, subject to and in
accordance with Section 6.02(b) and shall have all the rights, duties and
obligations of the Property Manager and/or Special Servicer, as applicable,
hereunder until a Successor Property Manager or Successor Special Servicer, as
applicable, shall have been appointed. Promptly after any such termination, the
Indenture Trustee (acting at the written direction of the Requisite Global
Majority) shall appoint a successor property manager (any property manager
appointed in such manner, the “Successor Property Manager”) and/or a successor
special servicer (the “any special servicer appointed in such manner, the
“Successor Special Servicer”) in



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top099.jpg]
86 US-DOCS\96557504.296557504.7 accordance with Section 6.01(b)(iii), each of
which shall serve as and have all the rights, duties and obligations of the
Property Manager and/or of the Special Servicer, as applicable, hereunder;
provided, that any Successor Property Manager or Successor Special Servicer must
be an Eligible Successor at the time of such appointment. Upon its appointment,
the Successor Property Manager or Successor Special Servicer shall be the
successor in all respects to the Property Manager or Special Servicer, as
applicable, and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed upon the Property Manager or Special
Servicer by the terms and provisions hereof; provided, that, no such Successor
Special Servicer or Successor Property Manager shall have any liability with
respect to any duties or obligations of the terminated Property Manager or
Special Servicer, as applicable, accruing prior to the date of such appointment.
Notwithstanding the foregoing, if a Servicer Replacement Event under Section
6.01(b)(ii) or (iii) occurs as a result of a failure by the Property Manager to
make any Advance and the Back-Up Manager makes such Advance, for so long as the
Property Manager has not reimbursed the amount of such Advance to the Back-Up
Manager, the Back-Up Manager will have the right to immediately terminate the
Property Manager (and the Special Servicer, if the Property Manager and the
Special Servicer are the same entity) and become the Successor Property Manager
(and the Successor Special Servicer, if the Property Manager being replaced and
the Special Servicer are the same entity). In any such event, the Back-Up
Manager shall be deemed to have been appointed the Successor Property Manager
and, if applicable, the Successor Special Servicer hereunder (regardless of
whether any of the other conditions of this Section 6.01(b) are satisfied). (ii)
(i) Unless otherwise expressly set forth herein, any such appointment of a
Successor Property Manager or Successor Special Servicer, other than the Back-Up
Manager, will be subject to (i) the satisfaction of the Rating Condition and
(ii) the written agreement of the Successor Property Manager or Successor
Special Servicer to be bound by the terms and conditions of this Agreement,
together with an Opinion of Counsel regarding the enforceability of such
agreement. Subject to the foregoing conditions set forth in Section 6.01(b), any
person, including any holder of Notes or LLC Interests or any Affiliate thereof,
may be appointed as Successor Property Manager or Successor Special Servicer.
(iii) (ii) In the event that a Successor Property Manager or Successor Special
Servicer (other than the Back-Up Manager), as applicable, has failed to assume
all of the duties and obligations of the Defaulting Party as provided in this
Agreement within 30 days of written notice of termination to such Defaulting
Party (the “Successor Replacement Date”), the Back-Up Manager shall
automatically (and without further action and regardless of whether any of the
other conditions of this Section 6.01(b) are satisfied) be (and shall have been
deemed to have been appointed) the Successor Property Manager or the Successor
Special Servicer, as applicable, under this Agreement; provided, however, that
the Indenture Trustee shall (at the direction of the Requisite Global Majority)
replace the Back-Up Manager acting as Successor Property Manager or Successor
Special Servicer without cause upon 30 days written notice and appoint a new
Successor Property Manager or Successor Special Servicer specified in such
Requisite Global Majority’s direction; provided, that (i) such appointment shall
be subject to the terms and conditions of the appointment of a Successor
Property Manager or Successor Special Servicer, as applicable, set forth in this
Section 6.01(b)(i) and (if) the Back-Up



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top100.jpg]
87 US-DOCS\96557504.296557504.7 Manager shall continue serving as Property
Manager or Special Servicer, as applicable, until such appointment is effected.
(iv) (iii) In the event that a Successor Property Manager or Successor Special
Servicer, as applicable, other than the Back-Up Servicer has not been appointed
within thirty (30) days of the applicable Successor Replacement Date, the
Back-Up Manager may (but shall not be obligated to) direct the Indenture Trustee
to appoint (for the avoidance of doubt, subject to the terms and conditions of
the appointment of a Successor Property Manager or Successor Special Servicer,
as applicable, set forth in this SectionSections 6.01(b)(i) and (ii)) a
Successor Property Manager or Successor Special Servicer designated by the
Back-Up Manager (which successor will be subject to the criteria described
above, including satisfaction of the Rating Condition); provided, that the
Back-Up Manager will continue serving as Property Manager or Special Servicer,
as applicable, until a Successor Property Manager or Successor Special Servicer,
as applicable, has been so appointed. If the Back-Up Manager does not direct the
Indenture Trustee to appoint a Successor Property Manager or Successor Special
Servicer within 6030 days of the applicable Successor Replacement Date, then
such Back-Up Manager will continue to serve as Property Manager or Special
Servicer, as applicable, and will no longer be permitted to so direct the
Indenture Trustee. (v) (iv) Each of the Property Manager and the Special
Servicer agrees that, if it is terminated pursuant to this Section 6.01(b), it
shall (i) promptly (and in any event not later than ten (10) Business Days prior
to the effective date of such termination) provide the Back-Up Manager or any
Successor Property Manager or Successor Special Servicer, as applicable, with
all documents and records in accordance with Section 6.02(b), (ii) cooperate
with such successor in effecting the termination of the duties, obligations,
responsibilities and rights of the Property Manager or Special Servicer
hereunder and transferring such duties, obligations and responsibilities to such
successor, (including carrying out the actions set forth in Section 6.02) and
(iii) in the event that it receives any amounts that constitute Collateral,
transfer such amounts to the Property Manager (it being understood that if the
Property Manager has been terminated, such amounts shall be transferred to the
Successor Property Manager that succeeds such Property Manager) within two (2)
Business Days after receipt thereof; provided, however, that the Property
Manager and the Special Servicer each shall, if terminated pursuant to this
Section 6.01(b), continue to be obligated for or entitled to pay or receive all
amounts accrued or owing by or to it under this Agreement on or prior to the
date of such termination, whether in respect of Property Protection Advances or
otherwise, and it and its directors, officers, employees and agents shall
continue to be entitled to the benefits of Section 5.03(a) notwithstanding any
such termination. Any Successor Property Manager or a Successor Special Servicer
shall use reasonable efforts to diligently complete the physical transfer of
servicing from the terminated Property Manager or Special Servicer, as
applicable, with the cooperation of such Property Manager or Special Servicer.
Section 6.02 Successor Property Manager. (a) In the event that a Successor
Property Manager (including the Back-Up Manager) is appointed, the terminated
Property Manager shall arrange for the delivery to the Successor



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top101.jpg]
88 US-DOCS\96557504.296557504.7 Property Manager of all of the Servicing Files
(other than with respect to any Specially Serviced Asset), which Servicing Files
shall contain sufficient data to permit the Successor Property Manager to assume
the duties of the Property Manager hereunder without delay on account of the
absence of relevant servicing information. In the event that a Successor Special
Servicer (including the Back-Up Manager) is appointed, the terminated Special
Servicer shall arrange for the delivery to the Successor Special Servicer of all
of the Servicing Files for any Specially Serviced Asset, which Servicing Files
shall contain sufficient data to permit the Successor Special Servicer to assume
the duties of the Special Servicer hereunder without delay on account of the
absence of relevant servicing information. If the Back-Up Manager has made any
Advances that the Property Manager was required to make but did not make which
have not been reimbursed, any Successor Property Manager (other than the Back-Up
Manager) will be required to reimburse the Back-Up Manager for such Advances as
a condition to its appointment as successor (and any amount so reimbursed will
be deemed to constitute Advances made by the Successor Property Manager). (b)
The Issuers, if they determine in their reasonable discretion that enforcement
rights and/or remedies are available to the holders of the Notes against the
terminated Property Manager or Special Servicer and it is prudent under the
circumstances to enforce such rights, agree to enforce their rights under this
Agreement against the terminated Property Manager or Special Servicer, including
any rights they have to enforce each Defaulting Party’s obligation to fully
cooperate in the orderly transfer and transition of servicing and otherwise
comply with the terms of this Agreement. In the event that the Successor Special
Servicer or Successor Property Manager discovers or becomes aware of any errors
in any records or data of the terminated Special Servicer or Property Manager
which impairs its ability to perform its duties hereunder, such Successor
Property Manager or Successor Special Servicer shall notify the Issuers and the
Indenture Trustee in writing of such errors and shall, at such terminated
Special Servicer’s or Property Manager’s expense and upon the Issuers’
direction, undertake to correct or reconstruct such records or data. (c) From
and after the date of this Agreement until the Back-Up Manager becomes the
Successor Property Manager, the Property Manager shall (i) provide or cause to
be provided to the Back-Up Manager on the 20th day of each month, in electronic
form, a complete data tape of the Mortgage Loan Schedule, the Mortgaged Property
Schedule and such other information as any Issuer may reasonably deem necessary,
including all information necessary to determine the Release Price with respect
to any Mortgage Loan or Mortgaged Property and the original purchase price paid
by any Issuer in respect of any Mortgage Loan or Mortgaged Property and (ii)
make available to the Back-Up Manager a copy of each Determination Date Report,
Modified Collateral Detail and Realized Loss Report and any Special Servicer
Report. The Back- Up Manager will perform an initial comprehensive data
integrity review and a monthly review of this information to determine whether
it provides adequate information to enable the Back-Up Manager to perform its
obligations hereunder as the Back-Up Manager. To the extent that the Back-Up
Manager determines within ten (10) calendar days of its receipt of such
information that such information is adequate for the Back-Up Manager to perform
its obligations as the Back-Up Manager, the Back-Up Manager will provide the
Issuers and the Indenture Trustee with written notice to that effect. To the
extent that the Back-Up Manager determines within ten (10) calendar days of its
receipt of such information that such information is inadequate for the Back- Up
Manager to perform its obligations as the Back-Up Manager, the Back-Up Manager
will



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top102.jpg]
89 US-DOCS\96557504.296557504.7 provide prompt written notice to the Issuers and
the Property Manager identifying any deficiencies in such information that do
not enable the Back-Up Manager to perform its obligations as the Back-Up
Manager. The Property Manager shall use its best efforts to provide any such
deficient information to the Back-Up Manager within ten (10) calendar days of
receipt of such notice from the BackUpBack-Up Manager. (d) Within ten (10)
Business Days of the date of receipt from the Property Manager, the Back-Up
Manager shall, in order to understand the purpose of each data field (and the
interrelationships among such data fields), review the form of Determination
Date Report, Modified Collateral Detail and Realized Loss Report and the Special
Servicer Report, each in the form agreed to by the Property Manager and the
Back-Up Manager. Provided the data in the Determination Date Report, the Special
Servicer Report and the Modified Collateral Detail and Realized Loss Report are
in a format readable by the Back-Up Manager, the Back-Up Manager shall create a
set of conversion routines and database mapping programs, as necessary, that
will enable the Back-Up Manager to (i) receive such data from the Property
Manager on a monthly basis and to ensure that the data is readable, and (ii)
independently generate such Determination Date Reports and Special Servicer
Reports, as applicable, in the event that it is appointed Successor Property
Manager or Successor Special Servicer. (e) On a monthly basis, the Back-Up
Manager shall (x) verify receipt of the Determination Date Report and the
Special Servicer Report required to be delivered by the Property Manager,
together with any other records and data supplied to the Issuers, Indenture
Trustee or otherwise hereunder, by Property Manager with respect to the Mortgage
Loans and Leases, and (y) verify that such records and data are in a readable
format. (f) The Back-Up Manager may resign from its obligations under this
Agreement (i) with the consent of the Requisite Global Majority, (ii) upon a
determination that the performance of its hereunder duties and obligations are
no longer permitted under applicable law or (iii) if the Back-Up Manager
identifies a successor back-up manager whose appointment as successor Back-Up
Manager satisfies the Rating Condition, and in each case a written assumption
agreement is executed whereby such successor assumes all rights, duties and
obligations of the Back-Up Manager. No such resignation shall become effective a
successor shall have assumed the responsibilities and obligations of the Back-Up
Manager party hereunder. Section 6.03 Additional Remedies of the Issuers and the
Indenture Trustee upon a Servicer Replacement Event. During the continuance of
any Servicer Replacement Event, so long as such Servicer Replacement Event shall
not have been remedied, in addition to the rights specified in Section 6.01, the
Issuers shall have the right, and the Indenture Trustee shall have the right, in
its own name and as trustee of an express trust, to take all actions now or
hereafter existing at law, in equity or by statute to enforce its rights and
remedies and to protect the interests, and enforce the rights and remedies, of
the Noteholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top103.jpg]
90 US-DOCS\96557504.296557504.7 remedy shall impair any such right or remedy or
shall be deemed to be a waiver of any Servicer Replacement Event. Section 6.04
Replacement of the Servicer. (a) Following the occurrence of the Spin-Off, Sprit
Realty may elect by written notice to the Issuers and the Indenture Trustee to
be replaced as Property Manager and Special Servicer by a direct or indirect
wholly owned subsidiary that is a Taxable REIT Subsidiary (any such replacement,
a “Permitted Replacement Event”); provided that (i) Spirit Realty has entered
into a performance guarantee (a copy of which shall be provided to the Issuers
and the Indenture Trustee) whereby Spirit Realty fully, unconditionally and
irrevocably guarantees the all obligations, including financial obligations, of
such subsidiary pursuant to this Agreement in such subsidiary’s capacity as
successor Property Manager and Special Servicer and (ii) immediately after
giving effect to such replacement, such subsidiary delegates all of its
obligations under this Agreement to Spirit Realty and Spirit Realty accepts such
delegation (which may involve an employee sharing agreement between Spirit
Realty and the Taxable REIT Subsidiary) (as confirmed by an Officer’s
Certificate of Spirit Realty and the applicable Taxable REIT Subsidiary). Any
such appointment of a successor Property Manager or successor Special Servicer
will be subject to the written agreement of the successor Property Manager or
successor Special Servicer to be bound by the terms and conditions of this
Agreement, together with an Opinion of Counsel delivered to the Issuers and the
Indenture Trustee regarding the enforceability of such agreement. (b) If a
Qualified Deleveraging Event occurs or if the Corporate Asset Management
Agreement is terminated for any reason, Spirit Realty (or any Taxable REIT
Subsidiary that has been appointed Property Manager and/or Special Servicer) may
resign or be replaced as Property Manager and Special Servicer (a “Permitted
Termination Event”), in each case, upon 30 days prior written notice from Spirit
Realty to the Issuers, or from the Issuers to Spirit Realty, as applicable, so
long as (i) a Qualified Eligible Successor has been appointed Property Manager
and Special Servicer, (ii) the Rating Condition has been satisfied and (iii) the
successor Property Manager and/or successor Special Servicer has agreed in
writing to be bound by the terms and conditions of this Agreement and the
Indenture Trustee has received an Opinion of Counsel regarding the
enforceability of such agreement. A “Qualified Eligible Successor” means any
Eligible Successor that, immediately prior to giving effect to its appointment
as Property Manager and/or Special Servicer, (i) owns and/or manages at least
ten million (10,000,000) square feet of commercial property and (ii) has Net
Assets of not less than $50,000,000 and covenants with the Indenture Trustee (on
behalf of the Noteholders) to maintain Net Assets in at least such amount at all
times. “Net Assets” for purposes of such definition means with respect to any
entity the difference between (i) the fair value of such entity’s assets, but
excluding accumulated depreciation, and (ii) such entity’s liabilities
determined in accordance with GAAP. Each of the Property Manager and the Special
Servicer agrees that in the event that it receives any amounts that constitute
Collateral after giving effect to its resignation, it will transfer such amounts
to the successor Property Manager within two business days after receipt
thereof.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top104.jpg]
91 US-DOCS\96557504.296557504.7 ARTICLE VII TRANSFERS AND EXCHANGES OF MORTGAGED
PROPERTIES AND MORTGAGE LOANS BY THE APPLICABLE ISSUERS; RELEASE OF MORTGAGED
PROPERTIES AND MORTGAGE LOANS BY THE APPLICABLE ISSUERS. Section 7.01 Released
Mortgage Loans and Released Mortgaged Properties. (a) The applicable Issuers may
obtain the release (the “Release”) of Mortgage Loans or Mortgaged Properties
(any such Mortgage Loan or Mortgaged Property, a “Released Mortgage Loan” or
“Released Mortgaged Property” as applicable) from the lien of the Indenture in
connection with (i) the exercise of a Third Party Purchase Option, (ii) the
purchase or substitution of a Delinquent Asset or Defaulted Asset by the Special
Servicer or the Property Manager or any assignee thereof, (iii) the repurchase
or substitution of a Mortgage Loan or Mortgaged Property by an applicable Cure
Party due to a Collateral Defect, (iv) the sale of a Mortgage Loan or Mortgaged
Property to the Support Provider, a or to a Support Provider SPE, Spirit Realty
or to a third party unaffiliated with Spirit Realty or to a Spirit SPE orthe
Support Provider , (v) the exchange of a Mortgage Loan or Mortgaged Property
with the Support Provider, a third party unaffiliated with the Support Provider,
a Support Provider SPE, Spirit Realty, Spirit SPE or a third-party unaffiliated
with Spirit Realty or the Support Provider or a Spirit SPE(vi) an Early
Refinancing Prepayment. In connection with the Release of (ix) any Released
Mortgaged Property, the related Lease and the related Lease File shall be
simultaneously released from the lien of the Indenture or (iiy) any Released
Mortgage Loan, the related Loan File shall be simultaneously released from the
lien of the Indenture. The applicable Issuers shall obtain any Release that it
is required to obtain in accordance with the terms hereof. (b) Except in
connection with the release of a Mortgage Loan or a Mortgaged Property in
exchange for one or more Qualified Substitute Mortgage Loans or one or more
Qualified Substitute Mortgaged Properties or a release in connection with an
Early Refinancing Prepayment, the applicable Issuer will be required to obtain
the applicable Release Price in order to obtain the Release of a Mortgage Loan
or Mortgaged Property. The “Release Price” for any Mortgage Loan or Mortgaged
Property will be an amount equal to (i) the Third Party Option Price if the
release occurs in connection with any Third Party Purchase Option, (ii) with
respect to any Delinquent Asset or Defaulted Asset purchased by the Special
Servicer or the Property Manager or any assignee thereof the greater of (A) the
Fair Market Value thereof and (B) the Allocated Loan Amount thereof as of the
First Collateral Date with respect thereto, (iii) the Payoff Amount with respect
to any Mortgage Loan or Mortgaged Property repurchased by the related Originator
or the Support Provider due to a Collateral Defect, (iv (or an equivalent amount
recorded as a contribution in such calculations), (iv) with respect to any
Terminated Lease Property, the Fair Market Value thereof, (v) the greater of (A)
the Fair Market Value and (B) the sum of 125115% of the Allocated Loan Amount
thereof as of the First Collateral Date with respect thereto plus unreimbursed
Property Protection Advances (plus Advance Interest thereon), Emergency Property
Expenses, Extraordinary Expenses, Special Servicing Fees, Liquidation Fees and
Workout Fees for any Mortgage Loan or Mortgaged Property sold to the Support
Provider, a Support Provider



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top105.jpg]
92 US-DOCS\96557504.296557504.7 SPE, Spirit Realty, a Spirit SPE or to a third
party unaffiliated with Spirit Realty or to a Spirit SPEthe Support Provider or
(vvi) the Fair Market Value of any Mortgage Loan or Mortgaged Property, as
applicablein each case, in each case if (X) the Property Manager or the Special
Servicer deems the release and sale of such Mortgage Loan or Mortgaged Property
pursuant to this clause (vi) to be in the best interest of the Noteholders and
(Y) the Rating Agency Notification Condition is satisfied with respect to such
release and sale; provided, that after giving effect to such sale, the aggregate
Collateral Value of all Mortgaged Properties (determined as of the First
Collateral Date with respect to such Mortgaged Properties) and Mortgage Loans
(determined as of the release date with respect to each such Released Mortgage
Loan) owned by the Issuer that have been sold to affiliates of the Issuersany
Issuer or Spirit Realty pursuant to this clause (vvi) would not exceed, (a) in
any twelve month period, 15.0% of the Aggregate Collateral Value as of the most
recent Series Closing Date (which may be as of the date hereof) or (b) 35.0% of
the Aggregate Collateral Value (determined as of the applicable Starting Closing
Date) during the Series Closing Period in which such sale occurs; provided,
further, that the Issuers shall only be permitted to sell such Mortgaged
Properties and Mortgage Loans pursuant to this clause (vvi) to its affiliates
(or affiliates of Spirit Realty) in the event that the Property Manager or the
Special Servicer determines that such sale is reasonably necessary in order to
manage the Cashflow Coverage Ratios or compliance with the Maximum Asset
Concentrations. In addition, the Issuers shall not acquire any Mortgaged
Property or Mortgage Loan pursuant to this Section 7.01 in the event that, after
giving effect to such acquisition, any Property Concentration would exceed the
Maximum Asset Concentrations set forth in the Indenture or any Series Supplement
and in effect at the time of such acquisition. Notwithstanding anything in the
Transaction Documents to the contrary, no Release Price will be payable with
respect to any Release Parcel transferred to a Tenant pursuant to an obligation
under the related Lease in connection with a Specified Permitted Subdivision
and, in such case, the Indenture Trustee will release such property from the
Collateral Pool, subject only to receipt of an Officer’s Certificate from the
Property Manager certifying that: (i) the Specified Permitted Subdivision will
not result in a reduction of the Collateral Value of the original property that
was subdivided in connection with such Specified Permitted Subdivision, (ii) the
Specified Permitted Subdivision is in compliance in all material respects with
all requirements of law, (iii) the Specified Permitted Subdivision will not
impair or otherwise adversely affect the liens, security interests and other
rights of the Issuers in the portion of the property not being released (the
“Remaining Parcel”), (iv) the Remaining Parcel will comply with all requirements
of law (including, without limitation, all zoning (including any parking
requirements) and building codes) as well as the applicable requirements of the
Lease, (v) the Remaining Parcel will constitute a separate and legal lot for
subdivision, assessment and zoning purposes, (vi) the Remaining Parcel will
either constitute a separate and legal lot for tax purposes or an application
for a separate tax lot identification will have been submitted and an escrow
account will have been established with sufficient funds on deposit to pay taxes
on both the Release Parcel and the Remaining Parcel, (vii) the release of the
Release Parcel will not materially adversely affect ingress or egress to or from
the Remaining Parcel or access to utilities for the Remaining Parcel, (viii) the
Release Parcel does not include any improvements that are subject to the related
Lease, (ix) the documents with respect to the Specified Permitted Subdivision
will not impose any new obligations upon, or otherwise further burden, the
Remaining Parcel in any way other than customary reciprocal easements; and (x)
the Property Manager or the Tenant has obtained or caused to be obtained all
necessary approvals, consents or permits with respect



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top106.jpg]
93 US-DOCS\96557504.296557504.7 to such Specified Permitted Subdivision (whether
from applicable governmental or municipal authorities, parties to instruments of
record affecting the property or otherwise). The certifications described in the
preceding sentence are collectively referred to herein as the “Specified
Permitted Subdivision Conditions.” Any costs or expenses incurred in connection
with any Specified Permitted Subdivision will be paid by the Property Manager
from its own funds. In determining the Fair Market Value with respect to any
Mortgaged Property or Mortgage Loan, the Property Manager or the Special
Servicer, as applicable, shall establish a price determined to be the most
probable price which such Mortgage Loan or Mortgaged Property should bring in a
competitive and open market under all conditions requisite to a fair sale, the
buyer and seller each acting prudently and knowledgeably, and assuming the price
is not affected by undue stimulus. In making any such determination, the
Property Manager or Special Servicer, as applicable, (X) may obtain an MAI
appraisal of the related Mortgaged Property; provided that in the case of a sale
of a Mortgaged Property or Mortgage Loan to an affiliate of theany Issuer or
Spirit Realty pursuant to clause (vvi) of the definition of “Release Price”, the
Property Manager or Special Servicer shall obtain such an appraisal unless (x)
an appraisal with respect to the related Mortgaged Property or property securing
such Mortgage Loan has been delivered within twelve months prior to the sale of
such Mortgaged Property or Mortgage Loan and (y) neither the Property Manager
nor the Special Servicer reasonably believes that the value of such Mortgaged
Property or property securing such Mortgage Loan has materially increased in
value since the date of such appraisal and (Y) shall assume the consummation of
a sale as of a specified date and the passing of title from seller to buyer
under conditions whereby: (i) buyer and seller are typically motivated; (ii)
both parties are well informed or well advised, and acting in what they consider
their best interests; (iii) a reasonable time is allowed for exposure in the
open market; (iv) payment is made in terms of cash in United States dollars or
in terms of financial arrangements comparable thereto; and (v) the price
represents the normal consideration for such Mortgage Loan or Mortgaged Property
unaffected by special or creative financing or sales concessions granted by
anyone associated with the sale. In making any such determination, the Property
Manager or Special Servicer shall take into account, among other factors, the
period and amount of the delinquency on such Mortgage Loan or Lease, the
occupancy level and physical condition of the related Mortgaged Property, the
state of the local economy in the area where the Mortgaged Property is located,
and the time and expense associated with a purchaser’s foreclosing on the
related Mortgaged Property. In addition, the Property Manager or the Special
Servicer, as applicable, shall refer to all other relevant information obtained
by it or otherwise contained in the related servicing file, taking into account
any change in circumstances regarding the related Mortgaged Property known to
the Property Manager or the Special Servicer, as applicable, that would
materially affect the value of the related Mortgaged Property reflected in the
most recent related appraisal. Furthermore, the Property Manager or the Special
Servicer, as applicable, may consider available objective third party
information obtained from generally available sources, as well as information
obtained from vendors providing real estate services to the Property Manager or
the Special Servicer, as applicable, concerning the market for distressed real
estate loans and the real estate market for the subject property type in the
area where the related Mortgaged Property is located. The Property Manager or
the Special Servicer, as applicable, may also conclusively rely on any opinions
or reports of qualified independent experts in real estate or commercial
mortgage loan



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top107.jpg]
94 US-DOCS\96557504.296557504.7 matters. All reasonable costs and expenses
incurred by the Property Manager or the Special Servicer, as applicable,
pursuant to making a determination of Fair Market Value shall constitute, and be
reimbursable as, Property Protection Advances. (c) Any (i) Release Price (plus
sales proceeds in excess thereof (any such excess amount, a “Purchase Premium”))
received by the applicable Issuer in connection with the release of a Mortgage
Loan or Mortgaged Property (other than during a Disposition Period) and (ii) any
Balloon PaymentsPayment or Principal PrepaymentsPrepayment received in
connection with a Mortgage Loan, in each case shall be deposited into the
Release Account (or, during the continuance of an Early Amortization Event, the
Collection Account or an Exchange Account pursuant to Section 7.01(d) below).
(d) For the avoidance of doubt, an Issuer may obtain the release of a Mortgage
Loan or a Mortgaged Property in exchange for one or more Qualified Substitute
Mortgage Loans or one or more Qualified Substitute Mortgaged Properties, as
applicable, subject to the terms hereof. (e) (i) After giving effect to any sale
or exchange of a Mortgage Loan or Mortgaged Property, the aggregate Collateral
Value of all Released Mortgaged Properties (determined as of the First
Collateral Date with respect to each such Released Mortgaged Property) and
Released Mortgage Loans (determined as of the release date with respect to each
such Released Mortgage Loan) sold or exchanged by any Issuer during the Closing
Date Period in which such sale or exchange occurs shall not exceed 35.0% of the
Aggregate Collateral Value (determined as of the applicable Starting Closing
Date) unless the Rating Condition is satisfied; provided that releases and
exchanges or substitutions in connection with Collateral Defects, sales pursuant
to the exercise of Third Party Purchase Options, sales during the Disposition
Period and, transfers or exchanges of Terminated Lease Properties, Risk-Based
Substitutions and releases in connection with an Early Refinancing Prepayment
shall not be subject to the foregoing limitation or taken into consideration in
determining such aggregate Collateral Values of such Released Mortgaged
Properties and Released Mortgage Loans.. (ii) If any of the following criteria
are satisfied, the release of a Mortgaged Property in exchange for one or more
Qualified Substitute Mortgaged Properties or, solely in the case of clause (d)
below, the release of a Mortgage Loan in exchange for one or more Qualified
Substitute Mortgage Loans or Qualified Substitute Mortgaged Properties will
constitute a “Risk- BasedRisk-Based Substitution”: (a) the remaining term to
maturity of the related Lease is less than three years from the date of the
proposed substitution and the Property Manager, in accordance with the Servicing
Standard, determines that there is a reasonable risk of non-renewal of such
Lease; based on written communications from the Tenant under such Lease, the
Property Manager, in accordance with the Servicing Standard, determines that
there is a reasonable risk of nonrenewal of such Lease; (c) the Issuer has
received from the Tenant under the related Lease written notice of the
non-renewal of such Lease; or (d) the Property Manager, in accordance with the
Servicing Standard, determines that there is a reasonable risk of monetary
default by the Tenant under such Lease or the Borrower



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top108.jpg]
95 US-DOCS\96557504.296557504.7 under such Mortgage Loan, as applicable, or such
a default has occurred or such Lease or Mortgage Loan is or relates to a
Defaulted Asset. (iii) (f) (iii) If the Class Principal Balance of any Class of
Notes is greater than zero on the Payment Date that is three years prior to the
earliest Legal Final Payment Date of any outstanding Class of Notes, then a
disposition period (the “Disposition Period”) will commence on such Payment Date
and will continue until the earlier of (i) the date on which the Class Principal
Balance of the Class of Notes having the earliest Legal Final Payment Date is
reduced to zero and (ii) such Legal Final Payment Date. During the Disposition
Period, the Property Manager will be required to utilize efforts consistent with
the Servicing Standard to either (i) sell (on behalf of the Issuers) each
Mortgage Loan and Mortgaged Property for a price equal to the greater of (x) the
applicable Release Price and (y) the applicable Allocated Loan Amount (and in
each case in accordance with the other provisions set forth in this Agreement)
or (ii) sell (on behalf of the Issuers) all the Mortgage Loans and Mortgaged
Properties for no less than an amount sufficient to generate proceeds which
would, when combined with all other amounts available for such purposes on
deposit in the Collection Account and applied as described in Section 2.11 of
the Indenture, cause the Class Principal Balance of each Class of Notes to be
reduced to zero and all outstanding expenses of the Issuers to be paid. In the
event of any such disposition, the sales proceeds therefor will be deposited as
Unscheduled Proceeds into the Collection Account and applied as part of the
Available Amount on the Payment Date relating to the Collection Period in which
such deposit occurs. (g) Except with respect to repurchases or substitutions by
the Originator or Support Provider due to a Collateral Defect, an Issuer may
only sell or exchange its Mortgaged Properties and Mortgage Loans to or with any
of its affiliates subject to the following conditions: (a) such Issuer may sell
or exchange such Mortgaged Properties and Mortgage Loans only to or with a
Spirit SPE that is not the Originator who conveyed such Mortgaged Property or
Mortgage Loan to the Issuer or, in the case of such Mortgaged Properties or
Mortgage Loans that are (or relate to) Delinquent Assets or Defaulted Assets, to
or with the Property Manager, the Special Servicer or a Spirit SPE that is not
the Originator who conveyed such Delinquent Asset or Defaulted Asset to the
Issuer and (b) unless such Issuer receives (or has previously received) an
Opinion of Counsel relating to “true sale”, “true contribution” or similar
matters (or a bring-down to any such Opinion of Counsel previously given), the
Aggregate Collateral Value of all Mortgaged Properties and Mortgage Loans owned
by such Issuer that are sold to or exchanged with affiliates of such Issuer
during any Closing Date Period or twelve-month period may not exceed (h) 15.0%
of the Collateral Value of the Mortgage Loans and Mortgaged Properties owned by
such Issuer as of the beginning of such twelve-month period or the Starting
Closing Date of such Closing Date Period, as applicable or (b) 10.0% of the
Collateral Value of the Mortgage Loans and Mortgaged Properties owned by such
Issuer as of the first date on which such Issuer issued (or co-issued) any
Notes. (f) If the Rating Condition is satisfied, the Property Manager and the
Issuers may enter into an Exchange Agreement with a Qualified Intermediary to
establish a Like-



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top109.jpg]
96 US-DOCS\96557504.296557504.7 Kind Exchange Program. If a Like-Kind Exchange
Program is established, the Property Manager and the Issuers (or the Property
Manager on behalf of the Issuers) shall be permitted to: (i) Assign their
respective rights to each Relinquished Property Agreement and Replacement
Property Agreement to the Qualified Intermediary in accordance with Section
1.1031(k)-1(g)(4)(iv) of the Treasury Regulations (or any successor section
thereto); and (ii) Deposit all Relinquished Property Proceeds in the Exchange
Account (in lieu of depositing such amount in the Release Account), which such
amounts may be disbursed from such Exchange Account to the applicable seller of
any Replacement Property; Provided, that, no such assignment pursuant to clause
(d)(i) above or deposit in the Exchange Account pursuant to clause (ii) above
shall be permitted unless, (A) the Issuers have established the Exchange Reserve
Account and (B) the Exchange Cash Collateral relating to the applicable
Relinquished Property has been deposited in the Exchange Reserve Account. If an
Early Amortization Event has occurred and is continuing, all Exchange Cash
Collateral on deposit in the Exchange Reserve Account shall be transferred to
the Collection Account as Unscheduled Proceeds and applied as Unscheduled
Principal Payments on the Payment Date following the commencement of such Early
Amortization Event. Upon such transfer of Exchange Cash Collateral, the
Indenture Trustee will release any interest in any right to receive any related
amounts of Relinquished Property Proceeds on deposit in the Exchange Account.
Upon the purchase of any Qualified Substitute Mortgaged Property using any
Relinquished Property Proceeds, if directed by the Property Manager, the
Indenture Trustee will release Exchange Cash Collateral in an amount equal to
the amount of such Relinquished Property Proceeds that were used for such
purchase directly to the Issuers without depositing such amount in the
Collection Account. In addition, if any Relinquished Property Proceeds on
deposit in the Exchange Account are transferred to the Release Account as a
result of a failed exchanged or otherwise, if directed by the Property Manager,
the Indenture Trustee to release Exchange Cash Collateral in an amount equal to
the amount of such Relinquished Property Proceeds transferred to the Release
Account directly to the Issuers without depositing such amount in the Collection
Account. Exchange Cash Collateral will be invested in Permitted Investments as
directed by the Issuers, or if no such direction is received, will be held
uninvested. Any such Permitted Investment must (i) have a maturity date prior to
the Payment Date following the date of such direction and (ii) have a short-term
rating of not less than “A- 2” by S&P. Any interest or other income earned on
funds in the Exchange Reserve Account (including interest on any Permitted
Investments) will be treated as Unscheduled Proceeds for the applicable Payment
Date.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top110.jpg]
97 US-DOCS\96557504.296557504.7 Section 7.02 Third Party Purchase Options;
Release of Mortgaged Properties to Affiliates under Defaulted or Delinquent
Assets; Early Refinancing Prepayment; Other Sales or Exchanges. (a) In the event
any third party authorized to do so exercises a Third Party Purchase Option in
accordance with the terms of the applicable Lease, the Third Party Option Price
(without giving effect to clause (ii) in the definition thereof) paid by such
third party shall be deposited into the Release Account (or, during the
continuance of an Early Amortization Amount, the Collection Account), at the
direction of the Property Manager, and upon receipt of an Officer’s Certificate
from the Property Manager to the effect that such deposit has been or will be
made (which the Property Manager shall deliver to the Indenture Trustee and the
Issuers promptly after such deposit is made or immediately prior to the time at
which such deposit will be made), the Indenture Trustee shall execute and
deliver such instruments of transfer or assignment, in each case without
recourse, as shall be provided to it by the Property Manager and are reasonably
necessary to release the related Mortgage or any other lien on or security
interest in such Mortgaged Property (each, a “Third Party Option Mortgaged
Property”), whereupon such Mortgaged Property may be sold, transferred or
otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage. Each of the applicable Issuers and the Property
Manager hereby covenant and agree that they shall not solicit any Person to
exercise any Third Party Purchase Option. (b) A Mortgaged Property leased under
or constituting any Delinquent Asset or any Defaulted Asset, or a Mortgage
Property securing or constituting any Delinquent Asset or any Defaulted Asset,
may at the option of the Property Manager or Special Servicer be (a) purchased
by the Special Servicer or the Property Manager or any assignee thereof for cash
in an amount equal to the applicable Release Price, or (b) substituted for one
or more Qualified Substitute Mortgaged Properties or Qualified Substitute
Mortgage Loans owned by the Special Servicer, the Property Manager or any
assignee thereof; provided, that (1) no Early Amortization Event has occurred
and is continuing or would occur as a result of such purchase or substitution or
(2) the Rating Condition is satisfied with respect to such purchase or
substitution. The Indenture Trustee shall execute and deliver such instruments
of release, transfer or assignment, in each case without recourse, as shall be
provided to it by the applicable Issuer and are reasonably necessary to release
any lien or security interest in the Released Mortgage Loan or Released Mortgage
Property relating to such purchase or substitution, whereupon such Mortgaged
Property may be sold, transferred or otherwise disposed of by such Issuer, free
and clear of the lien of the Indenture and any Mortgage. (c) The applicable
Issuer may (i) sell any of its Mortgage Loans or Mortgaged Properties and
related Leases for cash equal to any amount not less than the applicable Release
Price and/or (ii) exchange such Mortgage Loan or Mortgaged Property for one or
more Qualified Substitute Mortgage Loans or Qualified Substitute Mortgaged
Properties, as applicable, in each case in a transaction with (1) a third party
unaffiliated with Spirit Realty or, (2) a Spirit SPE or (3) a Support Provider
SPE; provided, however, that no Early Amortization Event has occurred and is
continuing or would occur as a result of such sale or exchange (unless the
Rating Condition is satisfied with respect to such sale or exchange) and that
any Spirit SPE purchasing such Mortgage Loan or Mortgaged Property must agree in
writing not to transfer or convey such Mortgage Loan or Mortgaged Property to
the Support Provider or



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top111.jpg]
98 US-DOCS\96557504.296557504.7 any Affiliate thereof that was a prior owner of
such Mortgage Loan or Mortgaged Property without the receipt of an Opinion of
Counsel relating to true sale matters with respect to such sale or exchange. The
Indenture Trustee shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse, as shall be provided to
it by the applicable Issuer and are reasonably necessary to release any lien or
security interest in the Released Mortgage Loan or Released Mortgage Property
relating to such sale or exchange, whereupon such Mortgaged Property may be
sold, transferred or otherwise disposed of by such Issuer, free and clear of the
lien of the Indenture and any Mortgage. (d) In the event that the applicable
Tenant or any other Person pays any cash price in connection with the exercise
of a Third Party Purchase Option, the Issuers (or the Property Manager or
Special Servicer, as applicable, on behalf of the Issuers) may use a portion of
such cash price (not to exceed the Third Party Option Expenses with respect to
such exercise) to pay the applicable costs and expenses incurred by the Issuers
(or such Property Manager or Special Servicer on behalf of such Issuers) in
connection with such exercise (and such portion shall not constitute part of the
Available Amount for any Payment Date). Section 7.03 Transfer of Lease to New
Mortgaged Property. In the event a Tenant under a Lease requests that such Lease
be modified to apply to a property (owned by such Tenant or an Affiliate
thereof) in lieu of the related Mortgaged Property, the substitute property
shall be acquired by the applicable Issuer (with the consent of the Issuer and
the Property Manager or Special Servicer, as applicable) from such Tenant or
Affiliate thereof in exchange for the original Mortgaged Property (each such
original Mortgaged Property, a “Lease Transfer Mortgaged Property”) and such
substitute property will be mortgaged to the Indenture Trustee; provided,
however, that none of the applicable Issuer, the Property Manager or the Special
Servicer shall consent to the substitution of a Lease Transfer Mortgaged
Property unless (i) the substituted property is a Qualified Substitute Mortgaged
Property and satisfies any criteria set forth in such Lease and (ii) the
Property Manager and Back-Up Manager have been reimbursed for all Property
Protection Advances and Emergency Property Expenses related to the Lease
Transfer Mortgaged Property. Upon the Indenture Trustee’s receipt of an
Officer’s Certificate from the Property Manager to the effect that such
modification and substitution has been or will be completed in accordance with
the terms hereof (which shall include a certification that the applicable Issuer
has executed and delivered (or immediately will execute and deliver) a Mortgage
with respect to the applicable Lease Transfer Mortgaged Property to the
Indenture Trustee), the Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by such Issuer and are reasonably necessary to
release any lien or security interest in the Lease Transfer Mortgaged Property,
whereupon such Lease Transfer Mortgaged Property may be sold, transferred or
otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage. Any proceeds of such sale, transfer or other
disposition shall not constitute part of the Collateral and shall not be
deposited in the Collection Account or the Release Account. In connection with
an Early Refinancing Prepayment, if directed by an Issuer (or the Property
Manager on behalf of an Issuer) the Indenture Trustee will release Mortgaged
Properties and Mortgage Loans with an aggregate Allocated Loan Amount not to
exceed



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top112.jpg]
99 US-DOCS\96557504.296557504.7 the Qualified Release Amount; provided, however,
that the Rating Condition is satisfied in connection with such release and such
release does not cause (i) an Event of Default or Early Amortization Event to
occur or (ii) a Maximum Asset Concentration to be exceeded after giving effect
to such release (or if, prior to such release, an existing Maximum Asset
Concentration is already exceeded, the release of such Mortgaged Properties or
Mortgage Loans will reduce the Maximum Asset Concentration or such Maximum Asset
Concentration will remain unchanged after giving effect to such release).
Section 7.04 Criteria Applicable to all Mortgage Properties and Mortgage Loans
included in the Collateral Pool. (a) No Issuer shall acquire, either in
connection with a New Issuance or as a Qualified Substitute Mortgage Loan or
Qualified Substitute Mortgaged Property, any real property or mortgage loan that
will not meet the definition of “Mortgaged Property” or “Mortgage Loan”, as
applicable, set forth herein or that is operated in a business sector other than
a “Business Sector” as defined in the most recent Series Supplement which
includes a definition of “Business Sector.” (b) For each Mortgaged Property
included in the Collateral Pool, on or prior to the later of (i) the First
Collateral Date with respect to such Mortgaged Property and (ii) the Applicable
Series Closing Date, the Property Manager shall assign such Mortgaged Property
to a particular Business Sector (and such Mortgaged Property shall be
categorized as solely being in such Business Sector). From and after such
assignment with respect to such Mortgaged Property, the Property Manager shall
not assign such Mortgaged Property to a different Business Sector. (c) For each
Mortgaged Property securing a Mortgage Loan included in the Collateral Pool, on
or prior to the later of (i) the First Collateral Date with respect to such
Mortgage Loan and (ii) the Applicable Series Closing Date, the Property Manager
shall assign such Mortgaged Property to a particular Business Sector (and such
Mortgaged Property shall be categorized as solely being in such Business
Sector). From and after such assignment with respect to such Mortgaged Property,
the Property Manager shall not assign such Mortgaged Property to a different
Business Sector. (d) (d) If the definition of “Business Sector” in the Indenture
is amended pursuant to an amendment, the Property Manager may reasonably
re-designate any Mortgaged Property included in the Collateral Pool in order to
give effect to such amendment. (e) The Loan Documents for any adjustable rate
Mortgage Loan added to the Collateral Pool after the Series 2017-1 Closing Date
that accrues interest based on LIBOR will contain provisions that provide for
interest to accrue in an alternate manner in the event LIBOR becomes
unavailable. (f) The Loan Documents for any Mortgage Loan added to the
Collateral Pool after the Series 2017-1 Closing Date will contain provisions
that require Monthly Loan Payments of interest and scheduled principal to be
payable by the related Borrower on the first day of each calendar month. Section
7.05 Restrictions on Environmental Condition Mortgaged Properties.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top113.jpg]
100 US-DOCS\96557504.296557504.7 An Environmental Condition Mortgaged Property
shall not be considered a Qualified Substitute Mortgaged Property; provided that
a Protective Mortgage Loan may be secured by an Environmental Condition
Mortgaged Property (and, for the avoidance of doubt, any Environmental Condition
Mortgaged Property may be considered a Qualified Substitute Mortgaged Property
for purposes of determining whether a Protective Mortgage Loan constitutes a
Qualified Substitute Protective Mortgage Loan). Section 7.06 Terminated Lease
Property. An Issuer may remove a Terminated Lease Property from the Collateral
Pool in exchange for the addition of one or more Qualified Substitute Mortgaged
Properties to the Collateral Pool pursuant to the provisions of Section 7.01.
ARTICLE VIII TERMINATION Section 8.01 Termination Upon Repurchase or Liquidation
of All Mortgaged Properties or Discharge of Indenture. The respective
obligations and responsibilities under this Agreement of the Property Manager,
the Special Servicer, the Back-Up Manager and the Issuers shall terminate upon
the earlier of (i) liquidation or final payment under the last remaining
Mortgage Loan or Lease with respect to a Mortgaged Property included in the
Collateral Pool and (ii) satisfaction of the indebtedness evidenced by the
Notes. ARTICLE IX MISCELLANEOUS PROVISIONS Section 9.01 Amendment. Subject to
the provisions of Article VIII of the Indenture governing amendments,
supplements and other modifications to this Agreement, this Agreement may be
amended, supplemented or modified by the parties hereto from time to time but
only by the mutual written agreement signed by the parties hereto with 20 days’
prior written notice to the Rating Agencies. The Property Manager shall furnish
to each party hereto and to the Issuers a fully executed counterpart of each
amendment to this Agreement. The parties hereto agree that no modifications or
amendments will be made to the Indenture, any Series Supplement or other
Transaction Documents without the consent of the Property Manager, the Special
Servicer or the Back-Up Manager, as applicable, if such person would be
materially adversely affected by such modification or amendment, regardless of
whether such person is a party to such agreement. Section 9.02 Counterparts.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top114.jpg]
101 US-DOCS\96557504.296557504.7 This Agreement may be executed simultaneously
in any number of counterparts, each of which shall be deemed to be an original,
and all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed in several counterparts, each of which counterparts
shall be deemed an original instrument and all of which together shall
constitute a single Agreement. Delivery of an executed counterpart of a
signature page of this Agreement in Portable Document Format (PDF) or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Agreement. Section 9.03 GOVERNING LAW. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE
(WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. Section 9.04 Notices. All notices, requests and other communications
hereunder shall be in writing and, unless otherwise provided herein, shall be
deemed to have been duly given if delivered by courier or mailed by first class
mail, postage prepaid, or if transmitted by facsimile or e-mail and confirmed in
a writing delivered or mailed as aforesaid, to: (a) the Property Manager or
Special Servicer, Spirit Realty, L.P., 16767 N. Perimeter Drive, Suite 210,
Scottsdale, Arizona 85260; fax: 480-606-0826; e-mail: rberry@spiritrealty.com;
(b) in the case of the Back-Up Manager, Midland Loan Services, a division of PNC
Bank, National Association, 10851 Mastin Street, Suite 700, Overland Park,
Kansas, 66210, Attention: President, facsimile number: 913-253-9009, e-mail:
noticeadmin@midlandls.com and noticeadmin@pnc.com, with a copy to, Andrascik &
Tita LLC, 1425 Locust Street, Suite 268, Philadelphia, PA 19102, Attention:
Stephanie Tita, e-mail: stephanie@kanlegal.com; (c) in the case of the Issuers:
to Spirit Master Funding, LLC, Spirit Master Funding II, LLC, Spirit Master
Funding III, LLC or the name of any other Issuer, as applicable, at 16767 N.
Perimeter Drive, Suite 210, Scottsdale, Arizona 85260, facsimile number: 480-
606-0820; Attention: Ryan Berry, General Counsel; e-mail:
rberry@spiritrealty.com; (d) in the case of the Indenture Trustee, Citibank,
N.A., 388 Greenwich Street, 14th Floor, New York, New York 10013, Attention:
Structured Finance Agency and Trust- Spirit Master Funding, LLC, facsimile
number: 212-816-5527; (e) in the case of any Originator, at its address for
notices specified in the related Property Transfer Agreement; provided, however,
that any notice required to be given hereunder to any Originator which has
ceased to exist as a legal entity for any reason may be given directly to the
Support Provider;



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top115.jpg]
102 US-DOCS\96557504.296557504.7 (f) in the case of the Support Provider, at its
address for notices specified in the Performance Undertakings; (g) in the case
of any Rating Agency, as provided in each outstanding Series Supplement; or, as
to each such Person, to such other address and facsimile number as shall be
designated by such Person in a written notice to parties hereto. Any notice
required or permitted to be delivered to a holder of LLC Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the applicable LLC Agreement and the Indenture,
respectively. Any notice so mailed within the time prescribed in this Agreement
shall conclusively be presumed to have been duly given, whether or not such
holder receives such notice. Section 9.05 Severability of Provisions. If any one
or more of the covenants, agreements, provisions or terms of this Agreement
shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.
Section 9.06 Effect of Headings and Table of Contents. The article and section
headings and the table of contents herein are for convenience of reference only
and shall not limit or otherwise affect the construction hereof. Section 9.07
Notices to Rating Agencies. (a) The Indenture Trustee shall promptly provide
notice to the Rating Agencies with respect to each of the following of which a
Responsible Officer of the Indenture Trustee has actual knowledge: (i) Any
requests for the satisfaction of the Rating Condition; (ii) The occurrence of
any Servicer Replacement Event that has not been cured; and (iii) the
resignation or termination of the Property Manager or the Special Servicer and
the appointment of a successor. (b) The Property Manager shall promptly provide
notice to the Rating Agencies with respect to each of the following of which it
has actual knowledge: (i) the resignation or removal of the Indenture Trustee
and the appointment of a successor;



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top116.jpg]
103 US-DOCS\96557504.296557504.7 (ii) any change in the location of the
Collection Account or the Release Account; (iii) any change in the identity of
an Obligor; and (iv) any requests for the satisfaction of the Rating Condition;
(v) any addition or removal of a Mortgage Loan or Mortgaged Property from the
Collateral. (c) Each of the Property Manager and the Special Servicer, as the
case may be, shall furnish each Rating Agency such information with respect to
the Mortgage Loans, Leases and Mortgaged Properties as such Rating Agency shall
reasonably request and that the Property Manager or the Special Servicer, as the
case may be, can reasonably provide. (d) Prior to providing any information to,
or communicating with, any Rating Agency in accordance with its obligations
hereunder or under the Indenture, the Property Manager, Special Servicer or
Indenture Trustee, as applicable, shall cause such information or communication
to be uploaded to the 17g-5 Website subject to and in accordance with the terms
of the Indenture relating thereto (including with respect to such uploading).
(e) Any Officer’s Certificate, Opinion of Counsel, report, notice, request or
other material communication prepared by the Property Manager, the Special
Servicer, the Issuer Members on behalf of each Issuer or the Indenture Trustee,
or caused to be so prepared, for dissemination to any of the parties to this
Agreement or any holder of Notes or LLC Interests shall also be concurrently
forwarded by such Person to Spirit Realty and the Issuers to the extent not
otherwise required to be so forwarded. Section 9.08 Successors and Assigns:
Beneficiaries. The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto.
The Indenture Trustee shall be an express third party beneficiary hereof. No
other person, including any Obligor, shall be entitled to any benefit or
equitable right, remedy or claim under this Agreement. Except as otherwise
expressly permitted herein, the Back-Up Manager may not assign any of its
rights, duties or obligations under this Agreement, in whole or in part, without
the prior written consent of each other party hereto. Section 9.09 Complete
Agreement. This Agreement embodies the complete agreement among the parties with
respect to the subject matter hereof and may not be varied or (other than
pursuant to Section 8.01) terminated except by a written agreement conforming to
the provisions of Section 9.01. All prior negotiations or representations of the
parties are merged into this Agreement and shall have no force or effect unless
expressly stated herein. Section 9.10 [Reserved].



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top117.jpg]
104 US-DOCS\96557504.296557504.7 Section 9.11 Consent to Jurisdiction. Any
action or proceeding against any of the parties hereto relating in any way to
this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding. Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum. Section 9.12 No Proceedings. The Property
Manager, the Special Servicer, each Issuer (with respect to any other Issuer)
and the Back-Up Manager hereby covenant and agree that, prior to the date which
is two years and thirty-one days after the payment in full of the latest
maturing Note, it will not institute against, or join with, encourage or
cooperate with any other Person in instituting, against an Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any federal or state bankruptcy or similar law;
provided, however, that nothing in this Section 9.12 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from the Issuer
pursuant to the Indenture. In the event that any such Person takes action in
violation of this Section 9.12, the applicable Issuer, shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contesting the
filing of such a petition by any such Person against such Issuer or the
commencement of such action and raising the defense that such Person has agreed
in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.12 shall survive the termination of
this Agreement, and the resignation or removal of any party hereto. Nothing
contained herein shall preclude participation by any Person in the assertion or
defense of its claims in any such proceeding involving an Issuer. The
obligations of each Issuer under Agreement are solely the obligations of such
Issuer. No recourse shall be had for the payment of any amount owing in respect
of any fee hereunder or any other obligation or claim arising out of or based
upon this Agreement against any member, employee, officer or director of such
Issuer. Fees, expenses, costs or other obligations payable by an Issuer
hereunder shall be payable by such Issuer solely to the extent that funds are
then available or thereafter become available for such purpose pursuant to
Section 2.11 of the Indenture. In the event that sufficient funds are not
available for their payment pursuant to Section 2.11 of the Indenture, the
excess unpaid amount of such fees, expenses, costs or other obligations shall in
no event constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against, or corporate obligation of, such Issuer.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top118.jpg]
Signature Page to Property Management and Servicing Agreement
US-DOCS\96557504.296557504.7 IN WITNESS WHEREOF, each party hereto has caused
this Agreement to be duly executed by their respective officers or
representatives all as of the day and year first above written. SPIRIT MASTER
FUNDING, LLC, as Issuer By: Spirit SPE Manager, LLC, a Delaware limited
liability company Its: Manager By: Name: Peter M. Mavoides Its: President and
Chief Operating Officer SPIRIT MASTER FUNDING II, LLC, as Issuer By: Spirit SPE
Manager, LLC, a Delaware limited liability company Its: Manager By: Name: Peter
M. Mavoides Its: President and Chief Operating Officer SPIRIT MASTER FUNDING
III, LLC, as Issuer By: Spirit SPE Manager, LLC, a Delaware limited liability
company Its: Manager By: Name: Peter M. Mavoides Its: President and Chief
Operating Officer



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top119.jpg]
Signature Page to Property Management and Servicing Agreement
US-DOCS\96557504.296557504.7 SPIRIT REALTY, L.P., By: Spirit General OP
Holdings, LLC, a Delaware limited liability company Its: Manager By: Name: Peter
M. Mavoides Its: President and Chief Operating Officer MIDLAND LOAN SERVICES, A
DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as Back-Up Manager By: Name:
Lawrence D. Ashley Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top120.jpg]
US-DOCS\97310286.3 EXHIBIT B Amended Exhibit E EXHIBIT E CALCULATION OF FIXED
CHARGE COVERAGE RATIOS 1. Adjusted EBITDAR: As to any unit, an amount equal to
the sum of such unit’s (i) pre-tax income, (ii) interest expense, (iii) all
non-cash amounts in respect of depreciation and amortization, (iv) all
non-recurring expenses, (v) specifically documented discretionary management
fees and (vi) all operating lease or rent expense (including with respect to any
Equipment Loans) less (vii) all non-recurring income and standardized overhead
expense based on the industry standards; 2. Fixed Charges: As to any unit, an
amount equal to the sum of (i) total operating lease or rent expenses, (ii)
interest expense and (iii) scheduled principal payments on indebtedness, in each
case for the period of time as to which such figure is presented; and 3. FCCR:
Adjusted EBITDAR/Fixed Charges. Or in summarized Form (EBITDA + Management Fees
+ Rent) / ( Rent + Principal + Interest) In the event that the Property Manager
does not receive sufficient financial information with respect to any Mortgaged
Property from the applicable Obligor(s) to make the calculations set forth above
on a “unit” level, FCCR may be calculated based on corporate financial
statements received from the applicable Obligor(s) or the Parent(s). In the case
of master leases, references to “units” refer to the group of units subject to
the same master lease, in the aggregate.



--------------------------------------------------------------------------------



 
[exhibit1041amendment2top121.jpg]
US-DOCS\97310286.3 EXHIBIT C New Exhibit I EXHIBIT I POST-CLOSING ACQUISITION
PROPERTIES Property ID Asset/Property Name Address City State Zip Code
Collateral Value P04603 Mills Fleet Farm 2630 Division Street Waite Park MN
56387 $31,850,000 P01274 Casual Male 555 Turnpike Street Canton MA 02021
$80,320,000 P02748 Station Casinos 1505 S. Pavilion Center Dr. Las Vegas NV
89135 $52,610,000 P04507 Buehler’s Food Market 1055 Sugarbush Drive Ashland OH
48805 $12,107,263 P04508 Buehler’s Food Market 3000 N. Wooster Road Dover OH
44622 $12,107,263 P04509 Buehler’s Food Market 3626 Medina Road Medina OH 44256
$17,991,127 P04510 Buehler’s Food Market 3540 Burbank Road Wooster OH 44691
$13,351,887 P04511 Buehler’s Food Market 175 Great Oaks Trail Wadsworth OH 44281
$13,012,459 P02850 CarMax 2800 Laurens Road Greenville SC 29607 $28,070,000
P00876 CarMax 11335 Atlantic Blvd Jacksonville FL 32225 $21,020,000



--------------------------------------------------------------------------------



 